     Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 1 of 93
                                                                       1


 1

 2                        UNITED STATES DISTRICT COURT

 3                       NORTHERN DISTRICT OF CALIFORNIA

 4                              SAN JOSE DIVISION

 5
       UNITED STATES OF AMERICA,            )   CR-18-00258-EJD
 6                                          )
                          PLAINTIFF,        )
 7                                          )   SAN JOSE, CALIFORNIA
                   VS.                      )
 8                                          )   NOVEMBER 4, 2019
       ELIZABETH A. HOLMES AND RAMESH       )
 9     SUNNY BALWANI,                       )   PAGES 1 - 92
                                            )
10                        DEFENDANTS.       )
                                            )
11

12
                          TRANSCRIPT OF PROCEEDINGS
13                  BEFORE THE HONORABLE EDWARD J. DAVILA
                         UNITED STATES DISTRICT JUDGE
14

15     A P P E A R A N C E S:

16     FOR THE PLAINTIFF:       UNITED STATES ATTORNEY'S OFFICE
                                BY: JOHN C. BOSTIC
17                                   JEFFREY B. SCHENK
                                150 ALMADEN BOULEVARD, SUITE 900
18                              SAN JOSE, CALIFORNIA 95113

19                              BY: ROBERT S. LEACH
                                1301 CLAY STREET, SUITE 340S
20                              OAKLAND, CALIFORNIA 94612

21            (APPEARANCES CONTINUED ON THE NEXT PAGE.)

22
       OFFICIAL COURT REPORTER:
23                             IRENE L. RODRIGUEZ, CSR, RMR, CRR
                               CERTIFICATE NUMBER 8074
24

25          PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                  TRANSCRIPT PRODUCED WITH COMPUTER


                          UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 2 of 93
                                                                       2


 1
       A P P E A R A N C E S: (CONT'D)
 2

 3     FOR DEFENDANT HOLMES:    WILLIAMS & CONNOLLY LLP
                                BY: KEVIN M. DOWNEY
 4                                   LANCE A. WADE
                                     KATHERINE A. TREFZ
 5                                   MICHELLE CHEN
                                725 TWELFTH STREET, N.W.
 6                              WASHINGTON, D.C. 20005

 7
       FOR DEFENDANT BALWANI: ORRICK, HERRINGTON & SUTCLIFFE LLP
 8                            BY: JEFFREY COOPERSMITH
                                   WALTER F. BROWN, JR.
 9                                 RANDALL LUSKEY
                                   AMANDA MCDOWELL
10                                 STEPHEN CAZARES
                              THE ORRICK BUILDING
11                            405 HOWARD STREET
                              SAN FRANCISCO, CALIFORNIA 94105
12
       ALSO PRESENT:            U.S. ATTORNEY'S OFFICE
13                              CIVIL DIVISION
                                BY: ALLISON DAW
14                              150 ALMADEN BOULEVARD, SUITE 900
                                SAN JOSE, CALIFORNIA 95113
15

16     TELEPHONICALLY           FOOD AND DRUG ADMINISTRATION
                                BY: MARCI NORTON
17                                   JACKLYN MARTINEZ-RESLY

18
                                DEPARTMENT OF HEALTH HUMAN
19                              SERVICES
                                BY: LINDSAY TURNER
20

21

22

23

24

25



                         UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 3 of 93
                                                                                      3


           1     SAN JOSE, CALIFORNIA                            NOVEMBER 4, 2019

           2                             P R O C E E D I N G S

10:14AM    3          (COURT CONVENED AT 10:14 A.M.)

10:14AM    4                THE COURT:    THANK YOU FOR YOUR COURTESY.

10:14AM    5          LET'S CALL OUR MORNING CALENDAR.      THIS IS 18-258, UNITED

10:15AM    6     STATES VERSUS HOLMES AND BALWANI.

10:15AM    7          WHY DON'T I CAPTURE APPEARANCES, PLEASE.

10:15AM    8                MR. BOSTIC:    GOOD MORNING, YOUR HONOR.     JOHN BOSTIC,

10:15AM    9     JEFF SCHENK, AND BOB LEACH FOR THE UNITED STATES.

10:15AM   10                MR. LEACH:    GOOD MORNING, YOUR HONOR.

10:15AM   11                THE COURT:    GOOD MORNING.

10:15AM   12                MS. DAW:    ALLISON DAW, ASSISTANT UNITED STATES

10:15AM   13     ATTORNEY FOR THE CIVIL DIVISION FOR THE FDA AND CMS.

10:15AM   14                THE COURT:    THANK YOU.   THANK YOU FOR BEING HERE.

10:15AM   15                MS. DAW:    MY PLEASURE.

10:15AM   16                MR. WADE:    GOOD MORNING.    LANCE WADE.   WITH ME ARE

10:15AM   17     MY COLLEAGUES, KEVIN DOWNEY, KATHERINE TREFZ, AND MICHELLE CHEN

10:15AM   18     ON BEHALF OF MS. HOLMES WHO IS PRESENT.

10:15AM   19                THE COURT:    THANK YOU.   GOOD MORNING.

10:15AM   20                MR. COOPERSMITH:    GOOD MORNING, YOUR HONOR.

10:15AM   21          JEFF COOPERSMITH FOR MR. BALWANI.      MY COLLEAGUES, RANDY

10:15AM   22     LUSKEY, AMANDA MCDOWELL, WALT BROWN, AND STEVE CAZARES ARE

10:15AM   23     PRESENT AS WELL AS IS MR. BALWANI.

10:15AM   24                THE COURT:    THANK YOU.   GOOD MORNING.

10:15AM   25          I THINK WE HAVE SOME INDIVIDUALS TELEPHONICALLY APPEARING,



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 4 of 93
                                                                                    4


10:15AM    1     MS. KRATZMANN?

10:15AM    2                THE CLERK:    YES, YOUR HONOR.

10:15AM    3                THE COURT:    MAY I CAPTURE THOSE APPEARANCES, PLEASE.

10:15AM    4     LET'S START -- IS MS. TURNER ON THE LINE?

10:16AM    5                MS. TURNER:   YES, YOUR HONOR.   YES, I AM, YOUR

10:16AM    6     HONOR.   LINDSAY TURNER FROM HHS ON BEHALF OF CMS.

10:16AM    7                THE COURT:    THANK YOU.

10:16AM    8          WHO IS ON THE LINE REGARDING THE FDA?

10:16AM    9                MS. MARTINEZ-RESLY:   GOOD MORNING, YOUR HONOR.      THIS

10:16AM   10     IS JACKLYN MARTINEZ-RESLY AND MARCI NORTON FOR THE FDA.

10:16AM   11                THE COURT:    GOOD MORNING TO EACH OF YOU, AND THANK

10:16AM   12     YOU FOR JOINING US TELEPHONICALLY.    I THINK YOUR PRESENCE WILL

10:16AM   13     BE HELPFUL AS WE DISCUSS SOME OF THE ISSUES THAT REMAIN IN THIS

10:16AM   14     CASE.

10:16AM   15          LET ME START OFF BY SAYING I HAVE HAD BENEFIT OF

10:16AM   16     DOCUMENT 170, WHICH IS YOUR JOINT STATEMENT, AND YOU'VE TOLD ME

10:16AM   17     A LITTLE BIT ABOUT THE PROGRESS THAT WE'VE HAD.

10:16AM   18          LET ME -- I HAVE SOME THOUGHTS, AND, CANDIDLY, I WAS

10:16AM   19     THINKING THAT MAYBE I SHOULD JUST COME OUT AND TELL YOU WHAT

10:16AM   20     I'M THINKING NOW TO DO RATHER THAN -- AND I'M NOT SUGGESTING I

10:16AM   21     DON'T WANT TO HEAR FROM YOU BECAUSE I ALWAYS LEARN FROM YOU

10:17AM   22     WHEN WE HAVE THESE HEARINGS.

10:17AM   23          I AM, FIRST OF ALL, ENCOURAGED THAT THE PROTOCOL THAT THIS

10:17AM   24     COURT HAS TAKEN HAS PRODUCED SOME OF THE EVIDENCE AND DOCUMENTS

10:17AM   25     THAT THE DEFENSE HAS REQUIRED.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 5 of 93
                                                                                    5


10:17AM    1          WE HAVE HAD, HAVEN'T WE, THIS LONG CONVERSATION FROM THE

10:17AM    2     DEFENSE PERSPECTIVE AS TO WHETHER OR NOT THE GOVERNMENT HAS

10:17AM    3     KNOWLEDGE, ACCESS, CONTROL, ET CETERA, OF SOME OF THIS

10:17AM    4     INFORMATION.

10:17AM    5          I ENGAGED A PROTOCOL, AND THIS IS FOR THE BENEFIT OF OUR

10:17AM    6     COLLEAGUES WHO ARE ON THE PHONE HERE.     I ENCOURAGED A PROTOCOL

10:17AM    7     THAT I THOUGHT WOULD PERMIT MORE DIRECT, IF YOU WILL, ACCESS TO

10:17AM    8     THE INFORMATION BECAUSE WE HAD THE AGENCY'S ATTENTION AND THEY

10:17AM    9     WERE RESPONDING.

10:17AM   10          THAT MORPHED, A LITTLE BIT, IF I COULD USE THAT CRUDE

10:17AM   11     WORD, INTO ASSISTING, THE GOVERNMENT ASSISTING THOSE AGENCIES

10:17AM   12     IN PRODUCING THE INFORMATION.

10:17AM   13          WE KNOW THAT, FOR EXAMPLE, I THINK THE GOVERNMENT'S --

10:18AM   14     EXCUSE ME -- DEFENSE MOTION WAS FILED IN APRIL OF THIS YEAR I

10:18AM   15     THINK IT WAS AND VERY CLOSE TO THE START OF THE BASEBALL

10:18AM   16     SEASON, AND NOW WE'RE POST WORLD SERIES.

10:18AM   17          (LAUGHTER.)

10:18AM   18                MR. WADE:    DULY NOTED, YOUR HONOR, THE WORLD SERIES.

10:18AM   19                THE COURT:   YES, I APPRECIATE THAT.    I WAS IN D C.

10:18AM   20     I COULDN'T GET TO THE PARADE BECAUSE OF FLIGHT OBLIGATIONS, BUT

10:18AM   21     I WAS ABLE TO DRIVE AROUND WITH MY DAUGHTER, AND WE OBSERVED A

10:18AM   22     LOT OF RED AND A LOT OF PEOPLE MOVING TOWARDS THE POTOMAC IN A

10:18AM   23     CERTAIN AREA.   SO WE VICARIOUSLY ENJOYED THE CELEBRATION.

10:18AM   24          CONGRATULATIONS TO THOSE OF YOU FROM THE NATION'S

10:18AM   25     CAPITAL.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 6 of 93
                                                                                    6


10:18AM    1                 MR. WADE:    THANK YOU.

10:18AM    2          (LAUGHTER.)

10:18AM    3                 THE COURT:   YOU'RE WELCOME.     IT'S BEEN A FEW DECADES

10:18AM    4     SINCE YOU'VE BEEN ABLE TO ENJOY THAT CELEBRATION, AND

10:18AM    5     WALTER JOHNSON IS RISING I'M SURE.       SO CONGRATULATIONS FOR

10:18AM    6     THAT.   THAT'S WHY YOU'RE HERE SO HAPPY.      I'M GLAD YOU WERE ABLE

10:19AM    7     TO GET TO THE PARADE.     I'M HOPE YOU DID.

10:19AM    8                 MR. WADE:    I DID, YOUR HONOR.

10:19AM    9                 THE COURT:   GOOD.   GOOD.    WELL DONE.

10:19AM   10          BUT WE WENT THROUGH THAT COLLABORATIVE, IF YOU WILL,

10:19AM   11     APPROACH.

10:19AM   12          I THINK FROM MY PERSPECTIVE IT DID ALLOW FOR THE

10:19AM   13     PRODUCTION OF DOCUMENTS.     WE KNOW IN SOME OF THE EARLIER

10:19AM   14     STATEMENTS FROM THE AGENCIES THAT THE TERM "6 MONTHS," WAS

10:19AM   15     INDICATED IT WOULD TAKE THAT LONG TO PRODUCE THE DOCUMENTS.

10:19AM   16          THE GOVERNMENT HERE IN THIS COURTHOUSE DISAGREED WITH

10:19AM   17     THAT.   THEY SAID THAT'S TOO LONG.       I THINK WE ALL WERE IN

10:19AM   18     AGREEMENT THAT THAT WAS TOO LONG, AND NONETHELESS, WE'RE HERE

10:19AM   19     GETTING CLOSE TO THAT TIME PERIOD.

10:19AM   20          I THINK WHAT WE CAN DO, THOUGH, WITH YOUR HELP, WITH YOUR

10:19AM   21     STATEMENTS AND WHERE THINGS ARE, I KNOW THAT DOCUMENTS, MANY OF

10:19AM   22     THEM, HAVE BEEN PRODUCED.     THE DEFENSE SUGGESTS THAT THEY NEED

10:19AM   23     MORE AND PERHAPS DIFFERENT PARAMETERS TO COMPLETE THIS PROCESS.

10:20AM   24          LET ME JUST SAY THAT I WANT THIS PROCESS TO BE COMPLETE

10:20AM   25     BEFORE THE END OF THIS YEAR, AND I INTEND TO ISSUE AN ORDER



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 7 of 93
                                                                                    7


10:20AM    1     THAT ORDERS THAT.

10:20AM    2          MY THOUGHT ABOUT -- LET ME JUST DIGRESS FOR A MOMENT TO

10:20AM    3     THINK ABOUT THE GOVERNMENT'S POSITION AS TO WHETHER OR NOT THEY

10:20AM    4     HAVE ACCESS, ET CETERA.

10:20AM    5          I STEP BACK AND I LOOK AT THE FDA AND CMS AND THEIR

10:20AM    6     INVOLVEMENT HERE, AND LET ME JUST ASK THIS QUESTION OF

10:20AM    7     MS. TURNER, OF MS. NORTON, AND OF MS. MARTINEZ-RESLY.      AND

10:20AM    8     THANK YOU, COUNSEL, THANK YOU FOR BEING ON THE LINE.       IT'S VERY

10:20AM    9     HELPFUL TO HAVE ACCESS TO THE LAWYERS WHO REPRESENT THESE

10:20AM   10     AGENCIES.

10:20AM   11          AS I UNDERSTAND IT THE GOVERNMENT, THAT IS THE

10:20AM   12     PROSECUTION, HAVE BEEN ASSISTING YOU IN CONDUIT, IF YOU WILL,

10:20AM   13     TO PROVIDE INFORMATION FOR THE PRODUCTION OF THE DISCOVERY.

10:21AM   14     THEY'VE ALLOWED YOU TO USE THE -- WHAT IS THE ACRONYM FOR THE

10:21AM   15     DATABASE?

10:21AM   16                 MS. DAW:   LTSC, YOUR HONOR.

10:21AM   17                 THE COURT:    YES, YES, TO DOWNLOAD THE INFORMATION TO

10:21AM   18     ASSIST.

10:21AM   19          AND MY SENSE IS THAT THAT HAS BEEN OF GREAT ASSISTANCE TO

10:21AM   20     YOU, MS. TURNER?

10:21AM   21                 MS. TURNER:   YES, THAT'S RIGHT, YOUR HONOR.    IT'S

10:21AM   22     BEEN OF GREAT ASSISTANCE TO BE ABLE TO USE THAT LTSC DATABASE,

10:21AM   23     AND OTHERWISE I'M NOT SURE HOW THE AGENCY WOULD HAVE BEEN ABLE

10:21AM   24     TO PRODUCE THESE DOCUMENTS AND REVIEW THEM.

10:21AM   25                 THE COURT:    THANK YOU.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 8 of 93
                                                                                 8


10:21AM    1          AND, MS. NORTON AND MS. MARTINEZ-RESLY, MY SENSE IS THAT

10:21AM    2     YOU WOULD CONCUR IN THAT OBSERVATION?

10:21AM    3                MS. MARTINEZ-RESLY:   YOUR HONOR, WE HAVE BEEN --

10:21AM    4                THE COURT:   THIS IS MS. MARTINEZ?

10:21AM    5                MS. MARTINEZ-RESLY:   YES, I APOLOGIZE.   THIS IS

10:21AM    6     MS. MARTINEZ-RESLY.

10:21AM    7          WE HAVE BEEN KEEPING THE PROSECUTION ABREAST OF THE STATUS

10:21AM    8     OF OUR REVIEW AND PRODUCTION OF DOCUMENTS.

10:22AM    9          HOWEVER, WE HAVE BEEN USING THE DEPARTMENT OF HEALTH AND

10:22AM   10     HUMAN SERVICES'S DOCUMENT REVIEW PLATFORM BECAUSE WE HAVE

10:22AM   11     SPECIFIC LIMITATIONS ON THE KIND OF INFORMATION THAT WE'RE ABLE

10:22AM   12     TO PROVIDE OUTSIDE OF THE DEPARTMENT BY REGULATION AND BY

10:22AM   13     STATUTE INCLUDING TO THE DEPARTMENT OF JUSTICE.

10:22AM   14          SO THAT'S WHY WE'VE BEEN USING THE DEPARTMENT OF HEALTH

10:22AM   15     AND HUMAN SERVICES'S DOCUMENT REVIEW PLATFORM.

10:22AM   16                THE COURT:   I SEE.   WELL, THANK YOU FOR THAT.

10:22AM   17          LET ME ASK, HAS THE GOVERNMENT THEN -- AND I'M NOT ASKING

10:22AM   18     YOU TO GRADE THEM BUT JUST IN GENERAL -- HAS THE GOVERNMENT,

10:22AM   19     THE PROSECUTION, BEEN HELPFUL IN THEIR COMMUNICATION WITH YOU

10:22AM   20     AND YOUR COMMUNICATION WITH THEM IN DISCUSSING THE VARIOUS

10:22AM   21     TYPES OF PRODUCTION AND, PARDON ME, THE EVIDENCE, THE

10:22AM   22     DOCUMENTS, AND THEIR PRODUCTION?    HAS THAT BEEN HELPFUL?

10:22AM   23                MS. MARTINEZ-RESLY:   YES.   THIS IS

10:23AM   24     MS. MARTINEZ-RESLY AGAIN.

10:23AM   25          YES, THE GOVERNMENT HAS BEEN RESPONSIVE AND CLEAR IN



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 9 of 93
                                                                                    9


10:23AM    1     COMMUNICATING WHAT THE REQUESTS ENTAIL.     SO, YES, I WOULD AGREE

10:23AM    2     WITH THAT STATEMENT.

10:23AM    3                THE COURT:    ALL RIGHT.   AND MY SENSE IS THAT

10:23AM    4     CONTINUED COOPERATION AND COLLABORATION WITH THEM WOULD ASSIST

10:23AM    5     YOU GOING FORWARD?

10:23AM    6                MS. MARTINEZ-RESLY:     YES, THAT IS CORRECT.

10:23AM    7                THE COURT:    OKAY.   THERE'S BEEN NO OBJECTION TO A

10:23AM    8     LEADING QUESTION YET BUT --      SO LET ME JUST ASK, MS. TURNER,

10:23AM    9     MS. NORTON, AND MS. MARTINEZ-RESLY, ARE YOU PREPARED NOW TO

10:23AM   10     CONTINUE TO PROVIDE THIS ASSISTANCE AND WORK COLLABORATIVELY

10:23AM   11     WITH THE PROSECUTION HERE IN THIS ENDEAVOR?

10:23AM   12                MS. MARTINEZ-RESLY:     THIS IS MS. MARTINEZ-RESLY.

10:23AM   13          YES, THE FDA IS PREPARED TO CONTINUE TO DO THAT.

10:23AM   14                THE COURT:    ALL RIGHT.

10:23AM   15                MS. TURNER:   YES, THIS IS MS. TURNER.

10:23AM   16          AND CMS IS PREPARED TO DO THAT AS WELL.

10:23AM   17                THE COURT:    WELL, THANK YOU VERY MUCH.

10:24AM   18          DOES THAT INCLUDE THEN PROVIDING THE PROSECUTION HERE

10:24AM   19     ACCESS TO INFORMATION THAT YOU INTEND TO PROVIDE AND THAT YOU

10:24AM   20     PERHAPS -- INCLUDING INFORMATION THAT YOU WOULD DETERMINE NOT

10:24AM   21     TO PROVIDE?    WOULD YOU INCLUDE THE GOVERNMENT IN THOSE

10:24AM   22     DISCUSSIONS?

10:24AM   23                MS. NORTON:   THIS IS MS. NORTON, YOUR HONOR.

10:24AM   24          NO, WE WOULD NOT BE PROVIDING THE PROSECUTION WITH ANY

10:24AM   25     DOCUMENTS THAT WE ARE NOT ALSO PROVIDING TO THE DEFENDANTS.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 10 of 93
                                                                                   10


10:24AM    1                THE COURT:    OKAY.

10:24AM    2                MS. TURNER:   THIS IS MS. TURNER.

10:24AM    3          THE SAME FOR CMS AS WELL.

10:24AM    4                THE COURT:    AND THAT IS BECAUSE, IF YOU COULD JUST

10:24AM    5     TELL ME?

10:24AM    6                MS. NORTON:   WELL, THIS IS MS. NORTON.

10:24AM    7          THE FDA HAS A GROUP OF PEOPLE WHO REVIEW DOCUMENTS FOR

10:24AM    8     RESPONSIVENESS AND FOR PRODUCTION AND FOR PRIVILEGE.

10:24AM    9          WE HAVE SEVERAL, AS MS. MARTINEZ-RESLY MENTIONED,

10:25AM   10     STATUTORY PROHIBITIONS ON THE PRODUCTION OF CONFIDENTIAL

10:25AM   11     COMMERCIAL INFORMATION AND TRADE SECRET INFORMATION OF THIRD

10:25AM   12     PARTIES OTHER THAN THERANOS BECAUSE HERE WE HAVE A WAIVER FROM

10:25AM   13     THE THERANOS ASSIGNEE PERMITTING US TO PRODUCE THERANOS'S

10:25AM   14     CONFIDENTIAL INFORMATION IN THE CONTEXT OF THIS LITIGATION.

10:25AM   15          BUT WE HAVE TO REVIEW THE DOCUMENTS BEFORE THEY CAN BE

10:25AM   16     PRODUCED TO ANYBODY TO MAKE SURE, YOU KNOW, FIRST, THAT THEY

10:25AM   17     ARE RESPONSIVE, BUT IF THEY'RE NOT RESPONSIVE WE WOULDN'T BE

10:25AM   18     TURNING THEM OVER TO ANY PARTY; AND, SECOND, TO MAKE SURE THAT

10:25AM   19     THERE IS NOT INFORMATION IN THE DOCUMENTS THAT WERE PROHIBITED

10:25AM   20     BY LAW FROM PRODUCING, OR THAT THEY ARE SUBJECT TO A PRIVILEGE

10:25AM   21     THAT THE AGENCY HAS NOT WAIVED.    THOSE WOULD ALSO HAVE TO BE

10:25AM   22     REDACTED BEFORE THEY WERE PRODUCED.

10:25AM   23          SO WHAT THE FDA IS DOING IS THAT IT'S REVIEWING THE

10:25AM   24     DOCUMENTS INHOUSE, AND THEN IF THE DOCUMENT IS RESPONSIVE AND

10:25AM   25     NOT PRIVILEGED, IT'S BEING PRODUCED TO THE PARTIES.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 11 of 93
                                                                                  11


10:26AM    1                THE COURT:    ALL RIGHT.   THANK YOU.

10:26AM    2                MS. TURNER:   THIS IS MS. TURNER FOR CMS.

10:26AM    3          WE ARE REVIEWING THE DOCUMENTS IN HOUSE FOR ATTORNEY

10:26AM    4     CLIENT AND WORK PRODUCT PRIVILEGES, AND ALSO WE WILL BE

10:26AM    5     SPOT-CHECKING THE DOCUMENTS FOR SOME INFORMATION THAT IS

10:26AM    6     DELIVERED AND THAT DOESN'T HAVE ANYTHING TO DO WITH THERANOS.

10:26AM    7                THE COURT:    OKAY.   AND LET ME JUST SUGGEST SOMETHING

10:26AM    8     TO YOU.   I'M CERTAIN IN YOUR CAREERS THAT YOU HAVE HAD

10:26AM    9     SITUATIONS WHERE YOUR AGENCIES HAVE BEEN INVOLVED IN CRIMINAL

10:26AM   10     CASES, AND SO YOU HAVE SOME AFFINITY AND SOME KNOWLEDGE OF

10:26AM   11     POTENTIAL, I'LL USE THE WORD, TENSION THAT SOMETIMES CAN ARISE

10:26AM   12     BETWEEN A CIVIL CASE, A CRIMINAL CASE, AND THE RESPONSIBILITIES

10:26AM   13     THAT -- AND OBLIGATIONS THAT PARTIES HAVE IN THOSE CASES.

10:26AM   14          I KNOW YOU HAVE FAMILIARITY WITH THOSE, MS. TURNER,

10:27AM   15     MS. NORTON, AND MS. MARTINEZ-RESLY?

10:27AM   16                MS. MARTINEZ-RESLY:    YES, YOUR HONOR.

10:27AM   17                MS. TURNER:   YES, YOUR HONOR.

10:27AM   18                THE COURT:    ALL RIGHT.   THANK YOU.

10:27AM   19          AND MY SENSE ALSO IS THAT IN THOSE CRIMINAL CASES WHERE

10:27AM   20     THERE IS SOME TENSION BETWEEN CIVIL AND CRIMINAL OBLIGATIONS

10:27AM   21     THAT THE PROSECUTION COULD AND WOULD ASSIST YOUR VIEW AND YOUR

10:27AM   22     AGENCY'S AND ATTORNEYS, AT LEAST PERHAPS EVEN INITIALLY AND

10:27AM   23     CONTINUING TO IDENTIFY CERTAIN ISSUES THAT ARE UNIQUE TO

10:27AM   24     CRIMINAL DISCOVERY AND CRIMINAL PRODUCTION THAT MIGHT ASSIST IN

10:27AM   25     THE RELEASE OF CERTAIN INFORMATION OR PROVIDE YOU GREATER



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 12 of 93
                                                                                  12


10:27AM    1     AFFINITY FOR YOUR OBJECTIONS SUCH THAT THOSE COULD BE STATED AT

10:27AM    2     A LATER DATE AT A LATER TIME.

10:28AM    3          DO YOU CAPTURE MY MEANING?

10:28AM    4                MS. TURNER:   YES, YOUR HONOR.

10:28AM    5                THE COURT:    MS. TURNER, MS. NORTON,

10:28AM    6     MS. MARTINEZ-RESLY?

10:28AM    7                MS. NORTON:   THIS IS MS. NORTON.

10:28AM    8          WE HEAR WHAT YOU'RE SAYING, YOUR HONOR.

10:28AM    9                THE COURT:    SO WHAT I WAS SAYING -- AGAIN, I STARTED

10:28AM   10     OFF BY ME TELLING THESE GOOD LAWYERS AND PEOPLE HERE WHAT MY

10:28AM   11     INITIAL THOUGHTS ARE, AND LET ME COMPLETE THAT.

10:28AM   12          MY THOUGHTS ARE HERE, AS I LOOK AT THIS PRODUCTION OF

10:28AM   13     DOCUMENTS THAT HAVE GONE FORWARD THAT HAVE BEEN RELEASED,

10:28AM   14     THERE'S STILL SOME HICCUPS TO BE RESOLVED.

10:28AM   15          BUT I DO THINK -- I'M LOOKING TO THE GOVERNMENT'S TABLE

10:28AM   16     HERE -- I DO THINK THAT WHAT THE COURT INTENDS TO DO IS TO

10:28AM   17     ORDER THE CONTINUED PRODUCTION.    WE'RE GOING TO DISCUSS THE

10:28AM   18     NUANCES OF THAT IN JUST A MOMENT, BUT IN SOME MANNER THE COURT

10:28AM   19     IS GOING TO ORDER THAT THESE DOCUMENTS, THIS DISCOVERY, BE

10:28AM   20     PROVIDED, AND THE COURT IS GOING TO INVOKE RULE 16 AS TO THE

10:29AM   21     GOVERNMENT AND INDICATE TO THE GOVERNMENT THAT THEIR

10:29AM   22     OBLIGATIONS, THAT IS THE GOVERNMENT'S, THE PROSECUTION'S, THE

10:29AM   23     COURT FINDS THAT THERE IS SUFFICIENT GROUNDS TO ESTABLISH THAT

10:29AM   24     THERE IS A RULE 16 OBLIGATION FOR THE GOVERNMENT TO COMPLETE

10:29AM   25     THE DISCOVERY THAT HAS BEEN TRACKED SO FAR.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 13 of 93
                                                                                   13


10:29AM    1           NOW, WHAT THAT MEANS -- I'M LOOKING NOW TO THE DEFENSE

10:29AM    2     TABLES -- THIS IS NOT AN INVITATION TO RELITIGATE WHAT HAS

10:29AM    3     ALREADY BEEN PROVIDED AS A RULE 16 ISSUE.     I THINK I'VE MADE

10:29AM    4     THAT DECISION ALREADY, BUT WHAT I'M SUGGESTING IS THAT THE

10:29AM    5     GOVERNMENT'S RULE 16 OBLIGATION ATTACHES TO THE FINISHING OF

10:29AM    6     THIS DISCOVERY REQUEST SUCH THAT I DO THINK THAT THE

10:29AM    7     GOVERNMENT -- IT'S APPROPRIATE TO FIND THAT THE RULE 16

10:29AM    8     OBLIGATION WILL GO FORWARD FROM HERE TO COMPLETE THIS

10:29AM    9     PRODUCTION OF INFORMATION.

10:30AM   10           SO I THINK IN GENERAL THAT'S THE OVERTONE OF WHAT I INTEND

10:30AM   11     TO DO TODAY.   ONE OF YOU MIGHT CONVINCE ME OTHERWISE.

10:30AM   12           MR. WADE, YOUR HEAD WAS MOVING UP AND DOWN WHICH I THINK

10:30AM   13     IS A UNIFORM INDICATION OF CONFIRMATION.

10:30AM   14                MR. WADE:    IT WAS, YOUR HONOR.   YES.

10:30AM   15                THE COURT:   OKAY.   ALL RIGHT.

10:30AM   16           SO HAVING SAID THAT, SHOULD WE THEN HAVE A DISCUSSION

10:30AM   17     ABOUT THESE OTHER REMAINING ISSUES AND THE NUANCES OF THEM, HOW

10:30AM   18     THAT SHOULD BE PRODUCED WITH THESE AGENCIES?

10:30AM   19           I KNOW THE GOVERNMENT HAD SOME -- EXCUSE ME, THE DEFENSE

10:30AM   20     HAD SOME QUESTIONS ABOUT SOME INFORMATION.

10:30AM   21                MR. COOPERSMITH:     YES, YOUR HONOR, IT MAKES SENSE TO

10:30AM   22     ME.

10:30AM   23                THE COURT:   OKAY.

10:30AM   24                MR. WADE:    YOUR HONOR, I THINK THAT IS SENSIBLE.     I

10:30AM   25     THINK ONE OF THE MOST SIGNIFICANT ISSUES IN THAT REGARD ARE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 14 of 93
                                                                                    14


10:30AM    1     PRESERVATION ISSUES AND THE POSSIBILITY THAT IT WOULD APPEAR

10:30AM    2     THAT DOCUMENTS MAY HAVE BEEN DESTROYED IN THIS CASE ARE NOT

10:31AM    3     ADEQUATELY PRESERVED, SO I HOPE -- THAT'S AN ISSUE THAT WE HOPE

10:31AM    4     WE CAN ADDRESS DIRECTLY HERE THIS MORNING BECAUSE IT'S

10:31AM    5     OBVIOUSLY OF GREAT CONCERN TO US.

10:31AM    6           I'M SURE IT'S OF GREAT CONCERN TO THE GOVERNMENT AS WELL

10:31AM    7     GIVEN THAT THE GOVERNMENT ASKED THE AGENCIES TO PRESERVE THESE

10:31AM    8     DOCUMENTS YEARS AGO.

10:31AM    9                THE COURT:   OKAY.

10:31AM   10                MS. DAW:    IF I MAY BE HEARD ON THAT, YOUR HONOR?

10:31AM   11                THE COURT:   YES.

10:31AM   12                MS. DAW:    ALLISON DAW FOR THE HHS SUBAGENCIES FDA

10:31AM   13     AND CMS.

10:31AM   14           I DON'T UNDERSTAND THE SOURCE OF THE CONCERN THAT

10:31AM   15     DOCUMENTS HAVE NOT BEEN PRESERVED.    I PARTICIPATED IN THE MEET

10:31AM   16     AND CONFER TELEPHONE CALLS, AS DID ALL THREE ATTORNEYS WHO ARE

10:31AM   17     ON THE PHONE.

10:31AM   18                THE CLERK:   COULD YOU POINT THAT TO YOU.    THERE YOU

10:31AM   19     GO.

10:31AM   20                MS. DAW:    AND I DON'T RECALL ANYBODY MAKING ANY

10:31AM   21     REPRESENTATIONS THAT DOCUMENTS HAD NOT BEEN RETAINED.      SO I,

10:32AM   22     FRANKLY, AM AT A LOSS TO UNDERSTAND THE SOURCE OF THIS CONCERN

10:32AM   23     ON DEFENSE'S PART.

10:32AM   24                THE COURT:   OKAY.   WELL, LET'S -- I THINK WE SHOULD

10:32AM   25     PROBABLY AGENDIZE EACH OF THESE TOPICS AND THEN HAVE A



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 15 of 93
                                                                                   15


10:32AM    1     DISCUSSION OF THEM.

10:32AM    2          BUT FIRST, MS. KRATZMANN --

10:32AM    3          (DISCUSSION AMONGST COUNSEL OFF THE RECORD.)

10:32AM    4                THE COURT:   SO LET'S -- WELL, WHY DON'T WE MARSHAL

10:32AM    5     THROUGH SOME OF THE ISSUES HERE.    WHY DON'T I CALL COUNSEL TO

10:32AM    6     THE LECTERNS, DEFENSE COUNSEL AND GOVERNMENT COUNSEL, AND THEN

10:32AM    7     WE'LL GET BACK TO THESE OTHER ISSUES.

10:33AM    8          (PAUSE IN PROCEEDINGS.)

10:33AM    9                THE COURT:   SO I THINK WHAT I'LL DO, MR. BOSTIC, IS

10:33AM   10     START WITH THE DEFENSE AND HAVE YOU TELL ME BASED ON MY

10:33AM   11     OVERVIEW OF WHAT I INTEND TO DO HERE AND TO COMPLETE THIS TASK.

10:33AM   12          IN THE SPIRIT OF FULL DISCLOSURE ALSO I WANT TO TELL YOU

10:33AM   13     THAT I INTEND TO MAKE, AS I SAID -- OH, GREAT.       THANK YOU -- I

10:33AM   14     INTEND TO MAKE SOME ORDERS THAT THIS GET DONE BY THE END OF THE

10:33AM   15     YEAR.

10:33AM   16                MR. WADE:    THANK YOU, YOUR HONOR.     AND WE APPRECIATE

10:33AM   17     THE COURT'S ASSISTANCE IN GETTING THIS INFORMATION WHICH, AS

10:33AM   18     WE'VE DISCUSSED IN PREVIOUS HEARINGS, WE BELIEVE IS CRITICAL TO

10:33AM   19     THE DEFENSE IN THIS CASE.

10:33AM   20          I, TOO -- WE OBVIOUSLY HAVE DIFFERENCES OF OPINION THAT

10:33AM   21     WE'RE GOING TO RESOLVE WITH RESPECT TO THE AGENCIES IN THIS

10:33AM   22     CASE, BUT RECOGNIZING THAT AGENCY COUNSEL IS PRESENT, WE

10:34AM   23     UNDERSTAND THEY'RE WORKING HARD, AND I HOPE THAT NONE OF OUR

10:34AM   24     COMMENTS ARE TAKEN TO DEMEAN THE EFFORTS THAT ARE BEING MADE.

10:34AM   25          BUT NOTWITHSTANDING THOSE EFFORTS, I THINK WE HAVE SOME



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 16 of 93
                                                                                      16


10:34AM    1     DISTANCE TO GO DOWN THIS ROAD TO GET THERE BY THE END OF THE

10:34AM    2     YEAR.

10:34AM    3                  THE COURT:   WELL, THANK YOU, MR. WADE.   LET ME

10:34AM    4     INTERRUPT YOU AGAIN.      I APOLOGIZE.

10:34AM    5          I SHOULD HAVE STARTED OFF BY THANKING ALL OF YOU,

10:34AM    6     INCLUDING THE AGENCIES AND THEIR REPRESENTATIVES WHO ARE ON THE

10:34AM    7     PHONE.   I DO WANT TO THANK YOU FOR MEETING AND CONFERRING.      I

10:34AM    8     KNOW JUDGES DO THAT A LOT, MEET AND CONFER, AND SOMETIMES

10:34AM    9     PEOPLE THINK, WELL, THAT JUST GETS IT OFF HIS OR HER DESK AND

10:34AM   10     PUTS IT ON THE LAWYERS TO DO, AND I SUPPOSE THAT'S TRUE TO A

10:34AM   11     CERTAIN EXTENT.

10:34AM   12          BUT WHEN YOU HAVE GOOD LAWYERS WHO ARE TALENTED, THEY KNOW

10:34AM   13     THE LAW, AND THEY KNOW WHAT THEY NEED, AND THEY KNOW WHAT THEY

10:34AM   14     CAN AND CANNOT DO, IT'S EASY TO MAKE THAT REQUEST.

10:34AM   15          YOU'VE DONE THAT.      I APPRECIATE IT.   TWO HOUR PHONE CALLS.

10:34AM   16     MY GOODNESS, YOU'VE ACCOMPLISHED A LOT.

10:34AM   17          BUT WHAT I HOPE WE CAN DO THIS MORNING IS TO FINISH UP THE

10:34AM   18     PATH HERE TO REACH WHAT WE'RE ALL OF COMMON PURPOSE TO GET THIS

10:35AM   19     DONE SO THAT YOU CAN MOVE FORWARD.

10:35AM   20          SO --

10:35AM   21                  MR. WADE:    SURE.   AND, YOUR HONOR, WE WILL GO

10:35AM   22     THROUGH -- IF I COULD CATEGORIZE THE DISPUTES IN SORT OF TWO

10:35AM   23     BUCKETS.

10:35AM   24          ONE BUCKET RELATES TO PRESERVATION ISSUES OR POTENTIAL

10:35AM   25     DESTRUCTION ISSUES, AND THEN THE SECOND BUCKET WOULD RELATE TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 17 of 93
                                                                                  17


10:35AM    1     DOCUMENTS THAT STILL NEED TO BE PRODUCED AND THE TIMEFRAME FOR

10:35AM    2     THAT.

10:35AM    3          IT SOUNDS LIKE ONCE WE CLARIFY SOME SEARCH TERMS AND SOME

10:35AM    4     OTHER TECHNICAL ISSUES, WE MIGHT BE ABLE TO REACH A RESOLUTION

10:35AM    5     ON SOME OF THOSE OTHER TECHNICAL ISSUES HERE WITH THE COURT'S

10:35AM    6     ASSISTANCE.

10:35AM    7          THE MORE SIGNIFICANT CONCERN IS THAT FIRST ISSUE.      MS. DAW

10:35AM    8     FOR THE GOVERNMENT DID PARTICIPATE AND HER ASSISTANCE WAS VERY

10:35AM    9     HELPFUL IN THE MEET AND CONFER PROCESS.

10:35AM   10          TO HELP CRYSTALLIZE THIS ISSUE, THOUGH, I'M GOING TO POINT

10:35AM   11     TO TWO EXAMPLES.   IF I COULD REFER THE COURT TO DOCUMENT 170,

10:35AM   12     EXHIBIT A, WHICH IS A LETTER FROM FDA DATED OCTOBER 30TH, 2019.

10:36AM   13          ON THE SECOND PAGE OF THAT LETTER, YOUR HONOR, THERE ARE

10:36AM   14     SOME TECHNICAL ISSUES IDENTIFIED AND WHICH -- AND THERE ARE A

10:36AM   15     NUMBER OF BULLET POINTS.    IF YOU LOOK AT THE NUMBER, THE BULLET

10:36AM   16     POINTS THAT EXIST IN THE MIDDLE OF THE PAGE THERE, THE SECOND

10:36AM   17     BULLET POINT NOTES THAT WITH RESPECT TO 1,114 E-MAILS FOR

10:36AM   18     MR. GUTIERREZ, IT APPEARS THAT THE DOCUMENTS HAVE NOT BEEN

10:36AM   19     PRESERVED IN A WAY THAT IS SALVAGEABLE AND THAT THEY'RE ABLE TO

10:36AM   20     PRODUCE TO THE GOVERNMENT.

10:36AM   21          MR. GUTIERREZ, ACCORDING TO THE GOVERNMENT, WE DON'T

10:36AM   22     NECESSARILY DISAGREE, IS AMONGST ONE OF THE MOST IMPORTANT

10:37AM   23     WITNESSES IN THIS CASE.    INDEED, WE'VE TALKED ABOUT BRADY

10:37AM   24     COMING OUT OF THIS PROCESS AND EXCULPATORY INFORMATION COMING

10:37AM   25     OUT OF THIS PROCESS FOR THE FIRST TIME AS A RESULT OF THE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 18 of 93
                                                                                    18


10:37AM    1     DEFENSE MOTION.   MUCH OF THAT MATERIAL RELATES DIRECTLY TO

10:37AM    2     MR. GUTIERREZ.

10:37AM    3          AND THE PARTIALLY VISIBLE E-MAILS IS INDICIA WITHIN

10:37AM    4     E-DISCOVERY LINGO FOR DOCUMENTS THAT WERE DELETED BUT COULD

10:37AM    5     ONLY PARTIALLY BE RESTORED, FRAGMENTS OF THOSE DOCUMENTS COULD

10:37AM    6     BE RESTORED.

10:37AM    7          SECOND, I NOTE ON THIS, ON THIS PAGE THERE ARE 255

10:37AM    8     DOCUMENTS FROM MR. GUTIERREZ THAT SEEM TO HAVE KIND OF COME OUT

10:37AM    9     OF THE BLUE, WHICH IS TROUBLING THAT WE HAVE DOCUMENTS FOR THE

10:37AM   10     MOST IMPORTANT WITNESS FOR THE FDA APPEARING, YOU KNOW, MONTHS

10:37AM   11     INTO THIS PROCESS WITHOUT EXPLANATION.

10:38AM   12          WITH RESPECT TO CMS --

10:38AM   13                THE COURT:   WELL, WHY DON'T WE --

10:38AM   14                MR. WADE:    YES.

10:38AM   15                THE COURT:   LET'S TALK ABOUT MR. GUTIERREZ.    I WAS

10:38AM   16     CURIOUS ABOUT WHAT A PARTIAL E-MAIL IS, AND MAYBE, MAYBE I CAN

10:38AM   17     GET SOME DEFINITION ON THAT.

10:38AM   18          MS. DAW.

10:38AM   19                MS. DAW:    ACTUALLY, I THINK THIS IS SOMETHING THAT

10:38AM   20     THE AGENCY ATTORNEYS MIGHT BE ABLE TO ADDRESS MORE SUCCINCTLY.

10:38AM   21                THE COURT:   OKAY.   ALL RIGHT.   WHO WOULD LIKE TO

10:38AM   22     TAKE THIS UP?    MS. MARTINEZ-RESLY?

10:38AM   23                MS. MARTINEZ-RESLY:    YES, YOUR HONOR, THIS IS

10:38AM   24     MS. MARTINEZ-RESLY.

10:38AM   25          WHAT WE'RE SEEING FOR THESE 1,114 E-MAILS ATTRIBUTABLE TO



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 19 of 93
                                                                                  19


10:38AM    1     MR. GUTIERREZ IS THAT OFTENTIMES A FULL "SUBJECT" LINE,

10:38AM    2     SOMETIMES A "FROM" LINE INDICATING WHO SENT THE E-MAIL, AND

10:38AM    3     THEN SOMETIMES A "DATE" LINE, SOMETIMES NOT.

10:38AM    4          WHAT IS CLEAR IS THAT THE "TO" FIELD IS ALMOST ALWAYS

10:39AM    5     MISSING AND THE CONTENT, THE BODY CONTENT OF THE E-MAIL IS

10:39AM    6     ALMOST ALWAYS MISSING.

10:39AM    7          SO THAT IS WHAT WE MEAN WHEN WE SAY THERE ARE PARTIALLY

10:39AM    8     VISIBLE E-MAILS FOR HIM.

10:39AM    9          AND I DON'T KNOW IF YOU WOULD LIKE ME TO GO INTO MORE

10:39AM   10     DETAIL AS TO WHAT WE'VE DONE ABOUT THOSE OR NOT AT THIS TIME.

10:39AM   11                THE COURT:    HAVE YOU TALKED ABOUT THIS, MR. WADE,

10:39AM   12     WITH --

10:39AM   13                MR. WADE:    WE'VE JUST RECEIVED SOME MORE

10:39AM   14     INFORMATION.    WE RECEIVED INFORMATION IN THE LETTER.

10:39AM   15           PRESERVATION WAS AN ISSUE THAT WAS DISCUSSED IN THE MEET

10:39AM   16     AND CONFER.    IT WAS AN ISSUE THAT WAS RAISED BY THE DEFENSE,

10:39AM   17     AND THE AGENCIES DIDN'T HAVE A LOT OF IMMEDIATE KNOWLEDGE WITH

10:39AM   18     RESPECT TO THAT IN THE MEET AND CONFER PROCESS AND PLEDGED TO

10:39AM   19     LOOK INTO IT.

10:39AM   20          DEFENSE COUNSEL WAS SOMEWHAT SURPRISED BY THAT GIVEN THAT

10:39AM   21     IT WAS HARD FOR US TO UNDERSTAND HOW COUNSEL FOR THE GOVERNMENT

10:39AM   22     WOULD BE IN A POSITION TO REPRESENT THAT THEY HAD GATHERED AND

10:39AM   23     PRODUCED ALL RESPONSIVE DOCUMENTS WHEN THEY DIDN'T KNOW WHETHER

10:39AM   24     ALL RESPONSIVE DOCUMENTS HAD ACTUALLY BEEN PRESERVED.

10:40AM   25          BUT SETTING THAT ASIDE, THIS IS IN ESSENCE ABSENT SOME



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 20 of 93
                                                                                       20


10:40AM    1     ABILITY TO REMEDY THIS ISSUE IN ADMISSION THAT MATERIAL

10:40AM    2     EVIDENCE HAS BEEN DESTROYED.

10:40AM    3          NOT HAVING THE CONTENT OF E-MAILS FROM THE MOST IMPORTANT

10:40AM    4     WITNESS IN THE CASE SUGGESTS THAT MATERIAL EVIDENCE HAS BEEN

10:40AM    5     DESTROYED.

10:40AM    6                  THE COURT:   WELL, WE DON'T KNOW, WE DON'T KNOW WHAT

10:40AM    7     EVIDENCE HAS BEEN DESTROYED OR NOT.     I UNDERSTAND YOUR CONCERN

10:40AM    8     IT COULD BE A SHOPPING LIST ON AN E-MAIL OR SOMETHING.       WE JUST

10:40AM    9     DON'T KNOW, DO WE?

10:40AM   10                  MR. COOPERSMITH:   JUST TO ADD, YOUR HONOR, I

10:40AM   11     THINK --

10:40AM   12                  THE COURT:   MR. COPPERSMITH.

10:40AM   13                  THE CLERK:   SPEAK INTO THE MICROPHONE.

10:40AM   14                  MR. COOPERSMITH:   YES, YOUR HONOR.    THANK YOU.

10:40AM   15          THE COURT'S QUESTION I THINK SHOULD BE ANSWERED.        IN THE

10:40AM   16     STATUS REPORT THE GOVERNMENT SAYS THAT THE AGENCY DIDN'T TELL

10:40AM   17     THE GOVERNMENT THAT MATERIAL HAD BEEN DELETED.

10:40AM   18          I THINK THE FDA COUNSEL ON THE PHONE HAS EXPLAINED WHAT

10:40AM   19     THEY'RE TRYING TO DO TO RESTORE.     SO THAT'S ONE THING.

10:40AM   20          BUT I HAVE NOT HEARD YET AN ANSWER TO THE COURT'S QUESTION

10:40AM   21     AS TO WHETHER OR NOT MATERIAL IN THE FIRST PLACE WAS DESTROYED

10:41AM   22     AND WHY.

10:41AM   23          IF THAT'S THE CASE, I THINK THE COURT AND THE PARTIES NEED

10:41AM   24     TO HAVE A FULL EXPLANATION OF WHAT ACTUALLY OCCURRED HERE,

10:41AM   25     ESPECIALLY WITH RESPECT TO MR. GUTIERREZ WHO WE AGREE IS AMONG



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 21 of 93
                                                                                      21


10:41AM    1     THE MOST IMPORTANT WITNESSES IN THE CASE.

10:41AM    2                THE COURT:   OKAY.   IT SOUNDS LIKE,

10:41AM    3     MS. MARTINEZ-RESLY, ARE YOU WORKING ON THAT ISSUE, THAT IS,

10:41AM    4     THAT QUESTION?

10:41AM    5                MS. MARTINEZ-RESLY:    YES, YES, YOUR HONOR.   I WILL

10:41AM    6     ALSO JUST SAY THAT WE HAVE NO EVIDENCE, AND WE HAVE NO REASON

10:41AM    7     TO BELIEVE THAT ANY OF THESE E-MAILS OR ANY OTHER E-MAILS WERE

10:41AM    8     DESTROYED INTENTIONALLY OR INADVERTENTLY.

10:41AM    9          THE EXPLANATION THAT WE HAVE RECEIVED FROM OUR INFORMATION

10:41AM   10     MANAGEMENT PERSONNEL IS THAT THE ORIGINAL E-MAIL CONTAINER

10:41AM   11     FILE, THE PFT FILE THAT HOUSES THESE E-MAILS, WAS CORRUPT.       I

10:41AM   12     DON'T THINK -- I DON'T UNDERSTAND THAT AS BEING RELATED TO

10:41AM   13     DELETION OR DESTRUCTION OF DOCUMENTS.

10:41AM   14                THE COURT:   OKAY.   LET ME -- MR. WADE, YOU CAN

10:42AM   15     CONTROL YOUR ENTHUSIASM FOR JUST A MOMENT.

10:42AM   16          IT SOUNDS LIKE THIS IS SOMETHING THAT IS STILL UNDER

10:42AM   17     INVESTIGATION BY THE AGENCY, AND MY SENSE IS THAT WE'RE NOT

10:42AM   18     GOING TO GET AN ANSWER TO THIS THIS MORNING.

10:42AM   19                MR. WADE:    YOUR HONOR, MAYBE WE CAN ADDRESS A COUPLE

10:42AM   20     OF OTHER PRESERVATION ISSUES THAT RELATE TO THE AGENCIES.

10:42AM   21                THE COURT:   BECAUSE WHAT --

10:42AM   22                MR. WADE:    AND START WITH THE FDA.

10:42AM   23          BUT I THINK THE DIRECT ANSWER TO YOUR QUESTION IS IT

10:42AM   24     APPEARS THAT WE'RE NOT GOING TO RESOLVE THIS THIS MORNING, BUT

10:42AM   25     I THINK IT'S MAYBE THE SINGLE MOST SIGNIFICANT REMAINING ISSUE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 22 of 93
                                                                                   22


10:42AM    1     IN THE CASE AND THE ONE THAT HAS THE ABILITY TO AFFECT THE

10:42AM    2     RIGHTS OF THE DEFENDANTS, AND, THEREFORE, I WOULD SUGGEST THAT

10:42AM    3     AN ORDER THAT REQUIRES MORE COMPREHENSIVE DISCLOSURE WITH

10:42AM    4     RESPECT TO THE EFFORTS THAT WERE MADE TO PRESERVE EVIDENCE AND

10:42AM    5     CONTEMPORANEOUS DOCUMENTS THAT EVIDENCE THAT IN A DISCLOSURE OF

10:43AM    6     THAT EVIDENCE IS APPROPRIATE.

10:43AM    7          PART OF THE REASON WHY I ASKED THE COURT TO INDULGE US TO

10:43AM    8     HEAR THESE ISSUES IN GREATER LENGTH, IF YOU LOOK AT THE THIRD

10:43AM    9     PAGE, THE FIRST TWO BULLETS ON THE THIRD PAGE SIMILARLY MAKE

10:43AM   10     CLEAR THAT THERE MAY HAVE WELL BEEN OTHER GAPS WITH RESPECT TO

10:43AM   11     THE PRESERVATION OF DOCUMENTS.

10:43AM   12          THE AGENCIES DIDN'T KNOW.    THERE ARE -- THEY'RE DOING SOME

10:43AM   13     INVESTIGATION, BUT WHAT THEY DESCRIBED AS THEIR PRESERVATION

10:43AM   14     EFFORTS RELATED TO A SUBCATEGORY OF DOCUMENTS BUT DID NOT

10:43AM   15     ADDRESS OTHER CATEGORIES OF DOCUMENTS.

10:43AM   16          SO THIS IS A MAJOR POTENTIAL ISSUE IN THE CASE, AND THE

10:43AM   17     ENTHUSIASM THAT YOUR HONOR SENSED FROM MY FACE COMES FROM THE

10:43AM   18     FACT THAT IT'S NOT EVERY DAY THAT I HEAR AN ADMISSION OF A

10:43AM   19     CORRUPT E-MAIL FILE FROM THE MOST SIGNIFICANT CUSTODIAN IN A

10:43AM   20     CASE.   THAT IS, THAT IS A CORRUPTION, AN EVIDENCE CORRUPTION,

10:44AM   21     AN EVIDENCE DESTRUCTION ISSUE THAT I THINK IS --

10:44AM   22                THE COURT:    I THINK THE TERM "CORRUPTION" -- MAYBE

10:44AM   23     WE SHOULD BE CLEAR ON THAT.

10:44AM   24          MR. BOSTIC.

10:44AM   25                MR. BOSTIC:   YES, YOUR HONOR.   FOR THE GOVERNMENT I



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 23 of 93
                                                                                     23


10:44AM    1     THINK THE COURT HAS HIT ON AN IMPORTANT DISTINCTION.       I HEAR

10:44AM    2     THE DEFENSE TALKING A LOT ABOUT FAILURE TO PRESERVE AND

10:44AM    3     EVIDENCE DESTRUCTION, BUT THAT'S SIMPLY NOT WHAT WE'RE HEARING

10:44AM    4     FROM THE AGENCIES AND THAT'S NOT WHAT WE'RE SEEING OR AT LEAST

10:44AM    5     THAT'S NOT WHAT THE AGENCIES ARE SEEING.       THEY'RE TALKING ABOUT

10:44AM    6     TECHNICAL ERRORS RELATING TO THE POSSIBLE UNFORTUNATE LOSS OF

10:44AM    7     SOME POTENTIALLY RESPONSIVE DOCUMENTS IN THIS CASE, BUT THERE'S

10:44AM    8     A LEAP BETWEEN THAT AND THE ASSUMPTION THAT THE AGENCIES EITHER

10:44AM    9     FAILED TO FOLLOW THEIR DOCUMENT PRESERVATION PROTOCOLS, OR THAT

10:44AM   10     THOSE PROTOCOLS WERE INSUFFICIENT, OR THAT THERE WAS SOME KIND

10:44AM   11     OF NEGLIGENCE OR MALFEASANCE HERE.       THERE'S SIMPLY NOT A

10:44AM   12     SHOWING OF THAT AS EAGER AS THE DEFENSE IS TO GET THERE.

10:44AM   13                  THE COURT:    I'M SORRY.   I DIDN'T MEAN TO INTERRUPT.

10:44AM   14                  MR. BOSTIC:   I AM SORRY.   I ALSO THINK I SHOULD

10:44AM   15     PROVIDE THE PROSECUTION'S PERSPECTIVE BECAUSE THE DEFENSE HAS

10:45AM   16     MENTIONED A NUMBER OF TIMES HOW IMPORTANT MR. GUTIERREZ IS TO

10:45AM   17     THIS CASE.

10:45AM   18          LET ME JUST SAY THAT THE PROSECUTION DOES NOT AGREE THAT

10:45AM   19     MR. GUTIERREZ IS THE MOST IMPORTANT CASE -- EXCUSE ME, THE MOST

10:45AM   20     IMPORTANT WITNESS OR DOCUMENT CUSTODIAN IN THIS CASE.

10:45AM   21          I MENTIONED THIS BEFORE, BEFORE THE COURT, BUT THE

10:45AM   22     INDICTMENT HERE ALLEGES A WIDE RANGE OF MISREPRESENTATIONS THAT

10:45AM   23     WERE MADE BY THE DEFENDANTS TO VICTIMS, INCLUDING DOCTORS AND

10:45AM   24     PATIENTS, AS WELL AS THE INVESTORS WHO GAVE MONEY TO THERANOS.

10:45AM   25          REPRESENTATIONS, OR RATHER MISREPRESENTATIONS CONCERNING



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 24 of 93
                                                                                  24


10:45AM    1     FDA IS JUST ONE CATEGORY AMONG SEVERAL CATEGORIES OF

10:45AM    2     MISREPRESENTATIONS THAT THE DEFENDANTS MADE, AND THE NATURE OF

10:45AM    3     THOSE MISREPRESENTATIONS REGARDING FDA IS IMPORTANT ALSO

10:45AM    4     BECAUSE THEY RELATE TO DISCREPANCIES BETWEEN WHAT DEFENDANTS

10:45AM    5     SAID THERANOS WAS REQUIRED TO DO AND WHAT FDA TOLD DEFENDANTS

10:45AM    6     THAT THERANOS WAS REQUIRED TO DO.

10:45AM    7          NOW, THE GOVERNMENT IS SUPPORTING THE DEFENDANT'S REQUEST

10:46AM    8     TO GAIN INSIGHT INTO A LOT OF INTERNAL FDA CORRESPONDENCE, BUT

10:46AM    9     LOOKING AT THE ALLEGATIONS IN THE INDICTMENT, THE IMPORTANT

10:46AM   10     QUESTION IS WAS THERE A DIFFERENCE BETWEEN WHAT THE FDA TOLD

10:46AM   11     DEFENDANTS AND WHAT THE DEFENDANTS THEN REPORTED TO OTHERS?

10:46AM   12          FDA'S INTERNAL CORRESPONDENCE ARE A BIG STEP REMOVED FROM

10:46AM   13     THAT, AND I THINK WE'LL GET LATER INTO ADDITIONAL TOPICS THAT

10:46AM   14     THE DEFENSE WANTS TO LOOK INTO THAT ARE EVEN FURTHER AFIELD

10:46AM   15     FROM THAT CENTRAL QUESTION.

10:46AM   16          SO I JUST WANT TO PUT THAT INTO PERSPECTIVE FOR THE COURT.

10:46AM   17                 THE COURT:   OKAY.   THANK YOU.

10:46AM   18          AND WHEN WE TALK ABOUT CORRUPTION, WE'RE TALKING ABOUT

10:46AM   19     TECHNICAL ELECTRONIC DEVICES THAT HAVE OPERATED INAPPROPRIATELY

10:46AM   20     IN SOME MANNER FOR SOME REASON.

10:46AM   21                 MR. COOPERSMITH:     THAT'S MY UNDERSTANDING, YOUR

10:46AM   22     HONOR, THAT WHEN WE TALK ABOUT CORRUPT FILES, WE'RE TALKING

10:46AM   23     ABOUT SOME TECHNICAL PROBLEM IN THIS CASE IN RESTORING

10:46AM   24     MATERIAL.

10:46AM   25          BUT MR. WADE'S COMMENTS, I THINK, ARE CORRECT THAT IN THE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 25 of 93
                                                                                    25


10:46AM    1     WORLD OF E-DISCOVERY, OFTEN WHEN YOU TALK ABOUT CORRUPTED FILES

10:47AM    2     OR NEED-TO-RESTORE FILES, IT'S POSSIBLE, AND OFTEN LIKELY, THAT

10:47AM    3     WE'RE TALKING ABOUT MATERIAL THAT WAS ORIGINALLY DELETED.

10:47AM    4          SO I UNDERSTAND MR. BOSTIC'S POINT, AND, YOU KNOW, WISHFUL

10:47AM    5     THINKING IS THAT THIS IS NOT THAT, BUT I STILL HAVE NOT HEARD

10:47AM    6     ANY EXPLANATION, AND I DON'T KNOW THAT WE'LL GET THIS TODAY, AS

10:47AM    7     TO WHY THESE FILES WERE, YOU KNOW, CORRUPTED, IF YOU WILL, OR

10:47AM    8     HAVE THESE TECHNICAL GLITCHES.

10:47AM    9                THE COURT:   SURE.

10:47AM   10                MR. COOPERSMITH:     OFTEN WE SAY THEY ARE.

10:47AM   11          SO I KNOW THAT IT'S POSSIBLE FROM EXPERIENCE THAT A

10:47AM   12     FORENSIC INVESTIGATION CAN DETERMINE OFTEN WHAT HAPPENED IN THE

10:47AM   13     FIRST PLACE, AND THAT'S THE EXPLANATION THAT I THINK WE ALL ARE

10:47AM   14     NOT HEARING TODAY.

10:47AM   15                THE COURT:   AND MY SENSE IS THAT MS. MARTINEZ-RESLY

10:47AM   16     IS NOT ABLE TO GIVE US THE ANSWER TO THAT QUESTION THIS

10:47AM   17     MORNING.   I THINK SHE SUGGESTED THAT THERE IS SOME ONGOING

10:47AM   18     REVIEW OF THIS IN HER AGENCY, AND I'M TRUSTING THAT SHE'S GOING

10:47AM   19     TO ENGAGE THE PROPER RESOURCES IN HER OFFICE TO FIND OUT WHAT

10:47AM   20     HAPPENED, AND WHEN IT HAPPENED, AND WHEN IT DID HAPPEN WHAT

10:48AM   21     ITEMS, DOCUMENTS, DID IT AFFECT, IF ANY.

10:48AM   22          THAT'S A SEPARATE -- LET'S JUST PUT THAT AS A SEPARATE

10:48AM   23     LINE ITEM THAT IS SEPARATE FROM DISCLOSURE.        I'VE TALKED ABOUT

10:48AM   24     DISCLOSURE BY THE END OF THE YEAR, WHICH I'M SERIOUS ABOUT.

10:48AM   25          THIS INVESTIGATION, AND MS. MARTINEZ-RESLY, IF YOU COULD



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 26 of 93
                                                                                    26


10:48AM    1     MAKE A NOTE, I'M GOING TO ASK YOU AT SOME PART OF OUR

10:48AM    2     CONVERSATION THIS MORNING WHEN YOU THINK YOU'LL HAVE THAT

10:48AM    3     ACCOMPLISHED SUCH THAT YOU CAN REPORT TO THESE LAWYERS AND TO

10:48AM    4     THE COURT THE STATUS.    THAT'S GOING TO BE AN IMPORTANT ISSUE.

10:48AM    5          SO I THINK THAT'S ABOUT ALL WE CAN DO ON THAT NOW.

10:48AM    6          MR. WADE, ANYTHING ELSE YOU WANT TO TALK ABOUT?

10:48AM    7                MR. WADE:    NO.   I THINK THAT'S APPROPRIATE, YOUR

10:48AM    8     HONOR.

10:48AM    9          THE ONLY THING I WOULD NOTE IS, BECAUSE IT'S DIRECTLY

10:48AM   10     RELATED TO THAT ISSUE, IF THE COURT WERE TO LOOK AT THE FIRST

10:48AM   11     TWO BULLETS ON PAGE 3, THEY SIMILARLY TALK ABOUT WHETHER OR NOT

10:48AM   12     THERE WAS ADEQUATE PRESERVATION OF HARD COPY DOCUMENTS THAT

10:49AM   13     EXISTED, WHAT STEPS WERE TAKEN WHEN PEOPLE SUCH AS

10:49AM   14     MR. GUTIERREZ LEFT THE AGENCY, AND WHETHER THAT EVIDENCE STILL

10:49AM   15     EXISTS.

10:49AM   16          AND THE FDA WAS NOT ABLE TO ANSWER THAT DURING OUR MEET

10:49AM   17     AND CONFER PROCESS.     THE CORRESPONDENCE ATTACHED AS EXHIBIT A

10:49AM   18     SAYS THAT THEY'RE IN THE PROCESS OF GATHERING THAT.

10:49AM   19                THE COURT:    RIGHT.

10:49AM   20                MR. WADE:    I GUESS THE POINT I WOULD LIKE TO BE MADE

10:49AM   21     AS THE COURT ADDRESSES THIS ISSUE, GIVEN THE TIMING THAT WE'RE

10:49AM   22     UNDER HERE, IS THAT THAT -- THOSE DISCLOSURES HAPPEN MORE

10:49AM   23     QUICKLY WITH REGARD TO THE PRESERVATION OF EVIDENCE BECAUSE WE

10:49AM   24     WON'T KNOW WHETHER WE HAVE EVERYTHING OR WHETHER THE MISSING

10:49AM   25     ITEMS HAVE SIGNIFICANCE IN THE CASE THAT, FOR EXAMPLE, COULD



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 27 of 93
                                                                                     27


10:49AM    1     RELATE TO MOTIONS OR COULD RELATE TO OTHER ISSUES IN THE CASE

10:49AM    2     UNTIL WE HAVE THIS INFORMATION.

10:49AM    3          MY EXPECTATION WOULD BE -- UNFORTUNATELY, I THINK WE'RE

10:49AM    4     GOING TO HAVE TO GET THIS INFORMATION AND THEN MEET AND CONFER

10:50AM    5     AGAIN, AND THIS IS A SEPARATE PROCESS BECAUSE --

10:50AM    6                  THE COURT:   RIGHT.

10:50AM    7                  MR. WADE:    -- IT APPEARS THAT THE AGENCIES HAD NOT

10:50AM    8     ADDRESSED THIS DURING THEIR COLLECTION EFFORTS IN THE FIRST

10:50AM    9     INSTANCE.

10:50AM   10                  THE COURT:   RIGHT.   AND I DON'T REMEMBER IN THE

10:50AM   11     PLEADINGS WHETHER THERE WAS A TIME STAMP AS TO WHEN THIS WAS

10:50AM   12     REALIZED WHEN THIS ISSUE AROSE.

10:50AM   13          BUT IN ANY EVENT, WHAT I'VE TOLD MS. MARTINEZ-RESLY, I'M

10:50AM   14     GOING TO TASK HER WITH TELLING US WHEN SHE THINKS SHE CAN HAVE

10:50AM   15     A REPORT ON THE PROGRESS OF THIS.

10:50AM   16          AND ALSO, MS. MARTINEZ-RESLY, AS TO WHAT INFORMATION YOU

10:50AM   17     CAN RELEASE TO THE LAWYERS, BOTH SIDES, AS TO THE PROTOCOL

10:50AM   18     INVOLVING RETENTION, HOW THAT IS DONE AND WHETHER OR NOT --

10:50AM   19     WHETHER ALL OF THOSE PROCEDURES WERE ENGAGED IN REGARDS TO

10:50AM   20     MR. GUTIERREZ'S E-MAILS.

10:50AM   21                  MR. WADE:    AND MORE GENERALLY, YOUR HONOR, AS THE

10:50AM   22     TWO BULLET POINTS NOTE, IT'S NOT -- MR. GUTIERREZ IS A SPECIFIC

10:51AM   23     EXAMPLE WHERE WE KNOW THAT THERE WERE E-MAILS THAT ARE

10:51AM   24     CORRUPTED.    I DON'T MEAN TO SUGGEST THAT ANYONE ACTED

10:51AM   25     CORRUPTLY.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 28 of 93
                                                                                      28


10:51AM    1                  THE COURT:    NO.   WE'RE IN SILICON VALLEY.   IT'S A

10:51AM    2     TERM OF ART.    I THINK WE UNDERSTAND THAT.

10:51AM    3          SO THAT'S A SEPARATE ISSUE THAT IS GOING TO BE ENGAGED

10:51AM    4     HERE, AND WE'LL HAVE A SEPARATE REPORT ON THAT.

10:51AM    5          ANYTHING FURTHER ON THIS?       MR. COPPERSMITH?

10:51AM    6                  MR. COOPERSMITH:    NO, YOUR HONOR.

10:51AM    7                  THE COURT:    MR. BOSTIC, ANYTHING FURTHER ON THIS?

10:51AM    8           MS. DAW, ANYTHING FURTHER ON THIS?

10:51AM    9                  MR. BOSTIC:   YOUR HONOR, FOR THE PROSECUTION, I'LL

10:51AM   10     HAVE SOME ADDITIONAL THOUGHTS ABOUT THE COURT'S PLAN TO IMPOSE

10:51AM   11     A RULE 16 OBLIGATION ON THE GOVERNMENT, BUT IT MIGHT MAKE SENSE

10:51AM   12     TO SAVE THOSE THOUGHTS UNTIL AFTER WE HAVE DISCUSSED THE

10:51AM   13     SPECIFIC ISSUE.

10:51AM   14                  THE COURT:    RIGHT.   LET'S SEE HOW BIG THE JOB IS.

10:51AM   15          OKAY.    WHAT'S NEXT?

10:51AM   16                  MR. WADE:    RELATED ISSUE ON THE PRESERVATION ISSUE

10:51AM   17     BEFORE GOING INTO THE SPECIFICS ON MISSING OR EVIDENCE THAT IS

10:51AM   18     SORT OF IN PROCESS.

10:51AM   19          THERE'S A SIMILAR ISSUE WITH RESPECT TO CMS.       I BELIEVE

10:52AM   20     CMS IS IN THE PROCESS OF INVESTIGATING THEIR PRESERVATION

10:52AM   21     EFFORTS.

10:52AM   22          THE COURT MAY REMEMBER ON A PRIOR OCCASION THAT WE HAD

10:52AM   23     DISCUSSED THERE WAS A PRIOR INSPECTION FROM CMS THAT OCCURRED

10:52AM   24     AT THERANOS EARLIER IN TIME AND THAT THAT HAD GIVEN THERANOS

10:52AM   25     SORT OF A CLEAN BILL OF HEALTH AT THAT TIME.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 29 of 93
                                                                                     29


10:52AM    1          SO FAR WE HAVE NOT SEEN DOCUMENTS RELATING TO THAT WHICH

10:52AM    2     IS CONCERNING TO THE DEFENSE.      OUR HOPE -- WE HAVE RAISED THAT

10:52AM    3     ISSUE A NUMBER OF TIMES.    WE'VE MET AND CONFERRED ABOUT THE

10:52AM    4     PRESERVATION ISSUES WITH THE AGENCIES, AND OUR HOPE WOULD BE

10:52AM    5     THAT WE CAN RECEIVE SIMILAR UPDATES FROM THE AGENCIES WITH

10:52AM    6     RESPECT TO THE PRESERVATION EFFORTS THAT THEY MADE, CMS MADE

10:52AM    7     WITH RESPECT TO THOSE MATERIALS AND OTHERWISE.

10:52AM    8                THE COURT:    OKAY.   MS. TURNER, DO YOU WISH TO BE

10:52AM    9     HEARD ON THIS?

10:52AM   10                MS. TURNER:   YES, YOUR HONOR.

10:53AM   11          I DON'T SEE ANY PROBLEM WITH PROVIDING AN UPDATE ON THAT

10:53AM   12     ISSUE ONCE WE HAVE SOME ADDITIONAL INFORMATION.      I HAVE BEEN

10:53AM   13     LOOKING INTO IT, AND I JUST HAVEN'T HAD -- I DON'T HAVE ALL OF

10:53AM   14     THE INFORMATION NECESSARY TO REPORT BACK AT THIS MOMENT.

10:53AM   15                THE COURT:    OKAY.   MR. COPPERSMITH, ANYTHING YOU

10:53AM   16     WANT TO ADD?

10:53AM   17                MR. COOPERSMITH:      NOTHING ON THAT POINT.

10:53AM   18                THE COURT:    OKAY.   DOES THIS INCLUDE THE CMS

10:53AM   19     FOLLOWUP TO THE NON-MAIL HARD COPIES?      IS THIS THE SAME ISSUE

10:53AM   20     OR THIS A SEPARATE ISSUE?

10:53AM   21                MR. WADE:    I THINK IT'S A DIRECTLY RELATED ISSUE,

10:53AM   22     YOUR HONOR.

10:53AM   23                THE COURT:    RIGHT, RIGHT.

10:53AM   24                MR. WADE:    AT THE TIME WE MET AND CONFERRED, AGENCY

10:53AM   25     COUNSEL WAS NOT SURE WHETHER HARD DOCUMENTS HAD BEEN COLLECTED



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 30 of 93
                                                                                  30


10:53AM    1     AND PRODUCED.   THEY AGREED THAT THEY HAD BEEN FOCUSSING ON THE

10:53AM    2     E-MAIL.

10:53AM    3                THE COURT:    SURE.

10:53AM    4                MR. WADE:    SO THEY PLEDGED TO GO BACK AND MAKE

10:53AM    5     INQUIRIES ON THAT.

10:53AM    6                THE COURT:    GREAT.

10:53AM    7                MR. COOPERSMITH:      YOUR HONOR, I DO HAVE ONE FOLLOWUP

10:54AM    8     ON THAT.   IN ADDITION TO THE HARD COPY -- ONE QUESTION THAT I

10:54AM    9     HAVE NOT HEARD AN ANSWER TO IS THAT WE HAVE REASON TO BELIEVE

10:54AM   10     THAT THE AGENCY'S PERSONNEL, ESPECIALLY CMS BUT IT COULD BE

10:54AM   11     BOTH, WERE ALSO INVOLVED IN TEXT MESSAGING, A COMMON FORM OF

10:54AM   12     COMMUNICATION IN THIS DAY AND AGE, AND WE HAVE NOT SEEN ANY

10:54AM   13     TEXT MESSAGES FROM EITHER AGENCY.

10:54AM   14          WE WOULD HOPE THAT AS PART OF THEIR PROTOCOL THEY WOULD

10:54AM   15     ALSO BE SEARCHING FOR TEXT MESSAGE INFORMATION BECAUSE IN

10:54AM   16     PARTICULAR, YOUR HONOR, DURING THE INSPECTION OF THERANOS THAT

10:54AM   17     CMS CARRIED OUT, WE BELIEVE THAT THEY WERE USING TEXT MESSAGE

10:54AM   18     COMMUNICATIONS.

10:54AM   19                THE COURT:    OKAY.

10:54AM   20                MR. BOSTIC:   YOUR HONOR, APOLOGIES TO GO BACK ONE

10:54AM   21     STEP JUST TO MAKE SURE THE RECORD IS ACCURATE ON THE ISSUE OF

10:54AM   22     CMS HARD COPY DOCUMENTS.

10:54AM   23          MR. WADE JUST LEFT OUT ONE DETAIL, WHICH IS THAT ALTHOUGH

10:54AM   24     THE AGENCY COUNSEL DID NOT HAVE IMMEDIATE ANSWER AT THE TIME OF

10:54AM   25     OUR MEET AND CONFER CALL, THE AGENCY LATER FOLLOWED UP TO BOTH



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 31 of 93
                                                                                   31


10:55AM    1     PARTIES AND CONFIRMED THAT IT BELIEVES THAT THE MAJORITY OF

10:55AM    2     HARD COPY DOCUMENTS WOULD HAVE BEEN CAPTURED, COLLECTED, AND

10:55AM    3     PRODUCED TO THE PROSECUTION BACK IN 2017 SUCH THAT ALL OF THOSE

10:55AM    4     DOCUMENTS WOULD HAVE BEEN PRODUCED.

10:55AM    5                THE COURT:    I SAW THAT IN YOUR RESPONSE IN THAT AND

10:55AM    6     MY SENSE WAS -- I WAS GOING TO ASK ABOUT THAT -- MY SENSE IS

10:55AM    7     THAT THOSE DOCUMENTS THAT THE GOVERNMENT HAS RECEIVED,

10:55AM    8     MR. BOSTIC, YOU HAVE PROVIDED THOSE ALREADY?

10:55AM    9                MR. BOSTIC:   YES, YOUR HONOR.

10:55AM   10                MR. WADE:    THEY HAVE, YOUR HONOR.     THE ONLY POINT OF

10:55AM   11     DISAGREEMENT THERE IS MAJORITY IN OUR MINDS IS NOT SUFFICIENT

10:55AM   12     TO MEET THE REQUIREMENT.    SO WE WOULD RESPECT THE ENTIRETY OF

10:55AM   13     IT.

10:55AM   14                THE COURT:    AND WHEN YOU SAY, "TEXT MESSAGES," I'M

10:55AM   15     JUST TRYING TO GATHER YOU'RE TALKING ABOUT INDIVIDUALS -- ARE

10:55AM   16     YOU TALKING ABOUT WORK PHONES, THAT IS, BUSINESS RELATED

10:55AM   17     PHONES?   ARE YOU TALKING ABOUT PERSONAL PHONE TEXTS?

10:55AM   18                MR. COOPERSMITH:   YES, YOUR HONOR.     YES, WE'RE

10:55AM   19     TALKING ABOUT PERSONNEL WHO WORKED FOR THE AGENCIES WHO HAVE

10:55AM   20     EITHER PERSONAL OR BUSINESS PHONES, BUT THE TEXT MESSAGES WE'RE

10:55AM   21     LOOKING FOR OBVIOUSLY ARE TEXT MESSAGES ABOUT CMS OR FDA

10:56AM   22     BUSINESS THAT RELATE TO THERANOS.

10:56AM   23           SO WE'RE NOT LOOKING FOR THE PERSONAL TEXT MESSAGES OF

10:56AM   24     INDIVIDUAL EMPLOYEES.    WE'RE LOOKING FOR THEIR TEXT MESSAGES

10:56AM   25     ABOUT THE BUSINESS THAT THEY'RE IN, WHICH IS REGULATION.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 32 of 93
                                                                                  32


10:56AM    1                THE COURT:   HOW DO YOU -- WHAT IS THE SCOPE OF THAT?

10:56AM    2     AND BY "THAT" I MEAN ARE YOU LOOKING AT PEOPLE WHO WOULD BE

10:56AM    3     PARTICULARLY INVOLVED WITH THERANOS AND WHATEVER THE AGENCY

10:56AM    4     REGULATION?    ARE YOU LOOKING FOR PEOPLE WHO ARE NOT INVOLVED

10:56AM    5     BUT, YES, ARE SOMEHOW COMMENTING ABOUT IT JUST AS A PERSONAL

10:56AM    6     OBSERVATION?   HOW DO YOU FILTER THAT?

10:56AM    7                MR. COOPERSMITH:     WELL, YOUR HONOR, I THINK THE

10:56AM    8     STARTING POINT FOR LOOKING AT THIS AND PROBABLY THE BULK OF THE

10:56AM    9     INFORMATION IS, FOR EXAMPLE, WHEN CMS PERSONNEL ARE ON THE

10:56AM   10     GROUND AT THERANOS CONDUCTING AN INSPECTION AND THEY'RE TEXT

10:56AM   11     MESSAGING ABOUT WHAT THEY'RE DOING OR ASKING FOR GUIDANCE, OR

10:56AM   12     EVEN COMMENTING ABOUT WHAT THEY'RE SEEING, THAT WOULD BE

10:56AM   13     DIRECTLY RESPONSIVE.

10:56AM   14          AND WE HOPE THAT THAT MATERIAL WOULD HAVE BEEN PRESERVED

10:57AM   15     IN ACCORDANCE WITH THE GOVERNMENT'S DIRECTION BACK IN 2017.

10:57AM   16          BUT WHATEVER EXISTS NOW WE WOULD EXPECT TO BE PRODUCED.

10:57AM   17          THE BROADER QUESTION THAT YOUR HONOR IS ASKING, I

10:57AM   18     UNDERSTAND, IS THAT IS IT POSSIBLE THAT SOME RANDOM EMPLOYEE OF

10:57AM   19     THESE AGENCIES, YOU KNOW, TEXTED AND JUST HAD AN OBSERVATION

10:57AM   20     ABOUT WHAT THEY SAW IN THE NEWS MEDIA, OR SOMETHING LIKE THAT?

10:57AM   21          THAT'S NOT REALLY WHAT WE'RE ASKING FOR.

10:57AM   22                THE COURT:   SURE.

10:57AM   23                MR. COOPERSMITH:     ALTHOUGH YOU CAN IMAGINE THAT THAT

10:57AM   24     COULD BE RELEVANT, BUT IT'S HARDER TO GET AT, RIGHT?

10:57AM   25          WHAT WE'RE REALLY LOOKING FOR, THE CORE OF IT IS TEXT



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 33 of 93
                                                                                       33


10:57AM    1     MESSAGING.    JUST LIKE PEOPLE SEND E-MAILS, PEOPLE SEND TEXTS.

10:57AM    2                  THE COURT:   NO, I UNDERSTAND.   I CAPTURE THAT.     I

10:57AM    3     KNOW YOU'RE LOOKING AT ME LIKE AN OLD GUY LIKE YOU, JUDGE,

10:57AM    4     DOESN'T UNDERSTAND TEXTING.

10:57AM    5                  MR. COOPERSMITH:     I'M NOT SO YOUNG MYSELF THESE

10:57AM    6     DAYS, YOUR HONOR.

10:57AM    7                  THE COURT:   MS. DAW.

10:57AM    8                  MS. DAW:   YOUR HONOR, A COUPLE OF POINTS.

10:57AM    9          FIRST IS ACCESS.     IF INDIVIDUALS USE THEIR PERSONAL

10:57AM   10     CELL PHONES AND THEY'RE NO LONGER AT THE AGENCY, EVEN IF THEY

10:57AM   11     ARE AT THE AGENCY, I QUESTION WHETHER THE AGENCY HAS ANY LEGAL

10:58AM   12     OBLIGATION OR ANY LEGAL RIGHT TO ACCESS THEIR CELL PHONES.

10:58AM   13          THE OTHER POINT THAT I WANTED TO MAKE HAS TO DO WITH THE

10:58AM   14     INSISTENCE THAT CMS IS PRESENT AT THERANOS.         THE INSPECTIONS

10:58AM   15     THAT ARE DONE IN THE FIELD ARE DONE BY THE STATE OF CALIFORNIA

10:58AM   16     AS A CONTRACTOR OF CMS, NOT BY CMS ITSELF.

10:58AM   17          MS. TURNER CAN CORRECT ME IF I'M WRONG, BUT THAT CAN

10:58AM   18     EXPLAIN ALSO WHY CMS DOESN'T HAVE AS MANY DOCUMENTS AS DEFENSE

10:58AM   19     COUNSEL SEEMS TO THINK THAT THEY SHOULD WITH RESPECT TO THOSE

10:58AM   20     INSPECTIONS BECAUSE THEY DIDN'T PERFORM THEM.

10:58AM   21          THEY'RE PERFORMED BY, AS I SAID, BY CONTRACTORS, AND THE

10:58AM   22     AGENCY MAY OR MAY NOT RECEIVE A REPORT, BUT THEY DON'T DO THE

10:58AM   23     INSPECTIONS THEMSELVES.

10:58AM   24                  THE COURT:   OKAY.

10:58AM   25                  MR. COOPERSMITH:     JUST TO CORRECT THE RECORD ON



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 34 of 93
                                                                                      34


10:58AM    1     THAT, YOUR HONOR, IN 2015, IN SEPTEMBER 2015 CMS SENT THEIR OWN

10:58AM    2     PERSONNEL, NOT THE STATE OF CALIFORNIA, THEY SENT THEIR OWN

10:59AM    3     PERSONNEL TO DO THE INSPECTION.

10:59AM    4          SO THERE ARE OTHER TIMES THAT STATE THEY HAVE DONE IT, BUT

10:59AM    5     BUT THERE ARE TIMES WHEN CMS DIRECTLY DID IT.

10:59AM    6                THE COURT:    OKAY.

10:59AM    7                MR. COOPERSMITH:      SO I'M SURE MS. DAW DIDN'T KNOW

10:59AM    8     THAT, BUT THAT'S ACTUALLY THE CASE.

10:59AM    9                THE COURT:    OKAY.    SO GETTING BACK TO THE BROADNESS

10:59AM   10     OF THE TEXTS, WHICH IS WHAT I WAS CONCERNED ABOUT, IT WOULD

10:59AM   11     PROBABLY BE RELATIVELY EASY TO IDENTIFY WHAT CMS PEOPLE WERE ON

10:59AM   12     THE GROUND DOING DIRECT WORK IN REGARDS TO THERANOS, ET CETERA,

10:59AM   13     AND YOU CAN CERTAINLY LOOK FOR TEXT MESSAGES FOR THAT

10:59AM   14     POPULATION.

10:59AM   15                MR. WADE:    YES, YOUR HONOR.   ORDINARILY WHEN YOU DO

10:59AM   16     A COLLECTION OF THIS KIND, YOU CONDUCT SORT OF A MINI INTERVIEW

10:59AM   17     OF EACH CUSTODIAN AND YOU SAY WHAT E-MAILS DO YOU HAVE?       WHAT

10:59AM   18     DOCUMENTS DO YOU HAVE?    DID YOU USE YOUR PHONE?     DID YOU SEND

10:59AM   19     TEXTS?   IT'S SOMETHING THAT WE DO ROUTINELY EVERY DAY.      IT'S

10:59AM   20     NOT A PARTICULARLY SIGNIFICANT TASK.

10:59AM   21                THE COURT:    RIGHT.   AND I'M HAVING THIS DRAWN-OUT

10:59AM   22     DISCUSSION NOT BECAUSE, AGAIN, MR. COPPERSMITH, I DON'T

11:00AM   23     UNDERSTAND THE TECHNOLOGY, BUT I WANT TO NARROW DOWN SO WE

11:00AM   24     DON'T HAVE TO DEAL WITH THIS AT SOME TIME IN THE FUTURE.

11:00AM   25                MR. COOPERSMITH:      YES, YOUR HONOR.   I THINK THAT'S



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 35 of 93
                                                                                  35


11:00AM    1     HOW YOU WOULD NARROW IT.

11:00AM    2          I SHOULD POINT OUT IT'S REALLY BOTH AGENCIES BECAUSE FDA

11:00AM    3     ALSO CONDUCTED AN INSPECTION OF THERANOS IN AUGUST OF 2015.      SO

11:00AM    4     IT'S BOTH AGENCIES, NOT JUST CMS.

11:00AM    5                 THE COURT:   YES.    SHOULD WE MOVE ON FROM TEXTING TO

11:00AM    6     SOMETHING ELSE?

11:00AM    7                 MR. WADE:    YES, YOUR HONOR.

11:00AM    8          I THINK IF WE WERE TO WORK PERHAPS OFF OF PAGE 9 OF THE

11:00AM    9     JOINT STATUS MEMORANDA WHERE WE IDENTIFY ISSUES, MAYBE THAT'S A

11:00AM   10     GOOD STARTING POINT TO TRY TO BRING SOME CLARITY.

11:00AM   11                 THE COURT:   SURE.

11:00AM   12                 MR. WADE:    AND I THINK WITH RESPECT TO CMS, I THINK

11:00AM   13     WE'VE MADE SOME PROGRESS ALREADY EVEN THOUGH WE HAVEN'T BEEN

11:00AM   14     WORKING DOWN THE LIST BECAUSE WE UNDERSTAND THAT THEY'RE GOING

11:00AM   15     TO MAKE INQUIRIES AND PROVIDE DISCLOSURES WITH RESPECT TO THEIR

11:00AM   16     EFFORTS TO COLLECT AND PRODUCE AND PRESERVE ALL RELEVANT

11:01AM   17     EVIDENCE.

11:01AM   18                 THE COURT:   I THINK WE JUST TALKED ABOUT THAT

11:01AM   19     EARLIER.

11:01AM   20                 MR. WADE:    YES.

11:01AM   21                 THE COURT:   I THINK WHAT WE HAVEN'T TALKED ABOUT IS

11:01AM   22     THIS 2010-2013 TIME PERIOD.

11:01AM   23                 MR. WADE:    YOUR HONOR, I THINK THAT ISSUE IS

11:01AM   24     RESOLVED TO THE EXTENT THAT THE DOCUMENTS HAVE BEEN PRESERVED,

11:01AM   25     AND WE'LL LEARN THAT.     AS A RESULT OF THEIR DISCLOSURES, I



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 36 of 93
                                                                                     36


11:01AM    1     THINK THAT ISSUE IS IN PROCESS.

11:01AM    2                THE COURT:   GREAT.

11:01AM    3                MR. WADE:    THEY'VE GATHERED THAT MATERIAL AND ARE IN

11:01AM    4     THE PROCESS OF REVIEWING THAT MATERIAL.      SO I THINK WE HAVE

11:01AM    5     MADE PROGRESS.

11:01AM    6          THE ISSUE THAT REMAINS AS OF THE DRAFTING OF THE STATUS

11:01AM    7     REPORT IS WHEN ARE WE GOING TO GET IT?      I UNDERSTAND THE COURT

11:01AM    8     HAS AN ANSWER TO THAT QUESTION.

11:01AM    9                THE COURT:   YES.     THAT WILL BE ANSWERED AT THE END

11:01AM   10     OF OUR CONVERSATION.    GREAT.

11:01AM   11          SHOULD WE MOVE TO FDA THEN?

11:01AM   12                MR. WADE:    YES, YOUR HONOR.   WORKING DOWN THOSE

11:02AM   13     LISTS.   SIMILARLY ITEM 1, (B)1 ON PAGE 9 OF DOCUMENT 170

11:02AM   14     IDENTIFIES PRESERVATION ISSUES.      I THINK WE'VE ADDRESSED THAT,

11:02AM   15     YOUR HONOR.

11:02AM   16          ITEM 2 RELATES TO THE MANNER OF COLLECTION AND ACQUISITION

11:02AM   17     OF RESPONSIVE DOCUMENTS, INCLUDING E-MAILS THAT -- THE ISSUE

11:02AM   18     HERE, YOUR HONOR, IS OUR UNDERSTANDING IS THAT THE AGENCY

11:02AM   19     COUNSEL JUST ASKED CUSTODIANS TO GATHER THE DOCUMENTS THAT THEY

11:02AM   20     THOUGHT WERE RESPONSIVE TO THE REQUESTS, AND THEY TOOK WHAT

11:02AM   21     THEY RECEIVED AND TURNED THEM OVER WHICH IS NOT IN KEEPING WITH

11:02AM   22     THE STANDARD OF CARE FOR A DOCUMENT COLLECTION EFFORT.

11:02AM   23          ORDINARILY, INQUIRIES NEED TO BE MADE AND YOU NEED TO MAKE

11:02AM   24     ASSURANCES THAT MATERIALS BEING PROVIDED, IN THE CASE OF AN

11:03AM   25     E-MAIL YOU DO A SEARCH LIKE THEY'RE DOING IN OTHER PORTIONS OF



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 37 of 93
                                                                                       37


11:03AM    1     THEIR COLLECTION.

11:03AM    2                 THE COURT:    SO WHAT IS IT YOU WOULD LIKE IN REGARDS

11:03AM    3     TO UNION NUMBER 2 HERE?     YOU'VE IDENTIFIED AN ISSUE THAT YOU

11:03AM    4     HAVE CONCERNS ABOUT.

11:03AM    5                 MR. WADE:    WE WOULD LIKE AGENCY COUNSEL TO FOLLOW UP

11:03AM    6     WITH THE RELEVANT CUSTODIANS AND MAKE INQUIRIES PERHAPS WITH

11:03AM    7     THE PROSECUTION TEAM TO MAKE SURE THAT THEY HAVE ACTUALLY

11:03AM    8     GATHERED ALL OF THE DOCUMENTS THAT ARE RESPONSIVE TO THE SIX

11:03AM    9     REQUESTS.

11:03AM   10                 THE COURT:    OKAY.   MR. BOSTIC, DO YOU WANT TO BE

11:03AM   11     HEARD ON THIS?

11:03AM   12                 MR. BOSTIC:   YES, YOUR HONOR.

11:03AM   13                 THE COURT:    MR. BOSTIC, I APOLOGIZE IN ADVANCE.     I

11:03AM   14     HAVE A TENDENCY TO INTERRUPT PEOPLE.      I ASK A QUESTION, AND

11:03AM   15     THEN I GIVE AN ANSWER, AND THEN ASK YOU FOR YOUR ANSWER.

11:03AM   16          SO WHAT -- MY INTENT IN ENJOINING YOU WITH THE RULE 16

11:03AM   17     TYPE OF ISSUE IS THAT THIS IS EXACTLY THE TYPE OF ISSUE THAT I

11:03AM   18     THOUGHT YOUR OFFICE MIGHT BE OF ASSISTANCE TO GIVE SOME

11:04AM   19     GUIDANCE AS TO THAT TENSION THAT I TALKED ABOUT WITH CRIMINAL

11:04AM   20     DISCOVERY AND WHAT IS REALLY REQUIRED AND WHAT IS NOT.

11:04AM   21          YOUR EXPERTISE, I THINK, WOULD BE VALUABLE TO GIVE

11:04AM   22     GUIDANCE TO THE AGENCIES, NOT JUST FDA BUT CMS AND OTHERS, AS

11:04AM   23     TO WHAT REALLY NEEDS TO BE DONE, HOW TO DO IT, AND SUGGESTIONS

11:04AM   24     ON HOW TO ACCOMPLISH THAT.

11:04AM   25                 MR. BOSTIC:   YES, YOUR HONOR.   THANK YOU.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 38 of 93
                                                                                    38


11:04AM    1          THE AGENCIES, I THINK AS THEY CONFIRMED, HAVE HAD THE

11:04AM    2     BENEFIT OF THE PROSECUTION'S GUIDANCE ON THOSE ISSUES.      THEY

11:04AM    3     WILL CONTINUE TO HAVE IT REGARDLESS OF WHAT THE COURT ORDERS

11:04AM    4     TODAY.   I CAN ASSURE THE COURT THAT THE GOVERNMENT WILL STAY AS

11:04AM    5     INVOLVED AS IT CAN BE IN FACILITATING THE PRODUCTION OF THESE

11:04AM    6     DOCUMENTS BY THE AGENCIES TO THE DEFENSE.

11:04AM    7                THE COURT:    OKAY.

11:04AM    8                MR. BOSTIC:   ON SPECIFIC QUESTIONS, THOUGH, LIKE HOW

11:04AM    9     THE AGENCY GOES ABOUT COLLECTING DOCUMENTS, ONE POINT I'LL

11:04AM   10     RAISE IS THAT THE DEFENSE DOES CITE AN UNPUBLISHED CASE FROM

11:04AM   11     ANOTHER DISTRICT FOR THE PROPOSITION THAT THIS MAY NOT BE THE

11:04AM   12     BEST WAY FOR DOCUMENT CUSTODIANS TO RESPOND TO REQUESTS.

11:05AM   13          I DON'T THINK THAT IS BINDING ON THIS COURT, OF COURSE.

11:05AM   14     AND WHILE IT MAY BE TRUE THAT FOR SOME DOCUMENT CUSTODIANS MORE

11:05AM   15     INVOLVEMENT IS NECESSARY, WE ARE DEALING WITH HIGH-LEVEL

11:05AM   16     EMPLOYEES AT A GOVERNMENT AGENCY HERE, EMPLOYEES IN AN AGENCY

11:05AM   17     WHO ARE USED TO DEALING WITH DOCUMENT REQUESTS IN THE FOIA

11:05AM   18     CONTEXT.   AND IN THE LITIGATION CONTEXT, AND OCCASIONALLY IN

11:05AM   19     THE CRIMINAL PROSECUTION CONTEXT.

11:05AM   20          SO I DON'T THINK WE SHOULD ACCEPT THE DEFENSE'S ARGUMENT

11:05AM   21     THAT THIS IS PER SE UNACCEPTABLE, THAT YOU GO TO A SPECIFIC

11:05AM   22     CUSTODIAN WHO KNOWS HIS OR HER OWN DOCUMENTS BETTER THAN ANYONE

11:05AM   23     ELSE AND ASK THEM TO MAKE A GOOD FAITH EFFORT TO CAPTURE

11:05AM   24     EVERYTHING RESPONSIVE, AND TURN IT OVER, AND THEN TRUST IN

11:05AM   25     THEIR GOOD FAITH EFFORTS TO DO THAT.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 39 of 93
                                                                                    39


11:05AM    1          THAT IS NOT UNUSUAL FOR HOW DISCOVERY WORKS.     EVEN WHEN

11:05AM    2     THE GOVERNMENT SERVES A SUBPOENA ON AN INDIVIDUAL OR A PARTY,

11:06AM    3     AT SOME POINT WE ARE TRUSTING IN THE GOOD FAITH OF THE

11:06AM    4     CUSTODIAN TO DO THEIR BEST, TO USE THEIR BEST EFFORTS TO

11:06AM    5     CAPTURE EVERYTHING AND TURN IT OVER.

11:06AM    6          SO I THINK THAT THERE IS NO SHOWING THAT THAT PROCESS HAS

11:06AM    7     FAILED IN THIS CASE, AND SO I THINK IT MIGHT BE PREMATURE TO

11:06AM    8     ORDER ADDITIONAL STEPS.

11:06AM    9          IF ADDITIONAL STEPS ARE NECESSARY, THE GOVERNMENT IS HAPPY

11:06AM   10     TO HELP HOWEVER IT CAN, BUT WHEN WE'RE TALKING ABOUT A RULE 16

11:06AM   11     OBLIGATION, THE COURT MENTIONED THE GOVERNMENT PROVIDING

11:06AM   12     GUIDANCE AND ASSISTANCE.     GUIDANCE AND ASSISTANCE ARE NOT THE

11:06AM   13     SAME THING AS ACCESS.    IF WE HAD ACCESS TO THESE DOCUMENTS, WE

11:06AM   14     CAN SIMPLY DECIDE HOW THEY'RE GOING TO BE COLLECTED, REVIEWED,

11:06AM   15     AND PRODUCED.   WE CAN'T MAKE THAT DECISION BECAUSE WE DON'T

11:06AM   16     HAVE THAT ACCESS.

11:06AM   17          ONE OF MY GOALS THIS MORNING IS TO AVOID A SITUATION WHERE

11:06AM   18     THE GOVERNMENT IS -- THE PHRASE "ON THE HOOK" HAS BEEN USED A

11:06AM   19     COUPLE OF TIMES -- WHERE THE GOVERNMENT IS ON THE HOOK FOR THE

11:06AM   20     SPECIFICS, THE REALLY KIND OF IN-THE-WEEDS SPECIFICS OF A

11:06AM   21     PROCESS THAT IT DOESN'T CONTROL.

11:06AM   22                THE COURT:    SURE.   WHAT ARE YOU -- WHAT ARE YOUR

11:07AM   23     THOUGHTS AS TO WHETHER OR NOT THIS COURT CAN ORDER ACCESS?

11:07AM   24                MR. BOSTIC:    SO MY INITIAL THOUGHT ON THAT, YOUR

11:07AM   25     HONOR, IS THAT WHEN WE'RE TALKING ABOUT THE SCOPE OF RULE 16,



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 40 of 93
                                                                                   40


11:07AM    1     THE QUESTION OF ACCESS DOESN'T TURN ON WHAT THE COURT ORDERS.

11:07AM    2           AS I READ THE CASE LAW, IT TURNS ON THE AUTHORITY THAT

11:07AM    3     THE PROSECUTION HAS, OR LACKS, TO KNOW OF, ACCESS, AND CONTROL

11:07AM    4     DOCUMENTS BASED ON ITS POSITION AS THE PROSECUTION.

11:07AM    5          I DON'T KNOW WHETHER THE COURT CAN EXPAND THAT ACCESS ON

11:07AM    6     THE PROSECUTION'S BEHALF, BUT I'LL POINT OUT THAT THAT TAKES US

11:07AM    7     IN A DIFFERENT DIRECTION FROM WHAT IS CONTEMPLATED IN THE

11:07AM    8     CASES.

11:07AM    9                THE COURT:   NO.   RIGHT.   I JUST ASK THAT QUESTION TO

11:07AM   10     PERHAPS ENGAGE A GENERAL CONVERSATION ABOUT IT.

11:07AM   11          I KNOW YOUR HOOK, IF YOU WILL, MR. WADE, IS SANTIAGO AND

11:07AM   12     WHAT THE COURT DID IN SANTIAGO, BUT OF COURSE THAT'S A LITTLE

11:08AM   13     DIFFERENT BECAUSE IT WAS BUREAU OF PRISONS AND THERE WAS A

11:08AM   14     LITTLE MORE PRIVITY BETWEEN THE PROSECUTION AND BUREAU OF

11:08AM   15     PRISONS, AND ET CETERA.    BUT I'M NOT GOING TO OPEN UP THAT

11:08AM   16     DISCUSSION NOW.

11:08AM   17                MR. WADE:    IF I MIGHT MAKE ONE SMALL POINT RELATED

11:08AM   18     TO THAT, YOUR HONOR, BECAUSE IT IS DIFFERENT FROM JUST THE LAW.

11:08AM   19     IT'S SPECIFIC TO THE FACTS OF THIS CASE.

11:08AM   20          THE GOVERNMENT DOES HAVE AN AGENT, AN FDA AGENT ON ITS

11:08AM   21     PROSECUTION TEAM, AND HE'S A MEMBER OF THE PROSECUTION TEAM.

11:08AM   22     THE DOCUMENTS THAT HAVE BEEN PRODUCED IN THIS CASE MAKE CLEAR

11:08AM   23     THAT WHEN THAT AGENT WANTED TO, FOR EXAMPLE, INTERVIEW SOMEONE

11:08AM   24     WITHIN THE FDA, THAT AGENT JUST DIRECTLY COMMUNICATED WITH THAT

11:08AM   25     PERSON AND SAID I NEED THESE DOCUMENTS, CAN YOU SEND ME THESE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 41 of 93
                                                                                     41


11:08AM    1     DOCUMENTS IN ADVANCE, AND THE AGENT GOT WHATEVER THEY ASKED

11:08AM    2     FOR.

11:08AM    3            AND PART OF THE REASON THAT'S TRUE IS BECAUSE THERE'S

11:08AM    4     STATUTORY AUTHORITY THAT GIVES THAT AGENT THE ABILITY TO GET

11:08AM    5     THOSE DOCUMENTS WITHIN THE AGENCY.       SO THEY ACTUALLY HAVE TO

11:08AM    6     PROVIDE THE DOCUMENTS WITHIN THE AGENCY.

11:08AM    7                 THE COURT:   I UNDERSTAND.    FOR THE RULE 16 ANALYSIS,

11:09AM    8     I APPRECIATE THAT ASSISTANCE.

11:09AM    9            BUT WHAT I SEE PARAGRAPH 2, LET ME JUST SAY, WHAT I SEE

11:09AM   10     PARAGRAPH 2 IS A VERY STRONG SUGGESTION TO THE AGENCIES FROM

11:09AM   11     THE DEFENSE AS TO HOW THEY MIGHT CONDUCT SOME ADDITIONAL WORK

11:09AM   12     TO ACCOMPLISH THE GOALS HERE.

11:09AM   13            I THINK THAT'S WHAT IT IS.   MY SENSE IS THAT THE AGENCY

11:09AM   14     LAWYERS LOOK AT THAT, READ IT AS SUCH, APPRECIATE YOUR

11:09AM   15     SUGGESTIONS, AND WILL CONTINUE TO PROSECUTE THEIR DISCOVERY

11:09AM   16     DILIGENTLY PURSUANT TO THE COURT'S ORDER THAT'S GOING TO BE

11:09AM   17     FORTHCOMING.

11:09AM   18                 MR. WADE:    UNDERSTOOD, YOUR HONOR.

11:09AM   19                 MS. DAW:    YOUR HONOR, ON BEHALF OF THE FDA, IF THE

11:09AM   20     COURT IS CONSIDERING AN ORDER PROVIDING ACCESS TO THEIR

11:09AM   21     DOCUMENTS, I WOULD ASK THAT THE FDA BE GIVEN AN OPPORTUNITY TO

11:09AM   22     BRIEF THAT ISSUE BECAUSE OF THE STATUTORY AND REGULATORY

11:09AM   23     OBLIGATIONS THAT THEY HAVE TO PROTECT INFORMATION.

11:09AM   24                 THE COURT:   RIGHT.

11:09AM   25                 MS. DAW:    I DON'T WANT THEM TO BE IN THE POSITION OF



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 42 of 93
                                                                                  42


11:10AM    1     DUELING LEGAL OBLIGATIONS.

11:10AM    2                THE COURT:   WELL, WHEN I SAY ACCESS, I REALIZE WITH

11:10AM    3     ALL OF THE AUTHORITY THAT MY COLLEAGUES AND I HAVE AND ENJOY,

11:10AM    4     I'M NOT SURE THAT WE CAN CREATE ACCESS JUST ON A SIGNATURE.

11:10AM    5     MAYBE WE CAN CREATE IT.    IT WON'T BE LONG LIVED, I WOULDN'T

11:10AM    6     THINK, AND THAT'S NOT WHAT I WAS SUGGESTING TO DO.

11:10AM    7          BUT I DO THINK THAT IN CASES OF UNIQUE CIRCUMSTANCES LIKE

11:10AM    8     THIS ONE, AND PARTICULARLY WHERE THE ACTIVITY OF THE PARTIES,

11:10AM    9     AS MR. WADE POINTS OUT, MIGHT SUGGEST SOMETHING A LITTLE

11:10AM   10     BROADER THAN PERHAPS -- CERTAINLY KNOWLEDGE IS ACCOMPLISHED AND

11:10AM   11     MAYBE ACCESS IS REALLY THE ISSUE WE'RE TALKING ABOUT.

11:10AM   12          BUT I DO THINK GIVEN THE ROAD, THE PATH THAT I'VE LAID

11:10AM   13     HERE TO ALLOW THE AGENCIES TO SELF-REGULATE, IF YOU WILL, TO

11:10AM   14     DEVELOP THE INFORMATION AND PROVIDE IT KNOWING THAT WE WANT IT,

11:10AM   15     THE COURT WANTS IT WITH THE ASSISTANCE, CONTINUED ASSISTANCE OF

11:10AM   16     THE GOVERNMENT, IS PROVIDED A CONTINUING AVENUE TO INCREASE THE

11:10AM   17     GOVERNMENT'S PARTICIPATION IN THAT ENDEAVOR.

11:11AM   18                MR. COOPERSMITH:   YOUR HONOR, THANK YOU FOR THAT.

11:11AM   19     JUST ONE WORD ABOUT ACCESS SINCE I HAVEN'T ADDRESSED THAT YET.

11:11AM   20          THE CONCEPT OF ACCESS, NOTWITHSTANDING WHAT THE GOVERNMENT

11:11AM   21     HAS SAID IN COURT TODAY AND IN PREVIOUS HEARINGS, THE FACT IS

11:11AM   22     THAT THEY, THE GOVERNMENT, ENJOYED ALL OF THE ACCESS THAT THEY

11:11AM   23     WANTED, AND THE RECORD IS THAT THEY EVEN ENJOYED THAT ACCESS

11:11AM   24     AFTER THE INDICTMENT IN JUNE 2018.    WHEN THE ACCESS SUPPOSEDLY

11:11AM   25     DRIED UP IS WHEN THE DEFENSE STARTED ASKING FOR DOCUMENTS.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 43 of 93
                                                                                    43


11:11AM    1            SO ONCE THERE'S A FACTUAL -- AND IT IS A FACTUAL QUESTION

11:11AM    2     IN THIS CASE, WAS THERE ACCESS?    AND OUR ANSWER, OF COURSE, IS

11:11AM    3     YES.    THEN THE COURT CAN SIMPLY ORDER THE GOVERNMENT, AS IT

11:11AM    4     SAID IT WAS INCLINED TO DO, TO PRODUCE, TO MAKE SURE THESE

11:11AM    5     DOCUMENTS WERE PRODUCED UNDER RULE 16.     THAT'S GOING TO BE

11:11AM    6     IMMENSELY HELPFUL FOR ADDITIONAL REASONS THAT WE'LL DISCUSS

11:11AM    7     WHEN WE GET TO THESE OTHER TOPICS, BUT THAT'S IT.

11:11AM    8            IN TERMS OF ADDITIONAL BRIEFING, I WOULD SUGGEST TO THE

11:11AM    9     COURT THAT THESE AGENCIES AND THE GOVERNMENT HAVE HAD MANY,

11:12AM   10     MANY OPPORTUNITIES TO BRIEF THIS.    THIS ISSUE HAS BEEN ON THE

11:12AM   11     TABLE.    AND AT THIS POINT IF WE'RE GOING TO HOLD TO THE

11:12AM   12     SCHEDULE, THESE DOCUMENTS HAVE TO BE PRODUCED, AND THE COURT

11:12AM   13     HAS SUGGESTED THAT AT THE END OF THE YEAR WOULD BE A GOOD

11:12AM   14     DEADLINE.

11:12AM   15            SO I THINK THE ACCESS IS CLEAR, AND I THINK THE GOVERNMENT

11:12AM   16     SHOULD HAVE THE OBLIGATION.    AT THAT POINT, YOU KNOW, THE

11:12AM   17     GOVERNMENT IS GOING TO BE IMMENSELY HELPFUL.

11:12AM   18            FOR EXAMPLE, ON PARAGRAPH 2 THEY WERE JUST TALKING ABOUT

11:12AM   19     MANUAL REVIEW BY CUSTODIANS OR MANUAL COLLECTION.     ULTIMATELY

11:12AM   20     THE GOVERNMENT CAN SIMPLY OVERSEE THIS.     IT DOESN'T MEAN THEY

11:12AM   21     HAVE TO GET INTO THE TRENCHES AND START LOOKING IN THE FILE

11:12AM   22     ROOM, BUT THEY CAN OVERSEE THIS AND ASK THE RIGHT QUESTIONS TO

11:12AM   23     MAKE SURE THAT IF THERE WAS A COLLECTION FROM CUSTODIANS, HOW

11:12AM   24     THAT OCCURRED, MAKE SURE IT WAS ADEQUATE.

11:12AM   25            IT IS REALLY THE SAME THING I WOULD DO WHEN I GET A



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 44 of 93
                                                                                    44


11:12AM    1     SUBPOENA FROM THE GOVERNMENT.    I DON'T TELL THE CLIENT, WELL,

11:12AM    2     HERE'S A SUBPOENA, LET ME KNOW WHEN YOU'RE DONE COLLECTING.        I

11:12AM    3     HAVE TO GET IN THERE AND ASK THE RIGHT QUESTIONS, MAKE SURE

11:13AM    4     THAT THEY HAVE THOUGHT OF EVERYTHING, MAKE SURE THAT THEY HAVE

11:13AM    5     THOUGHT OF HARD COPY, MAKE SURE THEY HAVE THOUGHT OF TEXTS,

11:13AM    6     MAKE SURE THEY THOUGHT ALL OF THE RANGE OF THINGS THAT YOU HAVE

11:13AM    7     TO DO.   THAT'S WHAT THE GOVERNMENT EXPECTS OF ME WHEN I GET A

11:13AM    8     SUBPOENA, AND WE'RE EXPECTING NO LESS FROM THE GOVERNMENT.

11:13AM    9                MR. BOSTIC:    YOUR HONOR, THAT'S A KEY POINT THAT

11:13AM   10     MR. COPPERSMITH JUST MADE.    WHEN HIS CLIENT GETS A SUBPOENA HE,

11:13AM   11     AS HIS CLIENT'S LAWYER, IS RESPONSIBLE FOR ENSURING THEIR

11:13AM   12     COMPLIANCE WITH THAT SUBPOENA.    THAT'S WHAT THEY PAY HIM TO DO.

11:13AM   13     THEY GIVE HIM THAT AUTHORITY TO COME IN AND GUIDE THEIR

11:13AM   14     COLLECTION EFFORTS.     THAT'S THE SOURCE OF HIS OBLIGATION AND

11:13AM   15     THAT IS THE SOURCE OF HIS AUTHORITY.

11:13AM   16          NONE OF THAT APPLIES WITH RESPECT TO THE PROSECUTION AND

11:13AM   17     THESE AGENCIES.    WE DO NOT HAVE THE AUTHORITY OR THE ABILITY TO

11:13AM   18     DICTATE THE TERMS OF HOW THEY COLLECT AND PRODUCE THESE

11:13AM   19     DOCUMENTS, AND THAT'S THE CORE REASON WHY WE'RE RESISTANT TO

11:13AM   20     THE IDEA OF A RULE 16 ORDER.

11:13AM   21                THE COURT:    I UNDERSTAND.   IT WAS REALLY PROVIDENT

11:13AM   22     OF ME TO RAISE THAT ISSUE, WASN'T IT?

11:14AM   23          ALL RIGHT.    LET'S MOVE TO NUMBER 3, SHALL WE?

11:14AM   24                MR. WADE:    YES, YOUR HONOR, BACK TO DOCUMENT 170,

11:14AM   25     PAGE 10, ITEM 3.    I BELIEVE THAT'S A TIMING ISSUE WHICH I



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 45 of 93
                                                                                  45


11:14AM    1     BELIEVE THE COURT IS PREPARED TO ADDRESS.     I WON'T BELABOR

11:14AM    2     THAT.

11:14AM    3          STARTING ON ITEM 4 ARE A HOST OF TECHNICAL ISSUES.      THERE

11:14AM    4     ARE SOME SUBPARAGRAPHS HERE.    THIS IS SORT OF THE NITTY GRITTY

11:14AM    5     OF IT, YOUR HONOR.

11:14AM    6          AND AS INFORMED BY EXHIBIT A, WHICH IS THE LETTER WHICH

11:14AM    7     DISCUSSES THESE TECHNICAL DEFICIENCIES WHICH IS SLIGHTLY

11:14AM    8     IMPENETRABLE TO THE DEFENSE AT TIMES SPECIFICALLY AS IT RELATES

11:14AM    9     TO SOME OF THE REDACTIONS AND DOCUMENTS THAT ARE WITHHELD.

11:14AM   10          BUT IF WE CAN START WITH THE SEARCH TERMS, WHICH IS WHAT

11:14AM   11     IS IN PARAGRAPH 4, THERE ARE A COUPLE OF SPECIFIC DEFICIENCIES

11:15AM   12     THAT ARE IDENTIFIED THERE, THE FIRST OF WHICH IS THAT THERE WAS

11:15AM   13     NOT A STAND-ALONE SEARCH TERM FOR THE ROLLING CUSTODIANS FOR

11:15AM   14     THE TERM THERANOS WHICH WAS SOMEWHAT -- MAYBE IT'S OVERLY

11:15AM   15     SIMPLISTIC, BUT IT'S SOMEWHAT MYSTIFYING TO THE DEFENSE THAT

11:15AM   16     THAT SIMPLE TERM WASN'T INCLUDED TO IDENTIFY THE POOL OF

11:15AM   17     DOCUMENTS THAT SHOULD BE REVIEWED TO MAKE SURE THAT MATERIAL IS

11:15AM   18     GATHERED.

11:15AM   19          THE SECOND ISSUE RELATES TO LABORATORY DEVELOPED TESTS, OR

11:15AM   20     LDT, AND USING THAT AS SEARCH TERMS WHICH GIVEN SOME OF THE

11:15AM   21     BACK AND FORTH WITH THE AGENCIES AND THE QUESTION AS TO WHETHER

11:15AM   22     THE FDA EVEN HAD THE AUTHORITY TO REGULATE THERANOS, IT ALL

11:15AM   23     CENTERS ON THAT TERM.    THAT IS CLEARLY WHAT PART OF THE REQUEST

11:15AM   24     THAT IS SET FORTH IN CATEGORY 4 OF THE DEFENSE REQUEST AND HOW

11:15AM   25     THAT, HOW THAT REQUEST THAT A SEARCH FOR DOCUMENTS RESPONSIVE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 46 of 93
                                                                                      46


11:16AM    1     TO THAT REQUEST COULD BE DONE WITHOUT AT LEAST LOOKING AT

11:16AM    2     DOCUMENTS THAT HAVE LAB DEVELOPED TESTS, OR LDT'S, WE FAIL TO

11:16AM    3     UNDERSTAND.

11:16AM    4                MR. COOPERSMITH:   YOUR HONOR, IF I COULD ADD

11:16AM    5     SOMETHING TO THIS ISSUE OF THE SEARCH TERMS.       LDT, LABORATORY

11:16AM    6     DEVELOPED TESTS, IS ONE EXAMPLE, BUT THERE ARE OTHERS.      JUST TO

11:16AM    7     PUT A FINE POINT ON THIS AND TO START FROM THE CONCEPT.      SO A

11:16AM    8     LABORATORY DEVELOPED TEST IS BASICALLY A TEST THAT A LABORATORY

11:16AM    9     COMES UP WITH ON ITS OWN AND RUNS IN ITS OWN LAB.

11:16AM   10          TRADITIONALLY, THE FDA HAS BACKED OFF ON ENFORCING THEIR

11:16AM   11     MEDICAL DEVICE REGULATIONS ON THAT SORT OF THING.      INSTEAD,

11:16AM   12     THEY HAVE LEFT THAT REGULATION TO CMS AS THE REGULATOR OF

11:16AM   13     LABORATORIES IN THE UNITED STATES.

11:16AM   14          SO IF YOU DEVELOP YOUR OWN TEST, AND YOU DON'T TRY TO SELL

11:16AM   15     IT TO SOMEONE ELSE COMMERCIALLY BUT YOU'RE RUNNING IT IN YOUR

11:17AM   16     OWN LAB, THAT CONCEPT OF AN LDT IS WHAT THE FDA HAS

11:17AM   17     TRADITIONALLY DECIDED THAT WE'LL LEAVE THAT TO CMS TO MAKE SURE

11:17AM   18     THE TESTS ARE BEING RUN CORRECTLY, BUT WE'RE NOT GOING TO

11:17AM   19     REGULATE IT AS A MEDICAL DEVICE.    THAT'S THE ISSUE.

11:17AM   20          THAT'S AN IMPORTANT REALLY CENTRAL ISSUE IN THIS CASE

11:17AM   21     BECAUSE, AS MR. WADE SAID, IT GOES TO THE HEART OF WHETHER THE

11:17AM   22     FDA REALLY HAD ANY AUTHORITY TO REGULATE THE THERANOS DEVICES

11:17AM   23     AND TESTS THAT ARE MENTIONED IN THE INDICTMENT AND ARE STRONGLY

11:17AM   24     AT ISSUE IN THIS CASE.

11:17AM   25          SO WHEN YOU LOOK AT THAT SEARCH TERM -- NOW, THE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 47 of 93
                                                                                  47


11:17AM    1     GOVERNMENT'S ARGUMENT ON THIS SEARCH TERM, AND MS. DAW MAKES

11:17AM    2     IT, AND THE AGENCY COUNSEL MAKE IT, AND MR. BOSTIC MADE IT IN

11:17AM    3     THE STATUS REPORT, IS THAT THEY SAY, OH, IF YOU LOOK AT

11:17AM    4     CATEGORY 4 OF THE COURT'S JULY 19TH ORDER, IT DOESN'T MENTION

11:17AM    5     THE TERM LDT.   THAT'S THE CATEGORY THAT YOU MAY HAVE IT IN

11:17AM    6     FRONT OF YOUR HONOR THAT ASKS FOR ALL DOCUMENTS REGARDING THE

11:17AM    7     FDA'S TERMINATION OF THE TYPE OF FDA APPROVAL REQUIRED FOR

11:17AM    8     THERANOS'S PROPRIETARY TECHNOLOGY.

11:18AM    9          SO WE'RE TALKING ABOUT DOES THE FDA HAVE TO APPROVE THE

11:18AM   10     THERANOS DEVICES AS A MEDICAL DEVICE OR IS IT GOING TO BE UNDER

11:18AM   11     THIS LDT CATEGORY?

11:18AM   12          SO WHEN YOU LOOK AT THE ACTUAL SEARCH TERMS THE FDA USED

11:18AM   13     TO DO THE SEARCHES, THEY RAN THERANOS, THE TERM THERANOS, AND

11:18AM   14     VARIOUS THINGS, INCLUDING THE TERM HUMANITARIAN DEVICE

11:18AM   15     EXEMPTION.

11:18AM   16          WELL, THE TERM HUMANITARIAN DEVICE EXEMPTION DOESN'T

11:18AM   17     APPEAR IN THE COURT'S ORDER CATEGORY 4, EITHER.

11:18AM   18          BUT TO EXCLUDE LDT'S -- TO RUN THE SEARCH FOR HUMANITARIAN

11:18AM   19     DEVICE EXEMPTION, WHICH DOESN'T APPEAR IN THE COURT'S ORDER,

11:18AM   20     THEN TO ARGUE WE DON'T HAVE TO SEARCH FOR THERANOS AND LDT'S

11:18AM   21     BECAUSE THAT'S NOT IN THE COURT ORDER, THAT MAKES NO SENSE.

11:18AM   22          AND WHAT WE THINK HAS GONE ON HERE, YOUR HONOR, IS BY

11:18AM   23     EXCLUDING THE TERM LDT THE AGENCIES HAVE EXCLUDED A LARGE

11:18AM   24     UNIVERSE OF DOCUMENTS THAT RESPOND TO THE COURT ORDER AND ARE

11:18AM   25     AT THE CORE OF THIS CASE.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 48 of 93
                                                                                    48


11:18AM    1            YOUR HONOR, THAT'S PROBABLY THE REASON WHY WHEN WE LOOK AT

11:19AM    2     THE HISTOGRAM WE'VE ATTACHED TO THE STATUS REPORT, AND YOU'VE

11:19AM    3     SEEN IT BEFORE, YOUR HONOR, IT JUST MAPS OUT WHAT TIME PERIODS

11:19AM    4     THESE DOCUMENTS CORRESPOND TO, THERE'S A VERY LOW INCIDENCE OF

11:19AM    5     DOCUMENTS IN 2014.    WE KNOW THAT 2014 WAS A HEAVY YEAR WHERE

11:19AM    6     THE DISCUSSION, THE DIALOGUE BETWEEN THERANOS AND FDA ABOUT

11:19AM    7     LDT'S WAS ONGOING.

11:19AM    8            SO TO EXCLUDE THAT SEARCH TERM MAKES NO SENSE.

11:19AM    9                  THE COURT:   SO, LET ME JUST --

11:19AM   10                  MR. COOPERSMITH:   PLEASE, YOUR HONOR.

11:19AM   11                  THE COURT:   IT'S THREE AND TWO NOW.   LET'S GET TO

11:19AM   12     THE PITCH.

11:19AM   13                  MR. COOPERSMITH:   YES, YOUR HONOR.

11:19AM   14                  THE COURT:   WHAT IS IT YOU WANT?

11:19AM   15                  MR. COOPERSMITH:   WELL, THE PITCH IS THAT I THINK

11:19AM   16     THEY NEED TO GO BACK.     REMEMBER, THEY NEVER ASKED US WHAT

11:19AM   17     SEARCH TERMS THEY WERE RUNNING, BUT THERE WERE A NUMBER OF

11:19AM   18     SEARCH TERMS, LDT BEING ONE EXAMPLE, AND WE NEED TO GO BACK AND

11:19AM   19     TELL THEM WHAT SEARCH TERMS NEED TO BE ADDED HERE, AND THEY

11:19AM   20     NEED TO RUN THOSE SEARCH TERMS.

11:19AM   21                  THE COURT:   AND THAT'S -- YOU WANT A FASTBALL RIGHT

11:20AM   22     DOWN THE MIDDLE?

11:20AM   23                  MR. COOPERSMITH:   RIGHT DOWN THE MIDDLE.

11:20AM   24                  THE COURT:   AND SO IT'S LDT TERMS YOU WANT THEM TO

11:20AM   25     RUN?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 49 of 93
                                                                                     49


11:20AM    1                MR. COOPERSMITH:    WELL, WE CAN GIVE A WHOLE LIST OF

11:20AM    2     SEARCH TERMS, YOUR HONOR.     THAT'S ONE.   WE CAN DO IT NOW OR WE

11:20AM    3     CAN DO IT --

11:20AM    4                THE COURT:    SO TELL ME ABOUT THAT.    WHEN YOU SAY "I

11:20AM    5     HAVE GIVE A WHOLE LIST," YOU CAN IMAGINE THE EXCITEMENT THAT

11:20AM    6     THE PROSECUTION AND THE AGENCY HAS WITH THAT.      IS THAT A LIST

11:20AM    7     OF 50 NAMES NOW?   IS THAT A LIST OF THREE THINGS?

11:20AM    8          IT SEEMS LIKE -- I THINK I TAKE YOUR POINT, AND IT SEEMS

11:20AM    9     LIKE THERANOS AND LDT, THAT'S SOMETHING THAT PROBABLY HAS SOME

11:20AM   10     RELEVANCE AND WOULD PRODUCE SOME DOCUMENTS THAT MIGHT BE

11:20AM   11     RELEVANT TO CATEGORY 2 EVEN, CATEGORY 4 PERHAPS.

11:20AM   12          BUT I'M JUST CURIOUS, IF WE WANT TO PROCEED HERE, WHAT IS

11:20AM   13     IT THAT YOU SUGGEST BE ALTERED, CHANGED OR USED AS ALTERNATIVE

11:20AM   14     TERMS TO ACCOMPLISH THIS?

11:20AM   15          I'M CURIOUS THEN WHAT THE PRODUCTION WOULD LOOK LIKE?

11:20AM   16     WHAT IS THE SIZE OF THAT ALWAYS BEING MINDFUL OF HOW MUCH TIME

11:21AM   17     THIS IS GOING TO TAKE?

11:21AM   18                MR. COOPERSMITH:    WELL, YOUR HONOR, SO FIRST OF ALL,

11:21AM   19     WE'RE NOT ASKING THEM TO REDO.    I MEAN, THEY'VE PRODUCED THE

11:21AM   20     DOCUMENTS THAT THEY HAVE ALREADY PRODUCED.

11:21AM   21          BUT I JUST WANT TO POINT OUT THAT IF THE AGENCIES HAD NOT

11:21AM   22     KEPT US IN THE DARK AND HAD TOLD US WHAT THEY WERE DOING, WE

11:21AM   23     WOULD HAVE BEEN ABLE TO TELL THEM.

11:21AM   24          SO, YOU KNOW, I DON'T WANT TO BELABOR THAT POINT, BUT I

11:21AM   25     THINK THAT'S THE CASE.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 50 of 93
                                                                                        50


11:21AM    1                THE COURT:   THAT'S A GOOD CHOICE.

11:21AM    2                MR. COOPERSMITH:   YES, YOUR HONOR.     BUT GOING

11:21AM    3     FORWARD, MOVING FORWARD WE HAVE LDT, AS I'VE JUST EXPLAINED.

11:21AM    4                THE COURT:   RIGHT.

11:21AM    5                MR. COOPERSMITH:   THERE'S ANOTHER TERM THAT IS

11:21AM    6     UNIQUE TO THERANOS'S BUSINESS, AND IT'S THE TERM NANOTAINER.

11:21AM    7                THE COURT:   SPELL THAT.

11:21AM    8                MR. COOPERSMITH:   N-A-N-O-T-A-I-N-E-R, NANOTAINER.

11:21AM    9     THAT'S A TERM THAT IS UNIQUE TO THERANOS.     SO I'M NOT AWARE OF

11:21AM   10     OTHER COMPANIES WHO USE THAT TERM.     THAT'S WHAT THERANOS CALLED

11:21AM   11     ITS BLOOD COLLECTION DEVICE THAT COLLECTED SMALL BLOOD SAMPLES.

11:22AM   12          WHEN YOU LOOK AT THE SEARCH TERMS THAT THE FDA HAS RUN,

11:22AM   13     THEY HAVE NOT RUN THAT TERM EITHER, AND THAT'S LIKELY TO

11:22AM   14     PRODUCE ADDITIONAL DOCUMENTS.

11:22AM   15          SO WE DON'T WANT TO REDO ANYTHING, YOUR HONOR, BUT MOVING

11:22AM   16     FORWARD WE WOULD LIKE THESE ADDITIONAL SEARCH TERMS RUN.         AND

11:22AM   17     WE CAN TRY TO BE AS LIMITED, YOU KNOW, SO THEY'RE THE ONES THAT

11:22AM   18     ARE REALLY IMPORTANT, AND THEN TO HAVE THEM RUN IT, AND MAKE

11:22AM   19     SURE THOSE DOCUMENTS ARE PROPERLY REVIEWED, AND PRODUCED IF

11:22AM   20     THEY RESPOND TO THE COURT'S ORDER.

11:22AM   21                THE COURT:   THANK YOU.    SO, MR. COPPERSMITH, IS THIS

11:22AM   22     SOMETHING THAT YOU WOULD LIKE THE COURT TO ORDER -- I KNOW YOU

11:22AM   23     WANT THE COURT TO ORDER IT, BUT THE TIMING OF THAT?      IS THAT

11:22AM   24     SOMETHING THAT WE SHOULD DISCUSS NOW?     IS THIS SOMETHING THAT I

11:22AM   25     SHOULD GIVE YOU THE PRIVILEGE OF MEETING AND CONFERRING WITH



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 51 of 93
                                                                                    51


11:22AM    1     AGENCY COUNSEL AND THE GOVERNMENT TO DEVELOP A STRATEGY TO

11:22AM    2     ACCOMPLISH THAT WITHIN THE TIMELINE THAT THE COURT IS GOING TO

11:22AM    3     GIVE?

11:22AM    4                MR. COOPERSMITH:     YES, YOUR HONOR.   SO THE ISSUE IS

11:22AM    5     REALLY ONE OF TIMING, RIGHT?     THE LONGER THAT WE GO WITH MEET

11:22AM    6     AND CONFER AS OPPOSED TO A COURT ORDER DIRECTING THESE

11:23AM    7     ADDITIONAL SEARCH TERMS, THE MORE IT'S GOING TO BE PROBLEMATIC,

11:23AM    8     RIGHT?   BECAUSE IN THE MEET AND CONFER WE MAY GET, YOU KNOW,

11:23AM    9     DISAGREEMENTS ON THESE THINGS.

11:23AM   10          WHAT I THINK MAKES MORE SENSE TO ME IS THAT THE COURT

11:23AM   11     ORDER THE LDT, AND LABORATORY DEVELOPED TEST TERMS, THE

11:23AM   12     NANOTAINER TERMS, FINGERSTICK IS ANOTHER ONE.      THAT WAS A

11:23AM   13     COMMON TERM USED IN THE CASE OF THERANOS FOR THE WAY THAT THEY

11:23AM   14     COLLECTED BLOOD.

11:23AM   15          AT LEAST IF THOSE WERE RUN, AND I HAVE A LIST OF, YOU

11:23AM   16     KNOW, 23 THINGS, BUT WITHOUT READING THAT, YOU KNOW, THOSE 3

11:23AM   17     STAND OUT TO ME AS THE MOST IMPORTANT.

11:23AM   18          YOU KNOW, A COURT ORDER -- THAT WOULD SAVE TIME, YOUR

11:23AM   19     HONOR.   BASICALLY THEY WOULD HAVE TO RUN THOSE.     WHATEVER

11:23AM   20     DOCUMENTS COME UP IN THOSE SEARCHES THEY WOULD HAVE TO REVIEW,

11:23AM   21     AND I THINK WE WOULD BE CLOSER TO GETTING COMPLIANCE WITH THE

11:23AM   22     ORDER.

11:23AM   23                THE COURT:   SURE.   WELL, AS I TOLD YOU, WORKING

11:23AM   24     BACKWARDS, BECAUSE I TOLD YOU THE END OF THE YEAR IS THE

11:23AM   25     TIMELINE THAT I'M GOING TO SET HERE.     SO YOUR MEET AND CONFERS,



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 52 of 93
                                                                                  52


11:23AM    1     YOU SET THOSE UP SUCH THAT YOU CAN ACCOMPLISH THIS BY THE END

11:23AM    2     OF THE YEAR.   WORKING BACKWARDS, THAT'S HOW THAT WOULD WORK.

11:24AM    3                MR. WADE:    WE'RE PREPARED TO DO IT AS SOON AS AFTER

11:24AM    4     THIS CONFERENCE.

11:24AM    5                THE COURT:    SURE.

11:24AM    6                MR. WADE:    I THINK THE TERM THERANOS IS A

11:24AM    7     STAND-ALONE TERM.    LDT AND A COUPLE OF THE TERMS THAT

11:24AM    8     MR. COPPERSMITH HAS SUGGESTED, MAYBE A COUPLE MORE, WE'RE NOT

11:24AM    9     LOOKING TO REINVENT THE WHEEL HERE, BUT THERE ARE JUST A COUPLE

11:24AM   10     OF VERY OBVIOUS TERMS THAT WE THINK WERE OMITTED, AND WE WOULD

11:24AM   11     ASK THAT THOSE BE INCLUDED.

11:24AM   12                THE COURT:    OKAY.   LET ME ASK MS. MARTINEZ-RESLY

11:24AM   13     ABOUT THIS.

11:24AM   14                MS. MARTINEZ-RESLY:     YES, YES, YOUR HONOR.

11:24AM   15          SO THE, SO THE SEARCH TERMS THAT WE UTILIZED WERE -- WE

11:24AM   16     PROVIDED TO THE PARTIES AND WERE SPECIFICALLY GEARED TOWARD THE

11:24AM   17     SIX CATEGORIES REQUESTED BY THE DEFENDANTS IN THEIR MOTION TO

11:24AM   18     COMPEL.

11:24AM   19          WHAT I'M HEARING SUGGESTED NOW AND AT THE MEET AND CONFER

11:24AM   20     IS THAT NOW THAT THEY ARE SEEKING DOCUMENTS FAR BROADER THAN

11:25AM   21     THE SIX CATEGORIES OF DOCUMENTS JUST AS INDICATED BY THE

11:25AM   22     STANDALONE TERM "THERANOS," FOR EXAMPLE, WE HAVE LAID OUT IN

11:25AM   23     OUR OCTOBER 30TH LETTER TO THE COURT AS TO SPECIFICALLY WHY WE

11:25AM   24     DO NOT BELIEVE AN LDT IS AN APPROPRIATE SEARCH TERM FOR THE SIX

11:25AM   25     CATEGORIES OF DOCUMENTS.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 53 of 93
                                                                                     53


11:25AM    1          BUT I DID JUST WANT TO POINT THAT OUT THAT THE SEARCH

11:25AM    2     TERMS THAT THE DEFENDANTS ARE REQUESTING HERE SEEM TO BE FAR

11:25AM    3     BROADER THAN WHAT THEY ORIGINALLY REQUESTED AND WHAT THE COURT

11:25AM    4     ORDERED THE AGENCIES TO SEARCH FOR AND PRODUCE.

11:25AM    5                 THE COURT:   OKAY.   THANK YOU, MS. MARTINEZ-RESLY.

11:25AM    6          LET ME ASK YOU, IF -- WHAT WOULD IT ENTAIL TO INSERT THESE

11:25AM    7     NEW SEARCH TERMS, THESE THREE SEARCH TERMS, THE LDT, THE

11:25AM    8     NANOTAINER, FINGERSTICK?

11:26AM    9                 MS. MARTINEZ-RESLY:   SO THAT -- I'M SORRY.   GO

11:26AM   10     AHEAD.   DID I INTERRUPT YOU, YOUR HONOR?

11:26AM   11                 THE COURT:   I WAS GOING TO SAY THERANOS ALSO.     SO

11:26AM   12     THERE WAS FOUR OF THEM.

11:26AM   13                 MS. MARTINEZ-RESLY:   SURE.   SO I GUESS I WOULD SAY

11:26AM   14     THAT OUR INITIAL COLLECTION, TO THE EXTENT IT WAS DONE VIA THE

11:26AM   15     SEARCH TERMS -- I'M SORRY.

11:26AM   16          OUR INITIAL COLLECTION DID INCLUDE THERANOS AS A

11:26AM   17     STANDALONE SEARCH TERM ANYWAY AND NANOTAINER AS WELL I'M BEING

11:26AM   18     REMINDED.   AND SO THE DOCUMENTS FROM WHICH WE, YOU KNOW, KIND

11:26AM   19     OF A STARTING SUBSET OF DOCUMENTS DID REQUEST THOSE TWO SEARCH

11:26AM   20     TERMS.

11:26AM   21          AND TO YOUR SECOND QUESTION WHICH WAS HOW -- WHAT WOULD IT

11:26AM   22     TAKE AND WHAT WOULD BE THE RESULT OF YOU USING THESE ADDITIONAL

11:26AM   23     SEARCH TERMS?   WE CAN PUT THOSE SEARCH TERMS THROUGH OUR

11:26AM   24     DOCUMENT REVIEW DATABASE, AND THE AMOUNT OF TIME IT WOULD TAKE

11:27AM   25     WOULD DEPEND, OF COURSE, ON THE VOLUME OF MATERIAL RESPONSIVE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 54 of 93
                                                                                  54


11:27AM    1     TO THOSE TERMS.

11:27AM    2          IT'S DIFFICULT FOR ME TO ESTIMATE AT THIS POINT WITHOUT

11:27AM    3     KNOWING THE VOLUME, BUT I DO THINK THAT IF THE COURT WERE TO

11:27AM    4     ORDER THE PRODUCTION BY THE END OF THE YEAR, WE WOULD DO OUR

11:27AM    5     ABSOLUTE BEST AS WE HAVE BEEN DOING TO MAKE THAT DEADLINE.

11:27AM    6                THE COURT:    OKAY.

11:27AM    7                MS. NORTON:    YOUR HONOR, THIS IS MARCI NORTON.

11:27AM    8          I WOULD JUST LIKE TO ADD THAT THERE'S ANOTHER QUESTION

11:27AM    9     HERE, WHICH IS IF WE HAD TO GO BACK TO OUR ORIGINAL SEARCH OF

11:27AM   10     THE OVER 80 CUSTODIANS THAT HAVE BEEN SEARCHED SO FAR AND ADD

11:27AM   11     NEW SEARCH TERMS LIKE FINGERSTICK OR LTD, THAT WOULD TAKE QUITE

11:27AM   12     SOME TIME BECAUSE FOR THE FORMER EMPLOYEES THOSE SEARCHES ARE

11:27AM   13     OUT OF OUR HANDS.    THOSE ARE DONE BY OUR OFFICE OF INFORMATION

11:27AM   14     MANAGEMENT STAFF, AND I THINK WE WERE RECENTLY TOLD THAT IT'S

11:28AM   15     AT LEAST SIX WEEKS TO DO A SEARCH OF A FORMER EMPLOYEE'S FILES.

11:28AM   16          SO WHAT MS. MARTINEZ-RESLY WAS TALKING ABOUT IS IF WE ADD

11:28AM   17     THOSE SEARCH TERMS TO THE CURRENTLY COLLECTED DOCUMENTS, WHICH

11:28AM   18     I BELIEVE IS HUNDREDS OF THOUSANDS OF PAGES, THAT COULD BE DONE

11:28AM   19     WITH THE SOFTWARE THAT WE HAVE NOW.

11:28AM   20          IF WE'RE TALKING ABOUT RESEARCHING, ESPECIALLY WITH

11:28AM   21     RESPECT TO THOSE FORMER EMPLOYEES, I DON'T KNOW THAT WE WOULD

11:28AM   22     BE ABLE TO MEET AN END-OF-THE-YEAR DEADLINE.

11:28AM   23                THE COURT:    OKAY.   THANK YOU.   MR. COPPERSMITH.

11:28AM   24                MR. COOPERSMITH:      YOUR HONOR, JUST TO BRIEFLY POINT

11:28AM   25     OUT IN RESPONSE TO ONE THING THAT WAS SAID, THIS IS IN NO WAY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 55 of 93
                                                                                     55


11:28AM    1     AN EFFORT TO EXPAND THE COURT ORDER.

11:28AM    2          THE COURT ORDER, AND I'M TALKING ABOUT CATEGORY 4 IN THE

11:28AM    3     COURT'S ORDER, DIRECTLY REQUIRES PRODUCTION OF INFORMATION,

11:28AM    4     DOCUMENTS REGARDING THE FDA'S DETERMINATION OF THE TYPE OF FDA

11:29AM    5     APPROVAL FOR THERANOS'S PROPRIETARY TESTING.

11:29AM    6          THERE CAN BE NO SEARCH TERM THAT IS MORE THE CORE OF THAT

11:29AM    7     CATEGORY THAN THIS LDT SEARCH TERM.      REALLY THE SAME GOES FOR

11:29AM    8     NANOTAINER AND FINGERSTICK.

11:29AM    9          AND FOR THE GOVERNMENT TO SAY THAT'S NOT THE CASE WHEN

11:29AM   10     THEY'VE DECIDED TO RUN SEARCH TERMS LIKE HUMANITARIAN DEVICE,

11:29AM   11     WHICH ALSO DON'T APPEAR IN THE COURT'S ORDER, THEY'RE SORT OF

11:29AM   12     TRYING TO FIND THINGS ON THE FRINGES, AND IT'S HARD TO

11:29AM   13     UNDERSTAND HOW THEY WERE REALLY TRYING TO COLLECT ALL OF THE

11:29AM   14     DOCUMENTS THAT WERE AT THE VERY HEART OF THIS CASE IF THEY

11:29AM   15     DIDN'T RUN LTD.

11:29AM   16                THE COURT:   AND YOU DIDN'T HAVE AN OPPORTUNITY,

11:29AM   17     MR. COPPERSMITH, TO GIVE SUGGESTED SEARCH TERMS?

11:29AM   18                MR. COOPERSMITH:     NO.   THEY KEPT US IN THE DARK, AND

11:29AM   19     EVENTUALLY THEY DID PROVIDE US LATE IN THE GAME WITH HERE'S

11:29AM   20     WHAT WE RAN WHICH IS WHY WE'RE BEFORE THE COURT TALKING ABOUT

11:29AM   21     THIS.

11:29AM   22                THE COURT:   OKAY.

11:29AM   23                MR. COOPERSMITH:     BUT THEY DIDN'T EVER CONSULT WITH

11:29AM   24     US AND SAY, HEY, ARE THERE SEARCH TERMS THAT YOU WOULD LIKE US

11:29AM   25     TO RUN?   AND MAYBE THEY WOULDN'T HAVE AGREED WITH US ON



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 56 of 93
                                                                                    56


11:29AM    1     EVERYTHING, BUT THEY DIDN'T DO THAT.

11:30AM    2                THE COURT:    SO YOU HEARD THE EXPLANATION THAT IT

11:30AM    3     WILL BE PERHAPS SIX WEEKS TO CONTACT THE OIM OF THE AGENCY FOR

11:30AM    4     FORMER EMPLOYEES.

11:30AM    5          AND YOU HEARD ABOUT, AS I UNDERSTAND IT, IF THE AGENCY

11:30AM    6     GOES FORWARD NOW WITH THESE NEW SEARCH TERMS ON -- IT SOUNDS

11:30AM    7     LIKE IT'S 80 EMPLOYEES, I THINK SHE SAID -- IT MIGHT TAKE SOME

11:30AM    8     TIME.

11:30AM    9          ARE YOU ASKING -- IS THAT WHAT YOU WANT TO HAVE DONE?

11:30AM   10                MR. COOPERSMITH:     I THINK IT'S REQUIRED UNDER THE

11:30AM   11     COURT ORDER, YOUR HONOR, AND I'M SORRY IT HASN'T HAPPENED

11:30AM   12     ALREADY.

11:30AM   13                THE COURT:    THAT'S WHAT YOU WANT DONE?

11:30AM   14                MR. COOPERSMITH:     YES, YOUR HONOR.

11:30AM   15                MR. WADE:    IT NEEDS TO BE DONE.

11:30AM   16                MS. NORTON:    YOUR HONOR, THIS IS MARCI NORTON.      MAY

11:30AM   17     I JUST INTERJECT A COUPLE OF THINGS?

11:30AM   18                THE COURT:    YES.

11:30AM   19                MS. NORTON:    THANK YOU.   FIRST OF ALL, I HAVE TO

11:30AM   20     CORRECT MR. COPPERSMITH'S COMMENTS THAT THE FDA NEVER REACHED

11:30AM   21     OUT TO HIM REGARDING SEARCH TERMS.

11:30AM   22          WHILE IT MAY BE THE CASE THAT WE DID NOT, WITH RESPECT TO

11:30AM   23     THE MOTION TO COMPEL, I PERSONALLY E-MAILED MR. COPPERSMITH'S

11:31AM   24     ASSOCIATE IN FEBRUARY, I BELIEVE, OF THIS YEAR AFTER THE

11:31AM   25     GOVERNMENT SHUTDOWN WAS OVER AND WE WERE TALKING ABOUT THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 57 of 93
                                                                                    57


11:31AM    1     SUBPOENA TO REQUEST SEARCH TERMS, AND I WAS NEVER PROVIDED ANY.

11:31AM    2     SO I WANTED TO MAKE THAT CLEAR ON THE RECORD.

11:31AM    3            SECONDLY, I'D LIKE TO POINT OUT, BECAUSE THEY SEEM TO --

11:31AM    4     MR. COPPERSMITH SEEMS TO BE HUNG UP ON THE FACT THAT THE FDA

11:31AM    5     LOOKS FOR THE TERMS HUMANITARIAN DEVICE EXEMPTION.

11:31AM    6            AS HE'S AWARE, AND YOU MAY NOT BE AWARE, THERE ARE MANY

11:31AM    7     WAYS THAT A MEDICAL DEVICE CAN COME TO MARKET LEGALLY THROUGH

11:31AM    8     FDA.    SO OUR SEARCH TERMS THAT WE USE, BECAUSE IT HAS ALWAYS

11:31AM    9     BEEN FDA'S POSITION THAT THERANOS'S DEVICES ARE NOT LABORATORY

11:31AM   10     DEVELOPED TESTS, WE USED THE SEARCH TERM FOR THE TYPE OF

11:31AM   11     APPROVAL AND CLEARANCES THAT ONE MIGHT GET THROUGH FDA, AND

11:31AM   12     THOSE ARE WHAT ARE CALLED THE 510K PROCESS; THERE'S A PMA, THE

11:32AM   13     PREMARKET APPROVAL PROCESS; THE 510K CALLED CLEARANCE; THERE'S

11:32AM   14     A HUMANITARIAN DEVICE EXEMPTION, WHICH WE KNEW THEY DID NOT

11:32AM   15     HAVE BUT WE SEARCHED, JUST TO BE CLEAR; AND THEN INVESTIGATION

11:32AM   16     DEVICE EXEMPTION IS ANOTHER WAY THAT DEVICES CAN BE LEGALLY

11:32AM   17     MARKETED ALSO CALLED AN ID.      AND THEN WE SEARCHED FOR ALL OF

11:32AM   18     THE APPLICATION NUMBERS OF APPLICATIONS THAT THAT FIRM

11:32AM   19     SUBMITTED TO THE AGENCY.    THERE'S ALSO A PROCESS CALLED DE

11:32AM   20     NOVO, AND WE SEARCHED FOR THAT.     SO THAT'S WHY WE CAME UP WITH

11:32AM   21     THOSE TERMS.

11:32AM   22            WE DID NOT SEARCH FOR THE LTD'S BECAUSE THE AGENCY DID NOT

11:32AM   23     EVER TAKE THE POSITION THAT THESE -- THIS COMPANY'S PRODUCTS

11:32AM   24     WERE LTD'S.

11:32AM   25                 THE COURT:   OKAY.   THANK YOU VERY MUCH.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 58 of 93
                                                                                       58


11:32AM    1          ANYTHING FURTHER BEFORE WE MOVE ON FROM THIS?

11:32AM    2                 MR. WADE:    ONLY ONE POINT, YOUR HONOR, THAT THE

11:32AM    3     STATEMENT ABOUT THE FDA NOT REQUIRING REGULATION OF CERTAIN

11:32AM    4     THERANOS TECHNOLOGY IS DIRECTLY CONTRADICTORY TO AN ALLEGATION

11:33AM    5     IN PARAGRAPH 12(F) OF THE INDICTMENT.

11:33AM    6          SO THE POSITION BY FDA COUNSEL ONLY UNDERSCORES THE REASON

11:33AM    7     WHY WE NEED THE MATERIAL RELATING TO THAT.        IN SOME WAYS IT

11:33AM    8     SEEMS LIKE WE MAY AGREE MORE WITH THE FDA THAN WE AGREE WITH

11:33AM    9     THE UNITED STATES ASSISTANT ATTORNEYS PROCEEDING WITH THIS

11:33AM   10     CASE, BUT ULTIMATELY IT'S GOING TO BE 12 JURORS WHO NEED TO

11:33AM   11     DECIDE, AND WE NEED TO HAVE THE EVIDENCE THAT WE NEED TO PROVE

11:33AM   12     OUR CASE.

11:33AM   13                 THE COURT:   OKAY.   THANK YOU.

11:33AM   14          LET'S MOVE ON -- WE ARE LEFT WITH 4(A) AND (B) -- OR (C)

11:33AM   15     PERHAPS.    I THINK (C) WE TALKED ABOUT EARLIER SO I DON'T THINK

11:33AM   16     WE NEED TO DEAL WITH THAT ANY FURTHER.        THAT'S MR. GUTIERREZ.

11:33AM   17     WE TALKED ABOUT CORRUPTION AND THOSE FILES.

11:33AM   18          SO I THINK WE'RE LEFT WITH THE DOCUMENTS THAT I THINK YOU

11:34AM   19     INDICATE ARE IN YOUR OPINION UNINTELLIGIBLE.

11:34AM   20                 MR. WADE:    THE HEAVIEST REDACTIONS AND OMITTED

11:34AM   21     DOCUMENTS I'VE SEEN IN MY CAREER, YOUR HONOR.

11:34AM   22                 THE COURT:   WELL, YOU'RE A RELATIVELY NEW

11:34AM   23     PRACTITIONER, COUNSEL.

11:34AM   24          (LAUGHTER.)

11:34AM   25                 MR. WADE:    THANK YOU, YOUR HONOR.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 59 of 93
                                                                                     59


11:34AM    1          WELL, THEN I HOPE I NEVER SEE SUCH HEAVILY REDACTED

11:34AM    2     MATERIALS FOR THE 50 YEARS I HAVE LEFT.

11:34AM    3          THERE ARE SOME EXAMPLES THAT ARE ATTACHED TO THE

11:34AM    4     PLEADINGS.    IT'S HARD TO UNDERSTAND EXACTLY WHAT IS GOING ON

11:34AM    5     HERE BECAUSE SOME OF THESE INTENTIONALLY WITHHELD MATERIALS ARE

11:34AM    6     TECHNICAL ISSUES OR PRIVILEGED CLAIMS APPEAR.       WE JUST DON'T

11:34AM    7     EVEN REALLY KNOW WHAT IS GOING ON.

11:34AM    8          WHAT YOU HAVE IS A DOCUMENT THAT HAS A SUBJECT MATTER OF

11:34AM    9     THERANOS AND THEN NO CONTENT WHATSOEVER.

11:34AM   10          NOW, IS THERE SOME WORLD IN WHICH THAT ISN'T RELEVANT?         I

11:34AM   11     MEAN, I GUESS MAYBE I COULD IMAGINE IT, BUT IT'S HARD TO

11:35AM   12     IMAGINE.

11:35AM   13          ANOTHER MORE SPECIFIC ISSUE THAT WE HAVE, YOUR HONOR, IS

11:35AM   14     IT'S BEEN SUGGESTED THAT DOCUMENTS WERE ONLY PRODUCED ONCE.

11:35AM   15           SO, FOR EXAMPLE, IF THERE'S AN E-MAIL WITH AN ATTACHMENT

11:35AM   16     TO ONE GROUP OF PEOPLE, AND THAT ATTACHED DOCUMENT EXISTS

11:35AM   17     SOMEWHERE ELSE, IT IS WITHHELD WITH THE OTHER -- THE SECOND

11:35AM   18     E-MAIL AND THE THIRD E-MAIL WHICH CREATES HUGE EVIDENTIARY

11:35AM   19     ISSUES IF THE COURT COULD JUST IMAGINE HOW WE WANT TO USE THESE

11:35AM   20     DOCUMENTS IN THE CASE WITH DIFFERENT WITNESSES.

11:35AM   21          SO I DON'T THINK THERE'S A BASIS TO WITHHOLD DUPLICATIVE

11:35AM   22     DOCUMENTS BASED ON THE FACT THAT THEY'RE ATTACHED TO DIFFERENT

11:35AM   23     E-MAILS.   THOSE AREN'T DUPLICATES IF THEY'RE ATTACHED TO

11:35AM   24     DIFFERENT E-MAILS.    IT'S IMPORTANT TO GET EACH ONE.

11:35AM   25                  THE COURT:   OKAY.   ANYTHING, MR. COPPERSMITH?



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 60 of 93
                                                                                  60


11:35AM    1                 MR. COOPERSMITH:   YOUR HONOR, I WOULD JUST POINT OUT

11:35AM    2     THAT WHEN YOU LOOK AT THE ATTACHMENT THAT WE HAVE PROVIDED IN

11:35AM    3     THE STATUS REPORT THERE'S A PIE CHART PROVIDED TO SORT OF SUM

11:35AM    4     UP THE MAGNITUDE OF THIS PROBLEM, WHICH IS, THAT, YOU KNOW, A

11:35AM    5     HUGE PERCENT, 37 PERCENT WHERE MARKED AS INTENTIONALLY

11:36AM    6     WITHHELD.

11:36AM    7          AND THEN WE PROVIDED SOME OTHER EXAMPLES WHERE, FOR

11:36AM    8     EXAMPLE -- ONE EXAMPLE WAS OUR EXHIBIT D WHERE THERE'S AN

11:36AM    9     E-MAIL THAT SAYS IT'S FROM MR. PILCHER, WHO IS AN FDA EMPLOYEE

11:36AM   10     WHO PARTICIPATED IN THE INSPECTION FDA PERFORMED, AMONG OTHER

11:36AM   11     THINGS.

11:36AM   12          AND IT SAYS, "ATTACHED PLEASE FIND MY INSPECTION NOTES

11:36AM   13     DURING THE AUGUST 2016 INSPECTION," AND THEN EVERYTHING ELSE IS

11:36AM   14     INTENTIONALLY WITHHELD.

11:36AM   15          SO THE IDEA THAT THOSE WERE NOT RESPONSIVE?     I SUSPECT

11:36AM   16     WHAT HAPPENED THERE IS WHAT MR. WADE WAS SAYING, WHICH IS THAT

11:36AM   17     THEY DECIDED, WELL, ONE OF THOSE ATTACHMENTS WAS PRODUCED IN

11:36AM   18     SOME FORM SOMEWHERE ELSE AND THEY SOMEHOW MADE THAT CONCLUSION.

11:36AM   19          BUT OBVIOUSLY AS MR. WADE SAID, IF I HAVE MR. PILCHER ON

11:36AM   20     THE STAND, YOU KNOW, I HAVE NO WAY AS AN EVIDENTIARY MATTER TO

11:36AM   21     SHOW THAT THIS WAS ACTUALLY AN ATTACHMENT TO HIS E-MAIL WITHOUT

11:36AM   22     THOSE DOCUMENTS.

11:36AM   23          SO THAT METHOD OF DE-DUPLICATING I HAVE NEVER SEEN BEFORE

11:36AM   24     AND DIDN'T MAKE ANY SENSE TO US, SO I THINK THEY NEED TO

11:36AM   25     REVISIT THAT AS WELL.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 61 of 93
                                                                                    61


11:36AM    1                THE COURT:    OKAY.   ANYTHING, MR. BOSTIC, ON THIS?

11:37AM    2                MR. BOSTIC:   YES, YOUR HONOR.   JUST A COUPLE OF

11:37AM    3     THINGS.

11:37AM    4          I CAN'T SPEAK TO WHAT'S UNDERNEATH THE REDACTIONS THAT THE

11:37AM    5     FDA EXECUTED ON ITS DOCUMENT PRODUCTIONS.     I THINK I'LL COME

11:37AM    6     BACK TO THAT POINT LATER WHEN WE TALK ABOUT WHETHER RULE 16

11:37AM    7     APPLIES HERE OR NOT.

11:37AM    8          AS TO THE PRACTICE OF ONLY PRODUCING DOCUMENTS ONCE SUCH

11:37AM    9     THAT SOME PRODUCED DOCUMENTS SAY "INTENTIONALLY WITHHELD," AND

11:37AM   10     IT'S DIFFICULT FOR THE DEFENSE TO KNOW, AND FOR THE GOVERNMENT

11:37AM   11     TO KNOW, WHICH DOCUMENT THAT ACTUALLY IS AND WHERE ELSE THEY

11:37AM   12     MAY FIND IT IN THE PRODUCTION.     I AGREE WITH THE DEFENSE THAT

11:37AM   13     THEY NEED TO FIND A SOLUTION TO THAT.     I'M NOT IN A POSITION TO

11:37AM   14     PROVIDE THAT SOLUTION, BUT I AGREE THAT IT IS A PROBLEM.

11:37AM   15                THE COURT:    OKAY.

11:37AM   16                MR. BOSTIC:   AS TO THE REDACTIONS, I'LL JUST POINT

11:37AM   17     OUT THAT MY UNDERSTANDING IS THAT TO THE EXTENT THAT THE

11:37AM   18     DEFENSE HAS PROVIDED EXAMPLES OF POSSIBLY INAPPROPRIATE

11:37AM   19     REDACTIONS TO AGENCY COUNSEL, THEY'VE REVIEWED THEM AND

11:37AM   20     CONFIRMED THAT WHAT IS UNDERNEATH THOSE REDACTIONS HAS NOTHING

11:38AM   21     TO DO WITH THERANOS.

11:38AM   22          AGAIN, I HAVE TO TAKE THE AGENCY'S WORD FOR THAT, BUT I

11:38AM   23     HAVE NO REASON TO DOUBT THEM IF THEY HAVE DONE THAT REVIEW.

11:38AM   24                THE COURT:    WAS THERE -- LET ME ASK ANOTHER QUESTION

11:38AM   25     BEFORE I GO BACK TO THE DEFENSE HERE.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 62 of 93
                                                                                  62


11:38AM    1          WAS THERE -- I THOUGHT THAT THE AGENCIES WERE GOING TO

11:38AM    2     DEVELOP A PRIVILEGE LOG AT SOME POINT IN TIME.

11:38AM    3          DID THAT -- I REMEMBER SOME COMMENT ABOUT THAT.

11:38AM    4                MR. COOPERSMITH:      WE HAVE NOT SEEN ONE, YOUR HONOR.

11:38AM    5                THE COURT:    OKAY.   OKAY.    SO LET ME TURN TO

11:38AM    6     MS. MARTINEZ-RESLY.     DO YOU WISH TO COMMENT?

11:38AM    7                MS. MARTINEZ-RESLY:     YES, YOUR HONOR.

11:38AM    8          SO THE DOCUMENTS THAT THE FDA WITHHELD AND PRODUCED TO

11:38AM    9     PARTIES AS INTENTIONALLY WITHHELD WITH THAT SLIP SHEET

11:38AM   10     INDICATING THAT PHRASE, WERE FOR THREE REASONS:

11:38AM   11          ONE WAS IF THAT DOCUMENT WAS COMPLETELY NONRESPONSIVE; ONE

11:38AM   12     WAS IF THAT DOCUMENT WAS ENTIRELY PRIVILEGED; AND ONE WAS, AS

11:39AM   13     THE PARTIES HAD BEEN DISCUSSING JUST NOW, WAS IF THAT DOCUMENT

11:39AM   14     WAS DUPLICATIVE OF ANOTHER DOCUMENT THAT THE PARTIES ALREADY

11:39AM   15     HAD VIA FDA'S INITIAL PRODUCTION OF DOCUMENTS TO THE DEPARTMENT

11:39AM   16     OF JUSTICE, WHICH THE DEPARTMENT OF JUSTICE WE UNDERSTAND HAS

11:39AM   17     ALREADY PROVIDED TO THE DEFENDANTS, OR DUPLICATIVE OF ANOTHER

11:39AM   18     DOCUMENT IN OUR REVIEW DATABASE, WHICH MEANS THAT IT WILL

11:39AM   19     EVENTUALLY BE REVIEWED AND PRODUCED IF IT HAS NOT BEEN ALREADY.

11:39AM   20          AND THE REASON FOR THIS APPROACH IS THAT -- THERE ARE

11:39AM   21     MULTIPLE REASONS.    ONE IS THE LARGE, THE LARGE NUMBER -- AND

11:39AM   22     KIND OF THE LARGE NUMBER OF DOCUMENTS THAT WERE YIELDED FROM

11:39AM   23     OUR SEARCH OF OVER 80 CUSTODIANS.        I BELIEVE IN OUR

11:40AM   24     SEPTEMBER 23RD LETTER TO MR. BALWANI WE POINTED OUT THAT OUR

11:40AM   25     SEARCH FOR 65 CUSTODIANS YIELDED OVER 150,000 DOCUMENTS, AND WE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 63 of 93
                                                                                  63


11:40AM    1     KNEW AND UNDERSTOOD THAT THE PARTIES ALREADY HAD ABOUT

11:40AM    2     40,000 PAGES OF FDA DOCUMENTS.

11:40AM    3          WE ALSO UNDERSTOOD THAT THE COURT WANTED US TO PRODUCE THE

11:40AM    4     DOCUMENTS RESPONSIVE TO THE MOTION TO COMPEL IN AS EFFICIENT A

11:40AM    5     MANNER AS POSSIBLE.     SO WE EXERCISED OUR -- THIS, THIS

11:40AM    6     DE-DUPLICATION PROCESS IN ORDER TO MEET THE COURT'S DEADLINE

11:40AM    7     AND IN OUR GOOD FAITH UNDERSTANDING WE UNDERSTOOD THAT THE

11:40AM    8     PARTIES ALREADY HAD THESE DOCUMENTS IF THEY WERE DUPLICATIVE.

11:40AM    9          I UNDERSTAND THAT IT IS -- FROM WHAT THE PARTIES HAVE SAID

11:40AM   10     IN COURT TODAY AND DURING OUR MEET AND CONFER THAT IT IS

11:41AM   11     SOMETIMES DIFFICULT TO FIND THE DUPLICATIVE DOCUMENT AMONG THE

11:41AM   12     PRODUCTION OF DOCUMENTS THAT THEY ALREADY HAVE, AND SO WE SAID

11:41AM   13     AT THE MEET AND CONFER, AND I THINK WE SAID AGAIN IN THIS

11:41AM   14     OCTOBER 30TH LETTER, THAT WE ARE REVIEWING A LIST OF DOCUMENTS

11:41AM   15     THAT MR. BALWANI'S COUNSEL HAS PROVIDED TO US THAT THEY WOULD

11:41AM   16     LIKE US TO CONSIDER REPRODUCING IN FULL, AND WE ARE REVIEWING

11:41AM   17     THAT, AND WE WILL GET BACK TO THEM.

11:41AM   18                THE COURT:    OKAY.   CAN YOU TELL ME, WHEN DO YOU

11:41AM   19     THINK YOU'LL BE ABLE TO GET BACK TO THEM?

11:41AM   20                MS. MARTINEZ-RESLY:    I BELIEVE WE CAN GET BACK TO

11:41AM   21     THEM IN A COUPLE OF WEEKS WITH AN UPDATE.

11:41AM   22                THE COURT:    ALL RIGHT.   THANK YOU.

11:41AM   23                MS. MARTINEZ-RESLY:    YOUR HONOR, MAY I ALSO ADD ONE

11:42AM   24     OTHER THING?   WE'VE ALSO COMMITTED TO REVIEW ALL OF OUR

11:42AM   25     REDACTIONS FOR THE LAW ENFORCEMENT PRIVILEGE BECAUSE THAT WAS



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 64 of 93
                                                                                    64


11:42AM    1     BROUGHT TO OUR ATTENTION DURING THE LAST MEET AND CONFER AS

11:42AM    2     WELL.    SO WE ARE VOLUNTARILY UNDERTAKING A REVIEW OF THOSE

11:42AM    3     DOCUMENTS.

11:42AM    4                  THE COURT:    ALL RIGHT.   THANK YOU.

11:42AM    5          MR. BOSTIC, ANYTHING TO ADD?

11:42AM    6                  MR. BOSTIC:   NO, YOUR HONOR -- ACTUALLY, YES, YOUR

11:42AM    7     HONOR.    I THINK IT'S IMPORTANT TO NOTE THE AMOUNT OF EFFORT

11:42AM    8     THAT THE AGENCIES HAVE PUT IN HERE.       I KNOW THAT THE COURT

11:42AM    9     THANKED THEM EARLIER, AND FOR THE GOVERNMENT I WOULD LIKE TO

11:42AM   10     THANK THEM ALSO FOR THAT WORK.

11:42AM   11          I ASKED THE AGENCIES TO ESTIMATE HOW MANY EMPLOYEE HOURS

11:42AM   12     THEY HAD SPENT ON RESPONDING TO THIS ROUND OF DOCUMENT

11:42AM   13     REQUESTS, AND THE NUMBERS WERE HIGHER THAN I THOUGHT THEY WERE

11:42AM   14     GOING TO BE.

11:42AM   15          THE FDA ESTIMATES THAT IT SPENT APPROXIMATELY 2,600 HOURS

11:42AM   16     RESPONDING TO THESE DOCUMENT REQUESTS FOR THE PAST SEVERAL

11:42AM   17     MONTHS.   CMS, FOR ITS PART, ESTIMATES THAT IT SPENT

11:42AM   18     2,100 EMPLOYEE HOURS RESPONDING TO THESE REQUESTS.

11:42AM   19          SO I SAY THAT NOT BECAUSE THAT'S HOW WE MEASURE

11:43AM   20     COMPLIANCE.    THERE'S NO MAGIC NUMBER THAT ONCE THEY GET TO IT

11:43AM   21     WE SAY, OKAY, WE'RE GOING TO LEAVE YOU ALONE.        BUT I DON'T WANT

11:43AM   22     THERE TO BE ANY QUESTION THAT THE AGENCIES HAVEN'T DEVOTED A

11:43AM   23     TREMENDOUS AMOUNT OF RESOURCES RESPONDING TO THESE REQUESTS AND

11:43AM   24     THAT THEY'VE DONE SO IN GOOD FAITH.

11:43AM   25                  THE COURT:    OKAY.   THANK YOU FOR THAT.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 65 of 93
                                                                                     65


11:43AM    1          MR. COPPERSMITH.

11:43AM    2                MR. COOPERSMITH:    YES, YOUR HONOR.    I JUST WANT TO

11:43AM    3     MAKE IT CLEAR THAT FOR THE INDIVIDUAL PEOPLE INVOLVED WHO ARE

11:43AM    4     ON THE PHONE, AND THE OTHERS WHO ARE COLLECTING DOCUMENTS, WE

11:43AM    5     UNDERSTAND THAT THEY'RE WORKING ON THIS, AND WE DO APPRECIATE

11:43AM    6     THAT.

11:43AM    7          OBVIOUSLY WHEN WE'RE TALKING ABOUT THE DEFENDANT'S

11:43AM    8     CONSTITUTIONAL RIGHTS AND THE GOVERNMENT ELECTING TO BRING THIS

11:43AM    9     PROSECUTION, YOU KNOW, THEY'RE GOING TO HAVE TO DO WHAT IT

11:43AM   10     TAKES TO MAKE SURE THAT THEIR RIGHTS ARE PROTECTED AND THE

11:43AM   11     COURT'S ORDERS ARE FOLLOWED.

11:43AM   12          BUT I WANT TO MAKE A MORE SPECIFIC POINT AND THAT IS TO

11:43AM   13     ADDRESS SOME OF THE THINGS THAT WE JUST HEARD FROM THE PHONE

11:43AM   14     SPEAKER.

11:43AM   15          WE DID AN ANALYSIS, YOUR HONOR, BECAUSE MR. BOSTIC HAD

11:43AM   16     SUGGESTED THAT MAYBE THE DOCUMENTS WE WERE GETTING ARE JUST

11:43AM   17     DUPLICATIVE OF WHAT THE GOVERNMENT ALREADY GAVE US.      WE DID AN

11:43AM   18     ANALYSIS WITH OUR ANALYTICS DEPARTMENT TO SEE WHETHER THE

11:44AM   19     DOCUMENTS WE'RE NOW GETTING AND STARTING TO GET ARE DUPLICATIVE

11:44AM   20     OF ANYTHING, AND WE FOUND THAT OVER 90 PERCENT OF THE DOCUMENTS

11:44AM   21     BEING PRODUCED BY THE AGENCY ARE NOVEL, NEW DOCUMENTS THAT WE

11:44AM   22     HAVE NOT SEEN BEFORE FROM THE DEPARTMENT OF JUSTICE IN THEIR

11:44AM   23     PRODUCTION.

11:44AM   24          SO LEST THERE BE ANY DOUBT THAT THE DATA, THE RECORD SHOWS

11:44AM   25     THAT IT'S NOT THE CASE THAT WE'RE JUST GETTING DUPLICATIVE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 66 of 93
                                                                                      66


11:44AM    1     MATERIAL AND MAKING THESE PEOPLE SPIN THEIR WHEELS FOR NO

11:44AM    2     REASON.   WE'RE GETTING DOCUMENTS THAT ARE REALLY IMPORTANT AND

11:44AM    3     CRUCIAL TO THE DEFENSE.

11:44AM    4          AND THE OTHER THING I WANTED TO MENTION, YOUR HONOR, IS

11:44AM    5     THAT I UNDERSTAND, YOU KNOW, WE HAD A DISCUSSION ABOUT THIS

11:44AM    6     SEARCH TERM LTD, BUT I WANT TO JUST LINK THAT TO THE

11:44AM    7     DELIBERATIVE PROCESS PRIVILEGE POINT THAT WE'VE BEEN HEARING

11:44AM    8     ABOUT NOW.

11:44AM    9                  THE COURT:   HASN'T THAT BEEN WAIVED BY THE PARTIES?

11:44AM   10                  MR. COOPERSMITH:   YES, YOUR HONOR.    AND JUST TO BE

11:44AM   11     CLEAR, THOUGH, WHAT MY UNDERSTANDING OF THE WAIVER IS, IS THAT

11:44AM   12     THE AGENCIES HAVE WAIVED THE DELIBERATIVE PROCESS FOR MATERIAL

11:44AM   13     THAT RELATES TO THERANOS, BUT IF THEY HAVE SOME OTHER COMPANY

11:44AM   14     OR SOME OTHER DISCUSSION THAT DOESN'T RELATE TO THERANOS, THEN

11:45AM   15     THEY HAVE NOT WAIVED THE DELIBERATIVE PROCESS.       SO THOSE, I

11:45AM   16     WOULD ASSUME, WOULD BE THE DOCUMENTS THAT SHOW UP ON A

11:45AM   17     PRIVILEGE LOG WHEN THEY GET AROUND TO THAT.

11:45AM   18          THE QUESTION, THOUGH, YOUR HONOR, IS HOW DO YOU DETERMINE

11:45AM   19     WHAT RELATES TO THERANOS AND WHAT DOESN'T?      AND WHAT WE KNOW

11:45AM   20     ABOUT THIS CASE IS THAT AT HIGH LEVELS OF THE FDA IN 2014 AND

11:45AM   21     2015 THEY WERE NOT ONLY TALKING INTERNALLY ABOUT HOW AND

11:45AM   22     WHETHER TO REGULATE THERANOS, THEY WERE ALSO TALKING ABOUT NEW

11:45AM   23     POLICY GUIDANCE THEY WERE TRYING TO ISSUE ABOUT LTD'S IN

11:45AM   24     GENERAL THAT WOULD APPLY NATIONWIDE TO ALL COMPANIES.

11:45AM   25          SO WE SEE IN THE DOCUMENTS THERE ARE TIMES WHEN HIGH-LEVEL



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 67 of 93
                                                                                  67


11:45AM    1     FDA PEOPLE EVEN TELL THE U.S. CONGRESS AND OTHERS THAT THERANOS

11:45AM    2     IS AN EXAMPLE OF WHY WE NEED TO REGULATE LTD'S, OR THERANOS AND

11:45AM    3     THESE OTHER TEN COMPANIES ARE REASONS WHY WE WANT TO CHANGE THE

11:45AM    4     WAY WE REGULATE LTD'S.

11:45AM    5          SO WHEN THEY'RE TALKING ABOUT THOSE HIGH-LEVEL POLICY

11:45AM    6     DISCUSSIONS, WE THINK THAT'S HIGHLY MATERIAL TO THE DEFENSE.

11:46AM    7          AND WHAT I THINK HAS HAPPENED HERE IS THAT IF THE

11:46AM    8     DISCUSSION WASN'T SPECIFICALLY RELATED TO A THERANOS MATTER

11:46AM    9     THAT IS EXISTING AT SOME POINT IN TIME, THEY'VE DECIDED TO MAKE

11:46AM   10     DELIBERATIVE PROCESS ARGUMENTS, BUT UNLESS YOU SEE THE CONTEXT

11:46AM   11     OF HOW THIS AGENCY WAS TRYING TO DO THINGS OVERALL.

11:46AM   12          SO I THINK THAT QUESTION OF WHAT IS RELATED TO THERANOS

11:46AM   13     AND WHAT IS NOT IS PERHAPS A DIFFICULT ONE, BUT IT CERTAINLY

11:46AM   14     SHOULDN'T BE ERRED ON THE SIDE OF NOT GIVING US THE DOCUMENTS,

11:46AM   15     WHICH I THINK IS WHAT HAS HAPPENED SO FAR.

11:46AM   16                THE COURT:    OKAY.

11:46AM   17                MR. BOSTIC:    YOUR HONOR, ON THAT POINT.   SO I THINK

11:46AM   18     WE'RE BACK TO THE SEARCH TERM DISCUSSION TEMPORARILY.      ABOUT 20

11:46AM   19     MINUTES AGO I THINK MR. COPPERSMITH SAID THIS IS NOT ABOUT

11:46AM   20     EXPANDING THE SCOPE OF THE COURT'S ORDER, BUT THAT'S WHAT I'M

11:46AM   21     HEARING RIGHT NOW.   I'M HEARING THAT NOT ONLY DOES THE DEFENSE

11:46AM   22     WANT DISCUSSIONS ABOUT LTD'S IN RELATION TO THERANOS, BUT ALSO

11:46AM   23     ABOUT LTD'S IN GENERAL.

11:46AM   24          NOWHERE IN THE SIX CATEGORIES THAT THE DEFENSE PROVIDED

11:46AM   25     THAT THE COURT ORDERED IS THAT CALLED FOR.     THAT SIMPLY IS NOT



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 68 of 93
                                                                                  68


11:47AM    1     RESPONSIVE TO THESE CATEGORIES.

11:47AM    2          SAME THING WITH "THERANOS" BY THE WAY AS A STANDALONE

11:47AM    3     TERM.   IF ONE OF THE CATEGORIES REQUESTED ALL DOCUMENTS

11:47AM    4     RELATING TO OR MENTIONING THERANOS, THEN IT WOULD MAKE SENSE TO

11:47AM    5     HAVE A STANDALONE TERM FOR THERANOS.

11:47AM    6          BUT MY CONCERN IS THAT BY DEMANDING SEARCH TERMS LIKE LTD

11:47AM    7     AND THERANOS STANDING ALONE, THEY ARE SEEKING DOCUMENTS THAT

11:47AM    8     ARE CLEARLY OUTSIDE THE FOUR CORNERS OF THE SIX REQUESTS THAT

11:47AM    9     THEY SELECTED AND THAT THE COURT ORDERED AND THAT THE

11:47AM   10     GOVERNMENT REQUESTED.

11:47AM   11                THE COURT:   OKAY.   THANK YOU.

11:47AM   12                MR. COOPERSMITH:     YOUR HONOR, TO BE MORE SPECIFIC TO

11:47AM   13     TRY TO ADDRESS MR. BOSTIC'S CONCERNS, WHAT WE'RE LOOKING FOR,

11:47AM   14     WHICH I THINK IS PART OF THE COURT ORDER, NOT AN EXPANSION, IS

11:47AM   15     HOW THE FDA WAS PLANNING TO APPLY THEIR POLICY ABOUT LTD'S TO

11:47AM   16     THERANOS, AND THAT'S DIRECTLY RESPONSIVE TO CATEGORY 4.

11:47AM   17          IF THERE'S SOME DISCUSSION THEY'RE HAVING THAT IS

11:47AM   18     COMPLETELY DIVORCED FROM ANYTHING HAVING TO DO WITH THERANOS,

11:48AM   19     THAT'S A DIFFERENT MATTER.

11:48AM   20          BUT HOW THEY APPLY THEIR POLICY AND THE POLICIES OR HOW

11:48AM   21     THEY MAY WISH TO APPLY IT TO THERANOS I THINK IS DIRECTLY

11:48AM   22     RELATED TO THE COURT ORDER.

11:48AM   23                THE COURT:   WELL, HOW DO YOU PUT THAT INTO A SEARCH

11:48AM   24     TERM?

11:48AM   25                MR. COOPERSMITH:     IT'S NOT A MATTER OF A SEARCH



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 69 of 93
                                                                                      69


11:48AM    1     TERM.   THERE'S NO REASON TO ADDRESS THE SEARCH TERM.       THE

11:48AM    2     SEARCH TERM IS THE LTD THAT WE'VE TALKED ABOUT.

11:48AM    3          THE QUESTION IS WHEN YOU FIND THE HITS WHEN YOU HAVE THE

11:48AM    4     DOCUMENTS.    NOW, THE FDA IS GOING TO HAVE, AND I GUESS BOTH

11:48AM    5     AGENCIES, HAVE TO DECIDE WHAT ARE WE GOING TO WITHHOLD AS

11:48AM    6     DELIBERATIVE PROCESS?      SO IT'S MORE OF A QUESTION OF HOW

11:48AM    7     BROADLY ARE THEY GOING TO SEARCH DELIBERATIVE PROCESS.        IT'S

11:48AM    8     NOT A SEARCH TERMS ISSUE AT ALL.

11:48AM    9                  THE COURT:   SO YOU'RE TRYING TO POLICE THIS, IF YOU

11:48AM   10     WILL, UPFRONT.    AT SOME POINT IN TIME THERE WILL BE A

11:48AM   11     DISCUSSION, I ASSUME YOU'LL RAISE IT, THE DEFENSE TEAM WILL

11:48AM   12     RAISE IT ABOUT ANY PRIVILEGE LOG THAT EXISTS, AND WE'LL HAVE TO

11:48AM   13     LOOK AT THAT AND DETERMINE WHETHER OR NOT IT WAS APPROPRIATELY

11:48AM   14     WITHHELD OR THE REASONS THEREFOR.

11:48AM   15                  MR. COOPERSMITH:     YES, YOUR HONOR.   AND THAT'S A

11:48AM   16     VERY FINE WAY TO DEAL WITH THE PROBLEM, BECAUSE THAT'S

11:48AM   17     TRADITIONAL IS THAT THE PARTY WITHHOLDING DOCUMENTS, THEY'RE

11:48AM   18     DECIDING SOMETHING IS PRIVILEGED.       THEY MAKE A PRIVILEGE LOG.

11:49AM   19          AND THEN WE LOOK AT IT AND CHALLENGE WHAT WE THINK IS NOT

11:49AM   20     WARRANTED.

11:49AM   21                  MR. WADE:    ON THAT POINT, YOUR HONOR, BUT IN THE

11:49AM   22     INTEREST OF THE DIALOGUE THAT WE'VE HAD WITH THE OTHER PARTIES

11:49AM   23     TO TRY AND GET AT THIS EFFICIENTLY, WE JUST WANTED TO RAISE

11:49AM   24     THAT ISSUE NOW.

11:49AM   25                  THE COURT:   SURE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 70 of 93
                                                                                    70


11:49AM    1                MR. WADE:    BECAUSE THERE HAVE BEEN TIMES WHEN WE'VE

11:49AM    2     BEEN ACCUSED OF NOT BEING RESPONSIVE OR NOT GIVING NOTICE.

11:49AM    3           FOR EXAMPLE, ON THE SEARCH TERMS, MS. HOLMES FILED THIS

11:49AM    4     MOTION AND OUR INPUT ON SEARCH TERMS WAS NEVER REQUESTED.        WHAT

11:49AM    5     IS NEWS TO ME IS THE FACT THAT I LEARNED EARLIER TODAY THAT

11:49AM    6     THERE WAS ANY SOLICITATION OF THAT.    SO WE WOULD HAVE BEEN

11:49AM    7     HAPPY TO PROVIDE THOSE SEARCH TERMS.

11:49AM    8                THE COURT:   YOUR COLLEAGUE DIDN'T TELL YOU THAT?

11:49AM    9                MR. WADE:    WELL, OUR COLLEAGUE IS PRESENT AND HAS A

11:49AM   10     DIFFERENT CASE PENDING BEFORE THE COURT THAT WE'RE NOT A PARTY

11:49AM   11     TO.

11:49AM   12           MY GUESS IS THAT IT WAS PART OF A MEET AND CONFER PROCESS

11:49AM   13     THERE THAT I THINK WAS SORT OF PUT ON HOLD BECAUSE OF THE

11:49AM   14     LITIGATION RELATING TO THIS MOTION.

11:49AM   15           SO WE'RE RAISING THIS ISSUE WITH REGARD TO THE

11:50AM   16     DELIBERATIVE PROCESS ISSUE NOW SO THAT PERHAPS WE CAN AVOID

11:50AM   17     TAKING TOO NARROW OF A VIEW AND HAVING FIGHTS OVER THAT FOR

11:50AM   18     MONTHS TO COME.

11:50AM   19                THE COURT:   OKAY.   I APPRECIATE THAT.

11:50AM   20           AND I ALSO APPRECIATE MS. MARTINEZ-RESLY'S COMMENTS ABOUT

11:50AM   21     THIS.   WE MAY, IN MY OBSERVATIONS, THAT IT MAY BE THAT WE'LL

11:50AM   22     HAVE ADDITIONAL DISCUSSION OVER IF THERE IS A PRIVILEGE LOG OR

11:50AM   23     NOT OR ITEMS THAT PRESENT ITSELF ON THAT AND THE REASONS FOR

11:50AM   24     THAT, AND THERE'S A TIME TO GET THAT DONE.

11:50AM   25           AGAIN, EVERYTHING WE'RE TALKING ABOUT HERE, AND I REALLY



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 71 of 93
                                                                                   71


11:50AM    1     HATE TO USE THE WORD "EFFICIENCY" OR "SPEED" OR ANYTHING LIKE

11:50AM    2     THAT IN A CRIMINAL CASE, BUT WE HAVE A TRIAL DATE, AND WE HAVE

11:50AM    3     SOME DATES SET.   I WANT TO LOOK TO YOUR PROPOSED SCHEDULE ALSO

11:50AM    4     IN A MOMENT, BUT I DO -- I'M NOT GOING TO DISTURB THE TRIAL

11:50AM    5     DATE.

11:50AM    6          I LOOK AT MR. SCHENK AND I MADE HIM, I DON'T KNOW IF IT

11:50AM    7     WAS A PROMISE, BUT IT WAS AT LEAST AN ASSURANCE, A STRONG

11:51AM    8     ASSURANCE THAT WE WOULDN'T DISTURB THE TRIAL DATES.     YOU ALL

11:51AM    9     HAVE PLANNED YOUR LIVES NEXT YEAR AROUND THAT, I'M SURE YOU

11:51AM   10     HAVE, AND I REALLY DON'T WANT TO DISTURB THAT.

11:51AM   11          TO THE EXTENT THAT WE CAN GET THIS INITIAL DISCOVERY PHASE

11:51AM   12     COMPLETED, WE CAN MOVE ON TO THE IMPORTANT ISSUES THAT YOU'RE

11:51AM   13     GOING TO PRESENT I'M SURE.

11:51AM   14                MR. COOPERSMITH:    THANK YOU, YOUR HONOR.   YES, WE'RE

11:51AM   15     AWARE OF THE TRIAL DATE, OF COURSE, AND ARE PLANNING.

11:51AM   16          JUST TO CLOSE THE LOOP ON ONE THING, IN THE S.E.C. -- AND

11:51AM   17     I DON'T WANT TO ARGUE S.E.C. MATTERS BECAUSE WE'RE NOT BEFORE

11:51AM   18     THE COURT ON THAT -- BUT SINCE AGENCY COUNSEL RAISED THIS

11:51AM   19     QUESTION OF SEARCH TERMS.     I THINK IT'S IMPORTANT TO NOTE THAT

11:51AM   20     THOSE SUBPOENAS WERE SERVED IN SEPTEMBER 2018.     WE GOT NOTHING

11:51AM   21     MORE THAN A BARE LITTLE TRICKLE OF DOCUMENTS UNTIL THIS COURT

11:51AM   22     ORDERED DOCUMENTS TO BE PRODUCED IN THE CRIMINAL CASE.

11:51AM   23          SINCE THEN WE HAVE AGREED WITH THE AGENCIES THAT THE

11:51AM   24     PRODUCTION UNDER THE CRIMINAL ORDER WOULD ALSO BE PRODUCTION

11:51AM   25     UNDER THE CIVIL AND ALSO WE'VE TOLD THE AGENCIES THAT WE'RE NOT



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 72 of 93
                                                                                  72


11:51AM    1     GOING TO ASK FOR ANYTHING MORE THAN WHAT IS ULTIMATELY PRODUCED

11:52AM    2     UNDER THE CRIMINAL ORDER AS THE COURT DIRECTS.

11:52AM    3          SO THIS ISSUE OF SEARCH TERMS, THEY NEVER SEARCHED FOR

11:52AM    4     ANYTHING.   THEY BASICALLY NEVER DID ANYTHING UNTIL THE COURT

11:52AM    5     ORDERED THE PRODUCTION ON THE CRIMINAL SIDE.

11:52AM    6                 THE COURT:    OKAY.   ALL RIGHT.

11:52AM    7          ANY FURTHER OBSERVATIONS BEFORE?      I THINK WE'VE -- DARE I

11:52AM    8     USE THE WORD? -- EXHAUSTED TOPICS FOR TODAY.

11:52AM    9          MR. BOSTIC, YOU WANTED TO PUT SOMETHING ON THE RECORD,

11:52AM   10     THOUGH.

11:52AM   11                 MR. BOSTIC:   YES, YOUR HONOR, JUST ON THE MATTER OF

11:52AM   12     WHETHER RULE 16 SHOULD APPLY DIRECTLY HERE.

11:52AM   13                 THE COURT:    YES.

11:52AM   14                 MR. BOSTIC:   I THINK THE COURT WAS CORRECT AT THE

11:52AM   15     BEGINNING WHEN IT SAID THAT ITS APPROACH TO DATE HAD YIELDED

11:52AM   16     PROGRESS AND THAT IS ABSOLUTELY TRUE, AND I DON'T WANT TO LOSE

11:52AM   17     SIGHT OF THAT.

11:52AM   18          BACK AT THE BEGINNING OF THIS CONVERSATION THAT WE'VE BEEN

11:52AM   19     HAVING THE AGENCIES WERE RAISING OBJECTIONS ABOUT THE RELEVANCE

11:52AM   20     OF CERTAIN TOPICS.   THEY WERE ESTIMATING THAT THEIR PRODUCTION

11:52AM   21     WOULD TAKE MONTHS UPON MONTHS TO COMPLETE THROUGH COURT ORDERS

11:52AM   22     AND THROUGH THE PROSECUTION'S WORK IN SECURING THE WAIVER FROM

11:52AM   23     THE ASSIGNEE, AND NEGOTIATING APPROPRIATE PROTECTIVE ORDERS

11:53AM   24     WITH THE COURT.   WE'VE OVERCOME MANY OF THE OBSTACLES THAT WERE

11:53AM   25     PREVENTING THOSE PRODUCTIONS FROM PROCEEDING.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 73 of 93
                                                                                  73


11:53AM    1          THE AGENCIES HAVE PRODUCED THE DOCUMENTS THAT THEY PLEDGED

11:53AM    2     TO PRODUCE SEVERAL MONTHS AGO.    I THINK IT WAS IN JULY WHEN

11:53AM    3     THEY SENT THEIR INITIAL LETTER SAYING HERE'S WHAT WE'LL DO.

11:53AM    4          THE COURT USED A BASEBALL ANALOGY EARLIER, AND NOW I WANT

11:53AM    5     TO TALK ABOUT MOVING GOALPOSTS.    I THINK THAT'S A DIFFERENT

11:53AM    6     SPORT, MAYBE FOOTBALL.

11:53AM    7                THE COURT:    IT'S THE CURRENT SEASON SO THAT'S

11:53AM    8     APPROPRIATE.

11:53AM    9                MR. BOSTIC:   I THINK THAT IS WHAT IS HAPPENING HERE,

11:53AM   10     YOUR HONOR -- AND THE AGENCIES ARE ACCOMMODATING IT I THINK TO

11:53AM   11     THE EXTENT THAT THEY CAN -- THEY COMPLETED THEIR INITIAL ROUNDS

11:53AM   12     OF PRODUCTION AND THEN THE DEFENSE COMPLAINED ABOUT DATE

11:53AM   13     RESTRICTIONS USED BY CMS AND CUSTODIANS WHO WERE NOT INCLUDED

11:53AM   14     IN FDA'S INITIAL COLLECTIONS.

11:53AM   15          WE'VE DISCUSSED BEFORE THE MERITS OF THOSE POSITIONS SO I

11:53AM   16     WON'T RELITIGATE THEM NOW, BUT SUFFICE IT TO SAY THE AGENCIES

11:53AM   17     STAND BY, AND MY UNDERSTANDING IS THAT THEY STAND BY THEIR

11:53AM   18     INITIAL DOCUMENT COLLECTION PROCEDURES, BUT THEY STILL

11:54AM   19     ACCOMMODATED THE DEFENDANT'S REQUESTS TO EXPAND THEIR SEARCHES,

11:54AM   20     CMS EXPANDING THE SCOPE OF TIME THAT IT WAS LOOKING AT FOR ITS

11:54AM   21     DOCUMENT COLLECTION, AND FDA ADDING I BELIEVE EVERY CUSTODIAN

11:54AM   22     THAT DEFENDANTS POINTED OUT, EVEN THOUGH FDA INFORMS US THAT

11:54AM   23     THOSE ARE RELATIVELY MINOR EMPLOYEES WHOSE DOCUMENTS MIGHT HAVE

11:54AM   24     ALREADY BEEN CAPTURED.

11:54AM   25          SO THAT'S THE COLLECTION THAT THEY'RE DOING NOW.      THE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 74 of 93
                                                                                   74


11:54AM    1     REVIEW WILL HAPPEN.   THE PRODUCTION WILL HAPPEN.    THIS PROCESS

11:54AM    2     IS WORKING.   THE DEFENSE IS NOW RAISING CONCERNS ABOUT

11:54AM    3     REDACTIONS AND TECHNICAL ISSUES.

11:54AM    4          I THINK SIMILARLY WE CAN OVERCOME THOSE CONCERNS USING THE

11:54AM    5     SAME PROCESS THAT WE HAVE BEEN USING.

11:54AM    6          MY CONCERN WITH A COURT ORDER THAT WOULD PUT THE

11:54AM    7     GOVERNMENT IN CHARGE OF OVERSEEING A PRODUCTION IS THAT I DON'T

11:54AM    8     THINK ANY BENEFIT WILL BE GAINED FROM IT.     I THINK THE COURT

11:54AM    9     ALREADY KNOWS THAT THE GOVERNMENT IS WORKING AS HARD AS IT CAN

11:54AM   10     TO GET THESE DOCUMENTS PRODUCED.

11:55AM   11          THERE'S NOTHING MORE THAT WE COULD DO WITH THAT ORDER THAT

11:55AM   12     WE CAN'T DO NOW.

11:55AM   13          AND LOOKING AT THE SPECIFIC TOPICS THAT WE DISCUSSED

11:55AM   14     TODAY, IT'S UNCLEAR HOW THE GOVERNMENT, THE PROSECUTION THAT

11:55AM   15     IS, CAN DO ANYTHING TO MOVE THE BALL FORWARD ON THOSE TOPICS.

11:55AM   16          WHEN WE TALK ABOUT TECHNICAL ISSUES, THERE'S NOTHING THE

11:55AM   17     PROSECUTION CAN DO TO RESOLVE THOSE.

11:55AM   18          WHEN IT COMES TO TEXT MESSAGES, IT'S DOUBTFUL, ACCORDING

11:55AM   19     TO AGENCY COUNSEL, WHETHER THE AGENCY EVEN HAS ACCESS TO

11:55AM   20     CERTAIN EMPLOYEE TEXT MESSAGES.    HOW MUCH LESS DOES THE

11:55AM   21     PROSECUTION HAVE ACCESS TO THOSE TEXT MESSAGES?     WE GET TEXT

11:55AM   22     MESSAGES THROUGH SEARCH WARRANTS WHEN WE NEED TO SEE THEM BUT

11:55AM   23     ONCE WE'RE SERVING -- ONCE WE'RE EXECUTING A SEARCH WARRANT TO

11:55AM   24     GET EVIDENCE, WE'RE SO FAR AWAY FROM THE CONCEPT OF ACCESS

11:55AM   25     UNDER RULE 16, I THINK THAT SPEAKS FOR ITSELF.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 75 of 93
                                                                                    75


11:55AM    1          SAME THING ON THE ISSUE OF TIMING.       THE GOVERNMENT HAS

11:55AM    2     MADE THE LTSC AVAILABLE TO CMS, AND I BELIEVE THAT HAS SPED UP

11:56AM    3     SOME OF THEIR REVIEW AND PRODUCTION WORK.       BEYOND THAT, THERE'S

11:56AM    4     NOTHING THAT THE PROSECUTION CAN DO TO MAKE THE AGENCIES MOVE

11:56AM    5     FASTER.   I THINK THE COURT IS CONSIDERING AN ORDER THAT MAY DO

11:56AM    6     THAT, BUT THE COURT HAS THAT AUTHORITY WHERE THE PROSECUTION

11:56AM    7     DOES NOT.

11:56AM    8          FINALLY, ON THE ISSUES OF REDACTIONS AND PRIVILEGE LOGS,

11:56AM    9     AGENCY COUNSEL TOLD THE COURT EARLIER THAT THE AGENCIES WOULD

11:56AM   10     NOT, COULD NOT PROVIDE THE GOVERNMENT WITH MATERIALS OR ACCESS

11:56AM   11     TO MATERIALS THAT IT WOULDN'T PROVIDE TO THE DEFENSE.      THAT

11:56AM   12     MEANS THAT WE DON'T KNOW WHAT IS UNDERNEATH THE AGENCY'S

11:56AM   13     REDACTIONS, AND WE WON'T KNOW.     IT MEANS THAT WE CAN'T VIEW

11:56AM   14     THEIR PRIVILEGED MATERIALS TO CONFIRM THAT A PRIVILEGE LOG IS

11:56AM   15     ACCURATE OR THE CORRECT MATERIALS ARE BEING WITHHELD.

11:56AM   16          ALL OF THESE ISSUES JUST SERVE TO FURTHER DEMONSTRATE THAT

11:56AM   17     WE DON'T HAVE ACCESS TO THESE MATERIALS.

11:56AM   18          SO WHILE WE'RE HAPPY TO STAY INVOLVED AS MUCH AS WE CAN

11:56AM   19     AND CONTINUE TO ACT AS A MEDIATOR AND ADVISOR AND ADVOCATE IN

11:56AM   20     THE WAYS THAT HAVE BEEN PRODUCTIVE SO FAR, I WOULD ASK THE

11:57AM   21     COURT NOT TO ISSUE A RULE 16 ORDER DIRECTED AT THE GOVERNMENT.

11:57AM   22                 THE COURT:   OKAY.   THANK YOU.

11:57AM   23                 MR. WADE:    YOUR HONOR, JUST VERY BRIEFLY.   THE

11:57AM   24     FIELD -- THE GOALPOSTS HAVE BEEN WHERE THEY HAVE ALWAYS BEEN.

11:57AM   25     I'M NOW BEFORE THE COURT THE FOURTH TIME ASKING FOR THE SAME



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 76 of 93
                                                                                  76


11:57AM    1     THING.   IT'S NOT COMPLICATED.   IT'S VERY SIMPLE.

11:57AM    2                THE COURT:   WELL, I THINK WHAT MR. BOSTIC SUGGESTS

11:57AM    3     IS THE POSTS MAY HAVE BEEN THE SAME, BUT THERE'S BEEN

11:57AM    4     ADDITIONAL YARDAGE ENTERED INTO THE 50 YARDLINE PERHAPS AND NOW

11:57AM    5     WE'RE LOOKING AT A DIFFERENT FIELD.

11:57AM    6                MR. WADE:    NOT AT ALL, YOUR HONOR.    ALL WE'VE ASKED

11:57AM    7     FOR IS A REPRESENTATION FROM THE AGENCIES THAT THEY HAVE

11:57AM    8     PRODUCED ALL DOCUMENTS RESPONSIVE TO THEIR REQUESTS.

11:57AM    9          IF THE AGENCIES COME BACK AFTER THIS MEET AND CONFER

11:57AM   10     PROCESS -- AND BY THE WAY, THE AGENCIES, THROUGH COUNSEL, HAVE

11:57AM   11     COME FORWARD MULTIPLE TIMES AND SAID YES, AND THEN THERE'S

11:57AM   12     MORE; YES, AND THEN THERE'S MORE; YES, BUT THERE'S MORE.

11:57AM   13          SO IF THESE MEET AND CONFER PROCESSES REVEAL NO ADDITIONAL

11:57AM   14     DOCUMENTS, THEN WE'VE BEEN WASTING EVERYONE'S TIME.

11:57AM   15          MY SPECULATION BASED UPON OUR MEET AND CONFER IS THAT

11:57AM   16     THERE IS GOING TO BE SUBSTANTIAL ADDITIONAL DOCUMENTS.

11:58AM   17          AND IF PREVIOUSLY STARTING IN JUNE THE SLEEVES HAVEN'T

11:58AM   18     BEEN ROLLED UP AND THERE WAS MORE OWNERSHIP OF THIS AND A

11:58AM   19     RECOGNITION THAT THE GOAL ISN'T TO GET AWAY WITH MINIMAL

11:58AM   20     COMPLIANCE, THE GOAL IS TO ENSURE MAXIMUM COMPLIANCE, WE MIGHT

11:58AM   21     HAVE GOTTEN TO THIS POINT SLIGHTLY SOONER.

11:58AM   22                THE COURT:   HOW DOES A RULE 16 ORDER FROM THIS COURT

11:58AM   23     ASSIST IN THE PROCESS AS TO WHERE WE ARE NOW IN GOING FORWARD?

11:58AM   24                MR. WADE:    IT PUTS THE OBLIGATION ON THE LAWYERS IN

11:58AM   25     THIS CASE TO GATHER THE MATERIALS AND PRODUCE IT AND ENSURE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 77 of 93
                                                                                  77


11:58AM    1     THAT IT'S PRODUCED.

11:58AM    2          AND THEY ARE ACCOUNTABLE TO ANSWER TO YOUR HONOR WITH

11:58AM    3     RESPECT TO THEIR MEETING THEIR RULE 16 OBLIGATIONS, AND WHAT

11:58AM    4     WE -- THE RECORD IN THIS CASE MAKES CLEAR THE RESPONSIVENESS

11:58AM    5     THAT COMES WHEN THE GOVERNMENT IS DIRECTLY INVOLVED UP UNTIL

11:58AM    6     THE POINT WHERE WE'VE MADE REQUESTS.

11:58AM    7          YOU CAN LOOK BACK AT ALL OF THESE CORRESPONDENCE AND

11:58AM    8     WHENEVER THE GOVERNMENT DURING THEIR PHASE OF THE CASE WHERE

11:59AM    9     THEY WANTED THEIR MATERIALS WANTED DOCUMENTS, THEY GOT THEM

11:59AM   10     PROMPTLY, AND THEY GOT WHAT THEY ASKED FOR, AND THEY GOT ACCESS

11:59AM   11     TO WITNESSES, AND THEY COULD FOLLOW UP AND ASK FOR ADDITIONAL

11:59AM   12     MATERIALS.

11:59AM   13          AND THOSE RESPONSES WERE MET COMPLETELY.

11:59AM   14          HAVING THE GOVERNMENT -- MR. BOSTIC HAS SAID HE STANDS

11:59AM   15     PREPARED TO ROLL UP HIS SLEEVES AND DO WHATEVER HE CAN TO

11:59AM   16     ASSIST THIS, BUT SO FAR THE MOST KNOWLEDGEABLE PERSON IN THIS

11:59AM   17     CASE IS THE CIVIL ASSISTANT UNITED STATES ATTORNEY WHO IS

11:59AM   18     REPRESENTING THE AGENCIES.

11:59AM   19          IN THE POSTURE OF THIS CASE WITH THE LAW IN THE NINTH

11:59AM   20     CIRCUIT, MR. BOSTIC SHOULD BE IN THAT ROLE.         HE'S MORE

11:59AM   21     KNOWLEDGEABLE ABOUT THESE ISSUES THAN MS. DAW IS.        HE'S

11:59AM   22     ACCOUNTABLE TO THE COURT.      HE'S DIRECTLY IMPACTED BY THE

11:59AM   23     SCHEDULE.

11:59AM   24                  THE COURT:   WHAT IS HIS ACCESS?

11:59AM   25                  MR. WADE:    HIS ACCESS IS SIMILAR, BUT HIS KNOWLEDGE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 78 of 93
                                                                                   78


11:59AM    1     IS GREATER THAN HIS COLLEAGUE WHO HAS BEEN HANDLING THIS SO

11:59AM    2     FAR.

11:59AM    3            SO HE COULD HAVE EASILY POSED SOME OF THESE QUESTIONS IF

12:00PM    4     HE WAS DIRECTLY INVOLVED MUCH SOONER IN THE PROCESS.

12:00PM    5            THE GOVERNMENT IN THIS CASE ISSUED A PRESERVATION ORDER

12:00PM    6     YEARS AGO, YEARS AGO.    THEY SHOULD BE AS TROUBLED AS EVERYONE

12:00PM    7     ELSE IN THIS CASE WHEN THERE'S SOME INDICATION THAT MAY BE

12:00PM    8     DOCUMENTS WERE NOT PRESERVED THAT ARE MATERIAL TO THE CASE.

12:00PM    9            I'M SURE THEY'RE NOT PLEASED BY THAT.   NO LITIGANT IS EVER

12:00PM   10     PLEASED BY THE DESTRUCTION OF EVIDENCE, AND I'M SURE THE

12:00PM   11     GOVERNMENT IS NOT HERE GIVEN THAT THEY SENT CLEAR NOTICES AND

12:00PM   12     CLEARLY ASKED THAT THE AGENCIES DO THAT.

12:00PM   13            SO THE RESPONSE SHOULD BE THAT'S TROUBLING, LET ME FOLLOW

12:00PM   14     UP, AND LET ME GET TO THE BOTTOM OF THAT SO THAT I CAN MAKE

12:00PM   15     REPRESENTATIONS TO THE DEFENSE AS TO WHAT HAS HAPPENED, RATHER

12:00PM   16     THAN WAIT FOR THE LETTER TO COME FROM THE AGENCIES.

12:00PM   17                 THE COURT:   SO WHERE WE'VE COME NOW, AND WE ALL KNOW

12:00PM   18     THIS, IS NOW WE HAVE THE AGENCIES ON THE LINE.     THEY'RE HERE IN

12:00PM   19     COURT PARTICIPATING IN THIS PROCESS.

12:00PM   20            WHAT IS IT THAT THIS COURT CAN DO WITH THE AGENCIES AND

12:01PM   21     THEIR REPRESENTATIVES THAT IS NOT ENHANCED BY MR. BOSTIC NOT

12:01PM   22     BEING IN IT?

12:01PM   23            DO YOU UNDERSTAND MY QUESTION?   WHY DOES MR. BOSTIC'S

12:01PM   24     OFFICE NEED TO HAVE RULE 16 IF I HAVE THESE LAWYERS,

12:01PM   25     MS. TURNER, MS. NORTON, MS. MARTINEZ-RESLY, ON THE PHONE TO



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 79 of 93
                                                                                    79


12:01PM    1     ORDER DIRECTLY?   THIS IS HOW WE WENT DOWN THIS PATH.    WHAT DOES

12:01PM    2     HE ADD?    I HAVE THEIR ATTENTION.

12:01PM    3                 MR. WADE:    I WOULD ASSUME YOU DO, YOUR HONOR.

12:01PM    4     ALTHOUGH THERE HAVE BEEN AT LEAST TWO ORDERS THAT HAVE BEEN

12:01PM    5     IMPOSED BY THE COURT TO PRODUCE ALL OF THE DOCUMENTS, AND WE

12:01PM    6     HAVE YET TO HAVE ALL OF THE DOCUMENTS, AND THE YEAR IS RUNNING

12:01PM    7     OUT.

12:01PM    8                 THE COURT:   WHY AREN'T YOU ASKING ME TO DO SOMETHING

12:01PM    9     TO THESE GOOD LAWYERS ON THE PHONE?

12:01PM   10                 MR. WADE:    WELL, THE GOOD LAWYERS ON THE PHONE ARE

12:01PM   11     WORKING HARD.   WHAT THEY NEED IS IN BETWEEN THIS HEARING AND

12:01PM   12     WHATEVER THE NEXT DATE IS, IS SOMEONE WITH A VESTED INTEREST

12:01PM   13     WHO WILL SUFFER CONSEQUENCES BEFORE THE COURT IF THESE

12:01PM   14     DEADLINES ARE NOT MET TO ROLL UP AND ON A DAY-TO-DAY BASIS MAKE

12:02PM   15     INQUIRIES AS TO WHAT WAS COLLECTED.

12:02PM   16                 THE COURT:   WON'T THEY SUFFER CONSEQUENCES IF THEY

12:02PM   17     VIOLATE THE COURT ORDER?     THEY WERE SUPPOSED TO HAVE BEEN IN

12:02PM   18     COMPLIANCE OCTOBER 25.

12:02PM   19                 MR. WADE:    INITIALLY, YOUR HONOR, I BELIEVE THEY

12:02PM   20     WERE SUPPOSED TO BE IN COMPLIANCE OCTOBER 2ND, AND THEY

12:02PM   21     WEREN'T.

12:02PM   22            NOW, OCTOBER 25, AND THEY WEREN'T.

12:02PM   23            SO WE'RE GETTING CLOSE TO THE POINT WHERE EVERYTHING IS

12:02PM   24     IMPACTED, BUT THE PARTY THAT IS BEFORE THE COURT REPRESENTING

12:02PM   25     THE UNITED STATES SHOULD BE THE ONE THAT IS HELD ACCOUNTABLE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 80 of 93
                                                                                    80


12:02PM    1     FOR THAT.   THEY WERE ABLE TO GET THE MATERIALS WHEN THEY WANTED

12:02PM    2     THE MATERIALS.

12:02PM    3                 THE COURT:   I GUESS I'M JUST CURIOUS.   THIS IS

12:02PM    4     PERSONAL INFORMATION AND NOTHING ELSE.     WHAT SHOULD I DO TO

12:02PM    5     MS. TURNER, MS. NORTON, MS. MARTINEZ-RESLY ABOUT A

12:02PM    6     NONCOMPLIANCE ISSUE?

12:02PM    7                 MR. WADE:    RESPECTFULLY, YOUR HONOR, AT THIS POINT

12:02PM    8     APART FROM ASKING THEM TO DO THE THINGS THAT WE'VE ASKED TO DO,

12:02PM    9     NOTHING.

12:02PM   10          BUT WE ASK THAT THE GOVERNMENT LAWYERS BE HELD ACCOUNTABLE

12:02PM   11     TO MAKE SURE THAT WE'RE NOT BACK IN THE SITUATION.

12:03PM   12          AGAIN, WE'VE SORT OF -- WE'VE HAD THIS RUNNING JOKE, YOUR

12:03PM   13     HONOR, ABOUT, YOU KNOW, THE THIRD TIME IS A CHARM, AND THE

12:03PM   14     FOURTH TIME IS A CHARM.     I GUESS WE'RE HEADED TOWARDS THE FIFTH

12:03PM   15     TIME.

12:03PM   16          I THINK IT'S APPROPRIATE FOR THE PARTY REPRESENTING THE

12:03PM   17     UNITED STATES TO TAKE OWNERSHIP OF THIS.

12:03PM   18          WHEN WE HAVE THESE CONFERENCES, THEY'RE NOT A STAKEHOLDER

12:03PM   19     IN THE CONFERENCES IN THE SAME WAY THEY WOULD BE IF THEY WERE

12:03PM   20     GETTING THE MATERIALS FOR THEMSELVES.

12:03PM   21          THEY SHOULD BE A STAKEHOLDER.

12:03PM   22                 THE COURT:   WELL, I ASKED MS. TURNER, MS. NORTON,

12:03PM   23     MS. MARTINEZ-RESLY AT THE OUTSET ABOUT THE INVOLVEMENT OF THE

12:03PM   24     GOVERNMENT AND WHETHER OR NOT IT WAS OF ASSISTANCE TO THEM, AND

12:03PM   25     I THINK EACH OF THEM ANSWERED AFFIRMATIVELY THAT IT WAS



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 81 of 93
                                                                                     81


12:03PM    1     HELPFUL.

12:03PM    2                  MR. WADE:    AND I THINK CONTINUING THEIR INVOLVEMENT

12:03PM    3     AND ULTIMATELY IN THE POSITION WHERE THE PROSECUTION TEAM HAS

12:03PM    4     TO COME FORWARD AND MAKE THE REPRESENTATIONS AS TO WHAT HAS

12:03PM    5     HAPPENED HERE AND WHAT HASN'T HAPPENED HERE IS APPROPRIATE IN

12:03PM    6     THIS CASE.

12:03PM    7                  THE COURT:    OKAY.

12:04PM    8                  MR. WADE:    I UNDERSTAND TO A DEGREE WHAT THE AGENCY

12:04PM    9     COUNSEL -- THINGS TAKE TIME, AND THEY'RE WORKING DILIGENTLY.

12:04PM   10                  THE COURT:    SO 2,000 HOURS, 2,000 STAFF HOURS.

12:04PM   11                  MR. WADE:    I WANT TO BE RESPECTFUL OF THAT.

12:04PM   12                  THE COURT:    IT'S ALMOST AS MUCH AS YOU'RE BILLING.

12:04PM   13                  MR. WADE:    EVERYONE IS WORKING HARD IN THIS CASE,

12:04PM   14     YOUR HONOR, GIVEN THE STAKES.

12:04PM   15          BUT I THINK THAT ON A DAY-TO-DAY BASIS GOING FORWARD

12:04PM   16     HAVING THE PROSECUTION TEAM INVOLVED AND ASKING THESE

12:04PM   17     QUESTIONS, I THINK THE PROSECUTION TEAM HAS A PRETTY CLEAR

12:04PM   18     SENSE OF WHERE WE'RE GOING TO BE ON THESE ISSUES, AND THEY CAN

12:04PM   19     ENSURE THAT WE REACH A DIFFERENT CONCLUSION BEFORE THE NEXT

12:04PM   20     HEARING.

12:04PM   21                  THE COURT:    OKAY.   MR. BOSTIC.

12:04PM   22                  MR. BOSTIC:   JUST VERY BRIEFLY, YOUR HONOR.    THE

12:04PM   23     COURT AND THE AGENCIES HAVE WHAT MR. WADE IS DESCRIBING

12:04PM   24     ALREADY.

12:04PM   25          IF IT HAS FELT LIKE THE GOVERNMENT HAS NOT BEEN INVESTED



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 82 of 93
                                                                                    82


12:04PM    1     IN THESE PROCEEDINGS -- WELL, I'M CONFUSED TO HEAR THE DEFENSE

12:04PM    2     SAY THAT IT FEELS LIKE THE GOVERNMENT HAS NOT BEEN INVESTED.

12:04PM    3     WE'VE EXPENDED A TREMENDOUS AMOUNT OF EFFORT AS WELL TO TRY TO

12:04PM    4     GET THESE EFFORTS RESOLVED.

12:04PM    5          IF IT WERE WITHIN OUR POWER TO HAND OVER ALL OF THE

12:05PM    6     DOCUMENTS THAT THE DEFENSE IS REQUESTING, OF COURSE WE WOULD

12:05PM    7     HAVE DONE THAT ALREADY.

12:05PM    8          LIKE THE COURT, WE WANT TO MOVE PAST THIS ISSUE.      THERE

12:05PM    9     ARE MORE IMPORTANT THINGS TO DISCUSS IN THIS CASE.     WE WOULD

12:05PM   10     LIKE TO GET TO THE BUSINESS OF ACTUALLY PROSECUTING THE CASE.

12:05PM   11          SO IF IT WERE WITHIN OUR POWER TO RESOLVE THESE ISSUES

12:05PM   12     INSTANTLY OVER THE COURSE OF THE NEXT WEEK, WE WOULD HAVE DONE

12:05PM   13     THAT ALREADY.    WE HAVE DONE EVERYTHING WE CAN.    WE'LL CONTINUE

12:05PM   14     TO DO THAT.

12:05PM   15          BUT IF THE CONVERSATION IS ABOUT MAKING THE GOVERNMENT,

12:05PM   16     MAKING THE PROSECUTION ACCOUNTABLE, AS THE DEFENSE IS

12:05PM   17     ADVOCATING FOR, I JUST DON'T THINK THAT THAT'S WHAT RULE 16 IS

12:05PM   18     ABOUT BECAUSE THE GOVERNMENT DOESN'T HAVE THE POWER TO RESOLVE

12:05PM   19     THESE ISSUES.

12:05PM   20          IF WE DID, I -- I FEEL LIKE I'M SAYING THE SAME THING OVER

12:05PM   21     AND OVER AGAIN.

12:05PM   22                  THE COURT:    NO.   NO.

12:05PM   23                  MR. BOSTIC:   SO I THINK, AS THE COURT SAID, IT HAS

12:05PM   24     THE AGENCY'S ATTENTION.      IT HAS HAD THE AGENCY'S ATTENTION FOR

12:05PM   25     SOME TIME.    THE ISSUE IS NOT COMPLACENCY ON THE PART OF THE



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 83 of 93
                                                                                    83


12:05PM    1     AGENCIES, AT LEAST FROM MY PERSPECTIVE.

12:05PM    2          THE ISSUE IS SIMPLY THAT WE'RE TALKING ABOUT A VERY BROAD

12:05PM    3     SCOPE OF DOCUMENT COLLECTION AND PRODUCTION.        THEY'VE PUT IN A

12:06PM    4     LOT OF HOURS TO MEET THEIR OBLIGATIONS, AND THEY'RE CONTINUING

12:06PM    5     TO DO SO.

12:06PM    6          EVERY TIME WE COME BACK TO THE COURT, THE DEFENSE DOES

12:06PM    7     HAVE A NEW ROUND OF COMPLAINTS THAT EXPAND, AT LEAST IN THE

12:06PM    8     AGENCY'S MIND, THE JOB THAT THEY'RE TASKED WITH PERFORMING.

12:06PM    9          SO THAT'S THE SITUATION THAT THEY'RE IN.

12:06PM   10          THE GOVERNMENT BELIEVES THAT THE REMAINING COMPLAINTS BY

12:06PM   11     THE DEFENSE CAN BE RESOLVED.      WE WOULD LIKE THE OPPORTUNITY TO

12:06PM   12     DO THAT IN THE SAME WAY THAT WE HAVE BEEN DOING.

12:06PM   13                 THE COURT:   OKAY.   THANK YOU VERY MUCH.

12:06PM   14          MR. COPPERSMITH, YOU'RE PULLING THE MIKE TO YOURSELF.

12:06PM   15                 MR. COOPERSMITH:     YES, YOUR HONOR.   THANK YOU.

12:06PM   16          WE ALL KNOW THE DEPARTMENT OF JUSTICE WORKS WITH AGENCIES

12:06PM   17     ALL OF THE TIME.   THEIR CIVIL COUNTERPART IS WORKING WITH THE

12:06PM   18     AGENCIES.   THIS IS NO EARTHSHAKING SURPRISE THAT THE DEPARTMENT

12:06PM   19     OF JUSTICE COULD WORK WITH AGENCIES TO OVERSEE A PROCESS UNDER

12:06PM   20     RULE 16.    THAT'S NOTHING REALLY THAT UNUSUAL.

12:06PM   21          I THINK GIVEN WHAT HAS OCCURRED, YOU KNOW, I DISAGREE WITH

12:06PM   22     MR. BOSTIC THAT THIS HAS BEEN SOME KIND OF MOVING OF THE

12:07PM   23     GOALPOSTS OR EXPANDING.    I THINK IF THE DOJ WAS INVOLVED ALL

12:07PM   24     ALONG, AND WITH THEIR INVOLVEMENT GOING FORWARD, I THINK WE'LL

12:07PM   25     HAVE LESS, FEWER PROBLEMS, NOT MORE.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 84 of 93
                                                                                    84


12:07PM    1            IT'S ONLY THE DEPARTMENT OF JUSTICE THAT HAS THE INCENTIVE

12:07PM    2     AND THE KNOWLEDGE OF THIS CASE TO MAKE SURE THAT THE COURT

12:07PM    3     ORDER IS COMPLETELY COMPLIED WITH, THAT THE DEFENSE GETS ALL OF

12:07PM    4     THE MATERIAL THAT THEY'RE SUPPOSED TO GET.

12:07PM    5            YOU KNOW, WE'VE SEEN BRADY EVIDENCE IN THESE PRODUCTIONS,

12:07PM    6     YOUR HONOR.    WE'VE INFORMED THE GOVERNMENT OF THE BRADY

12:07PM    7     EVIDENCE THAT WE HAVE FOUND.     AND THIS IS CRUCIAL.   THIS IS THE

12:07PM    8     WAY THAT OUR CLIENTS GET A FAIR TRIAL.

12:07PM    9            THE ONLY APPROPRIATE AGENCY TO OVERSEE THAT IS THE

12:07PM   10     DEPARTMENT OF JUSTICE.

12:07PM   11                 THE COURT:   ALL RIGHT.   THANK YOU.

12:07PM   12            MR. LEACH, ANYTHING YOU WANT TO ADD TO THE CONVERSATION,

12:07PM   13     SIR?

12:07PM   14                 MR. LEACH:   NO.   THANK YOU.

12:07PM   15                 THE COURT:   ALL RIGHT.   THANK YOU.

12:07PM   16            ALL RIGHT.   WELL, LET ME INDICATE THAT I'VE -- YOU KNOW,

12:07PM   17     I'VE ENJOYED THE CONVERSATION THIS MORNING AS I DO EVERY TIME

12:07PM   18     WE ALL GET TOGETHER.     YOU'VE BEEN VERY HELPFUL IN INFORMING THE

12:07PM   19     COURT OF YOUR POSITIONS.

12:07PM   20            AGAIN, I THINK I'M ACCURATE IN THE OBSERVATION THAT WE'RE

12:07PM   21     ALL OF COMMON PURPOSE TO GET THE CASE TO TRIAL BY THE DATE THAT

12:08PM   22     I HAVE SET.    IT'S A HARD DATE.

12:08PM   23            IT IS IMPORTANT, AND I RECOGNIZE THE DEFENSE'S COMMENTS,

12:08PM   24     IT'S IMPORTANT THAT THESE DEFENDANT'S RIGHTS ARE PROTECTED.

12:08PM   25     THEY HAVE CONSTITUTIONAL RIGHTS.      THIS IS WHAT I WAS MENTIONING



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 85 of 93
                                                                                      85


12:08PM    1     EARLIER WHEN I SPOKE WITH MS. TURNER, MS. NORTON,

12:08PM    2     MS. MARTINEZ-RESLY ABOUT THE SOMETIMES TENSION THAT COMES UP

12:08PM    3     VIS-A-VIS CRIMINAL CASES AND CIVIL OBLIGATIONS AND CRIMINAL

12:08PM    4     OBLIGATIONS FOR DISCOVERY.

12:08PM    5          BUT THE PARTIES WILL GET A FAIR TRIAL.        THEY WILL GET A

12:08PM    6     FAIR TRIAL.   THEY'LL GET THEIR DAY IN COURT.       THEY WILL HAVE

12:08PM    7     THEIR DAY IN COURT.

12:08PM    8          OUR EFFORTS THROUGHOUT THE TIMES THAT WE HAVE MET HERE

12:08PM    9     PRELIMINARILY ARE TO ENSURE THAT THIS INFORMATION THAT THEY

12:08PM   10     SHOULD RECEIVE THEY DO GET IN A TIMELY MANNER SUCH THAT THEY

12:08PM   11     CAN USE IT AS THEY FEEL APPROPRIATE.     THAT'S GOING TO HAPPEN,

12:08PM   12     AND THAT'S WHAT WE HAVE PROCESSED HERE NOTWITHSTANDING MY

12:09PM   13     COMMENTS THROUGHOUT OUR CONVERSATION SOMETIMES A BIT FLIPPANT

12:09PM   14     ABOUT SPORTS METAPHORS, ANALOGIES, ET CETERA.

12:09PM   15          I DON'T MEAN TO MAKE LIGHT OF ANY OF THE SERIOUSNESS OF

12:09PM   16     THE CIRCUMSTANCES HERE.    IT'S VERY IMPORTANT.      IT'S VERY

12:09PM   17     IMPORTANT.    IT'S IMPORTANT FOR THE GOVERNMENT.     IT'S IMPORTANT

12:09PM   18     FOR THE DEFENDANTS.

12:09PM   19          I INTEND, AND I'M GOING TO CONTINUE TO DO MY BEST TO

12:09PM   20     MARSHAL FORWARD AND MAKE SURE AND ENSURE THAT EVERYONE'S RIGHTS

12:09PM   21     ARE PROTECTED AND THAT PRIVILEGES THAT EXIST ARE PROTECTED,

12:09PM   22     THAT THE RULES OF DISCOVERY ARE PROTECTED FROM ALL PARTIES,

12:09PM   23     INCLUDING THE AGENCIES, AND AS WELL AS OBLIGATIONS TO DISCLOSE.

12:09PM   24     THOSE ARE PARAMOUNT AND IMPORTANT HERE.

12:09PM   25          LET ME TALK ABOUT DOCUMENT 170-6, WHICH IS YOUR PROPOSED



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 86 of 93
                                                                                    86


12:09PM    1     SCHEDULE.   I'VE RECEIVED THAT.

12:09PM    2          IS THIS A SCHEDULE THAT YOU'D LIKE THE COURT TO ADOPT

12:09PM    3     THEN?

12:09PM    4          IS THE GOVERNMENT ASKING, MR. SCHENK, THAT THE COURT ADOPT

12:10PM    5     THIS SCHEDULE?

12:10PM    6                 MR. SCHENK:   YES, YOUR HONOR.    THANK YOU.

12:10PM    7                 MR. WADE:    YOUR HONOR, THE DIRECT ANSWER TO YOUR

12:10PM    8     QUESTION, IN LIGHT OF THE COURT'S COMMENTS AT THE PRIOR HEARING

12:10PM    9     WITH RESPECT TO THE TRIAL DATE, IS YES.      WE'VE MET AND

12:10PM   10     CONFERRED IN AN EFFORT TO SHOEHORN EVERYTHING WITHIN THAT.

12:10PM   11          AS WE ACTUALLY SAID WHEN SCHEDULING FIRST CAME UP IN JUNE,

12:10PM   12     TIME IS OF THE ESSENCE, AND THE DELAYS HAVE BEEN SIGNIFICANT.

12:10PM   13     AND SO WE'RE NOT SEEKING ANYTHING FROM THE COURT AT THIS TIME,

12:10PM   14     BUT SOME OF THE ITEMS IN THIS CASE THAT WERE CONTEMPLATED WHEN

12:10PM   15     WE MET AND CONFERRED ON THE SCHEDULE AS A WHOLE IN RESERVING

12:10PM   16     THE TRIAL DATES HAVE TAKEN MUCH MORE TIME THAN WE EXPECTED.

12:10PM   17          THAT HAS THE PROSPECT OF AFFECTING POTENTIAL MOTIONS,

12:10PM   18     AFFECTING POTENTIAL EXPERTS, ET CETERA.

12:10PM   19          SO WE'RE CONTINUING TO WORK.      WE HAVE THE TIME BLOCKED.

12:10PM   20     WE WANT TO DO EVERYTHING WE CAN TO GET THAT TRIAL ON SCHEDULE,

12:11PM   21     BUT I WANT TO BE CANDID WITH THE COURT ABOUT OUR CONCERN THAT

12:11PM   22     WE ARE RUNNING OUT OF TIME ON DELAYS WITH RESPECT TO SOME OF

12:11PM   23     THESE ISSUES.

12:11PM   24                 THE COURT:    ALL RIGHT.   WELL, THANK YOU FOR THAT

12:11PM   25     OBSERVATION.    I THINK YOU HAVE SOME TIME.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 87 of 93
                                                                                   87


12:11PM    1          WE'RE SCHEDULED FOR JURY SELECTION ON JULY 28TH, THE END

12:11PM    2     OF JULY NEXT YEAR, AND THEN EVIDENCE WILL START AUGUST 4TH.

12:11PM    3     THAT'S OUR CURRENT SCHEDULE.

12:11PM    4          I'D LIKE, AS I SAID, I WOULD LIKE TO KEEP IT ON SCHEDULE

12:11PM    5     SUCH THAT YOU CAN NOTIFY YOUR WITNESSES THAT THEY HAVE DATES

12:11PM    6     CERTAIN, YOU CAN MAKE YOUR PLANS, YOUR PERSONAL PLANS

12:11PM    7     ACCORDINGLY AS WELL.

12:11PM    8          I NOTE THAT YOU SUGGEST HEARING ON 12(B)(3) MOTIONS ON

12:11PM    9     MONDAY, FEBRUARY 10TH.    WE'RE GOING TO LOOK AT OUR SCHEDULE.    I

12:11PM   10     THINK THAT'S AVAILABLE.    WE MAY START THOSE IN THE MORNING.

12:11PM   11     I'M GOING TO ASK OUR COURTROOM DEPUTY TO SET OUR CRIMINAL

12:11PM   12     CALENDAR LIGHT THAT DAY, IF AT ALL.     SO WE MIGHT DEVOTE THAT

12:12PM   13     ENTIRE DAY TO THIS CASE.

12:12PM   14          SO WE'LL DO WHAT WE CAN, AND I HOPE THIS IMPRESSES ON YOU,

12:12PM   15     I'M GOING TO DO WHAT I CAN WITH OUR CALENDAR MANAGEMENT TO

12:12PM   16     ALLOW THE CASE TO PROCEED ACCORDING TO THE SCHEDULE.

12:12PM   17          OUR PRETRIAL CONFERENCE, I THINK YOU HAVE SUGGESTED THAT

12:12PM   18     ON JULY 9TH, WHICH IS A THURSDAY.     I'M HAPPY TO ACCOMMODATE

12:12PM   19     THAT DAY.   THAT'S A CIVIL CALENDAR DAY AS YOU KNOW FOR US.

12:12PM   20          BUT AS YOU KNOW, I CAN ALSO BLOCK OFF THAT DATE, WHICH I

12:12PM   21     PROBABLY WILL DO.    WE PROBABLY WILL NOT HAVE ANYTHING ON

12:12PM   22     JULY 9TH BY WAY OF CIVIL MATTERS, AND WE'LL JUST GIVE YOUR CASE

12:12PM   23     THAT ENTIRE DAY TO ACCOMPLISH THE PRETRIAL CONFERENCE.

12:12PM   24          SO I TELL YOU THAT JUST TO INFORM YOU THAT, AGAIN, THAT'S

12:12PM   25     A HARD SET DATE, AND I WILL TELL OUR CIVIL LITIGANTS, AND AS



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 88 of 93
                                                                                       88


12:12PM    1     YOU KNOW THERE ARE MANY OF THEM IN THIS COURTHOUSE, THAT THEY

12:13PM    2     WILL NOT BE ABLE TO COME TO COURT JULY 9TH TO HEAR CIVIL

12:13PM    3     MOTIONS, AND I'LL RESERVE THAT FOR YOUR CASE, THIS CASE.

12:13PM    4          THE OTHER DEADLINES THAT YOU HAVE HERE SEEM APPROPRIATE

12:13PM    5     THAT YOU HAVE SUGGESTED.    THANK YOU FOR MEETING AND CONFERRING

12:13PM    6     AND LOOKING AT YOUR SCHEDULES TO REACH AGREEMENT ON A SCHEDULE

12:13PM    7     THAT IS APPROPRIATE FOR ALL OF YOU.

12:13PM    8          SO I'LL ADOPT EXHIBIT F.

12:13PM    9          AS TO THE COURT'S RULING ON RULE 16, YOU HEARD ME GIVE MY

12:13PM   10     PRELIMINARY THOUGHTS AND IDEAS ABOUT GOING FORWARD WITH THE

12:13PM   11     DISCOVERY ORDER.   I'M GOING TO ISSUE A WRITTEN ORDER AND

12:13PM   12     HOPEFULLY GET THAT OUT SHORTLY.    I APPRECIATE THE COMMENTS OF

12:13PM   13     THE GOVERNMENT AS TO WHY SHOULD WE CHANGE THINGS NOW, IT SEEMS

12:13PM   14     TO BE WORKING THE WAY IT'S GOING FORWARD.

12:13PM   15          I THINK THERE'S SOME CURRENCY TO THAT.        THINGS HAVE BEEN

12:13PM   16     PROCEEDING, AND I'M GLAD WE HAVE COUNSEL ON THE LINE.

12:13PM   17          ALTHOUGH I TOLD MR. WADE, I THINK IN OCTOBER, THAT, WELL,

12:13PM   18     MAYBE I'LL HAVE COUNSEL HEAR STANDING AT THE LECTERN WHERE

12:14PM   19     YOU'RE STANDING, MR. WADE.    I SUPPOSE WE'RE MOVING IN THAT

12:14PM   20     DIRECTION.   COUNSEL APPEARED TELEPHONICALLY NOW, AND IT MAY BE

12:14PM   21     THAT THEY'LL -- I'LL ASK THEM TO COME AND JOIN US IN SAN JOSE

12:14PM   22     AT SOME TIME IN THE FUTURE IF NEED BE.

12:14PM   23          LET ME ASK YOU, NOTWITHSTANDING THE SCHEDULE HERE, IS

12:14PM   24     THERE A NEED TO REQUEST -- A DESIRE FOR US TO MEET AGAIN AT

12:14PM   25     SOME TIME?



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 89 of 93
                                                                                     89


12:14PM    1          ANYONE HAVE THOUGHTS ABOUT THAT?

12:14PM    2                  MR. WADE:    YOUR HONOR, MAYBE JUST A CONTROL DATE ON

12:14PM    3     THIS ISSUE.    I KNOW WE'VE TALKED BEFORE ABOUT WANTING TO AVOID

12:14PM    4     THAT FIFTH HEARING, AND MY HOPE AND EXPECTATION IS THAT WE

12:14PM    5     WILL, BUT IT WOULD SEEM LIKE THINGS SEEM TO HAPPEN WHEN PEOPLE

12:15PM    6     ARE GOING TO APPEAR IN FRONT OF THE COURT AND HAVING A CONTROL

12:15PM    7     DATE FOR WHATEVER ACTIONS THE COURT ORDERS I THINK MIGHT BE

12:15PM    8     APPROPRIATE.

12:15PM    9                  THE COURT:    SURE.   WELL, YOUR SCHEDULE SUGGESTS I

12:15PM   10     THINK IT'S FEBRUARY 10TH FOR HEARING ON THE 12(B) MOTIONS.

12:15PM   11          SO WOULD YOU WANT SOMETHING IN JANUARY THEN?       LET ME GIVE

12:15PM   12     YOU A MOMENT TO MEET AND CONFER ON THAT.

12:15PM   13                  MR. BOSTIC:   THANK YOU, YOUR HONOR.

12:15PM   14          (DISCUSSION OFF THE RECORD.)

12:15PM   15                  MR. WADE:    ASSUMING, BASED ON THE DIRECTION FROM THE

12:15PM   16     COURT AS TO WHERE THE ORDER WILL COME OUT BEING BY THE END OF

12:15PM   17     THE YEAR AND MAYBE A DATE JANUARY 13TH, A COUPLE WEEKS AFTER

12:15PM   18     THAT SO WE'RE ABLE TO ASSESS WHERE THE AGENCIES ARE.

12:15PM   19          OF COURSE, IF THERE IS FULL COMPLIANCE WITH THE ORDER WE

12:16PM   20     CAN ADVISE THE COURT AND TAKE THAT DATE -- I'M SURE THE COURT

12:16PM   21     WOULD NOT OBJECT TO US NOT APPEARING IF WE DON'T HAVE ANYTHING

12:16PM   22     TO DISAGREE ABOUT.

12:16PM   23                  THE COURT:    HOW DOES THAT LOOK, MS. KRATZMANN?

12:16PM   24                  THE CLERK:    IN THE MORNING, YOUR HONOR, YOU'RE

12:16PM   25     AVAILABLE.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 90 of 93
                                                                                   90


12:16PM    1                 THE COURT:    IS THE MORNING GOOD?

12:16PM    2                 MR. BOSTIC:   YES, YOUR HONOR.

12:16PM    3                 MR. WADE:    THAT WORKS.

12:16PM    4                 THE COURT:    MORNING?

12:16PM    5                 MR. COOPERSMITH:   YES, YOUR HONOR.

12:16PM    6                 THE COURT:    SHOULD THAT BE 10:00 A.M.,

12:16PM    7     MS. KRATZMANN?

12:16PM    8                 THE CLERK:    YES, YOUR HONOR.

12:16PM    9                 THE COURT:    ALL RIGHT.   LET'S SET THAT THEN.

12:16PM   10            JANUARY 13TH, JANUARY 13TH AT 10:00 A.M. FOR FURTHER

12:16PM   11     STATUS.    AGAIN, THAT'S A RESERVE, A PLACEHOLDER DATE, SHOULD IT

12:16PM   12     BE REQUIRED.   WE'LL SEE YOU BACK THEN.

12:16PM   13            OF COURSE, IF YOU NEED TO EVER HAVE ACCESS TO THE COURT,

12:16PM   14     YOU JUST NEED TO CALL MS. KRATZMANN FOR ANY INTERIM DATE AND

12:16PM   15     SHE CAN SET THAT, AND I'LL BE HAPPY TO ACCOMMODATE AS BEST WE

12:16PM   16     CAN.

12:16PM   17            AGAIN, I'M MOVING WITH YOU COLLABORATIVELY TO MOVE THE

12:17PM   18     CASE FORWARD AS BEST AS POSSIBLE.      THAT'S MY GOAL HERE.

12:17PM   19                 MR. WADE:    WE APPRECIATE THE ACCOMMODATION.

12:17PM   20                 THE COURT:    ALL RIGHT.   ANYTHING FURTHER?

12:17PM   21                 MR. BOSTIC:   AT THE LAST APPEARANCE IN THIS MATTER

12:17PM   22     THE GOVERNMENT REQUESTED THAT THE COURT ORDER THE PARTIES TO

12:17PM   23     MEET AND CONFER.   I THOUGHT IT WAS IMPORTANT THAT THERE WAS A

12:17PM   24     COURT ORDER TO REQUIRE THAT TO HAPPEN.

12:17PM   25            I WON'T MAKE THAT REQUEST AGAIN.      I THINK THAT THAT



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 91 of 93
                                                                                     91


12:17PM    1     CONVERSATION WILL CONTINUE IN GOOD FAITH, BUT IF THE COURT IS

12:17PM    2     INCLINED TO ORDER IT, OF COURSE THE PARTIES ARE HAPPY TO COMPLY

12:17PM    3     WITH THAT.

12:17PM    4                  THE COURT:    WELL, MR. WADE'S OBSERVATION SEEMED TO

12:17PM    5     BE THAT PEOPLE, FOR WHATEVER REASON, SEEM TO FOLLOW COURT

12:17PM    6     ORDERS, OR NOT WAS HIS OBSERVATION AS WELL.

12:17PM    7          SO I'LL PROBABLY INCORPORATE SOMETHING LIKE THAT IN THE

12:17PM    8     ORDER.

12:17PM    9          MS. TURNER, MS. NORTON, MS. MARTINEZ-RESLY, ANYTHING ELSE

12:17PM   10     YOU WOULD LIKE TO ADD BEFORE WE DISENGAGE THE LINE?

12:17PM   11                  MS. MARTINEZ-RESLY:   YOUR HONOR, THIS IS

12:17PM   12     JACKLYN MARTINEZ-RESLY.

12:17PM   13          I JUST WANTED TO CORRECT THE RECORD ON ONE POINT.       I THINK

12:17PM   14     I HEARD MR. BOSTIC AT SOME POINT SAY THAT THE FDA HAS ADDRESSED

12:17PM   15     ALL OF THE EXAMPLES THAT THE DEFENDANT HAD BROUGHT TO ITS

12:18PM   16     ATTENTION, TO FDA'S ATTENTION WITH RESPECT TO THE SCOPE OF THE

12:18PM   17     REDACTIONS, AND I JUST WANTED TO STATE THAT THE FDA HAS NOT

12:18PM   18     GOTTEN BACK WITH RESPECT TO THE, WITH RESPECT TO THE EXAMPLES

12:18PM   19     ATTACHED TO DOCUMENT 170 BUT WILL DO SO SHORTLY.

12:18PM   20                  THE COURT:    OKAY.

12:18PM   21                  MS. MARTINEZ-RESLY:   AND THAT'S IT.

12:18PM   22                  THE COURT:    THANK YOU VERY MUCH.

12:18PM   23          MS. TURNER?    MS. NORTON?

12:18PM   24                  MS. TURNER:   YOUR HONOR, THIS IS MS. TURNER.

12:18PM   25           THERE IS NOTHING FURTHER.



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 92 of 93
                                                                                       92


12:18PM    1                THE COURT:    GREAT.

12:18PM    2                MS. NORTON:    AND NOTHING FURTHER FROM ME, YOUR

12:18PM    3     HONOR.   MS. NORTON.

12:18PM    4                THE COURT:    THANK YOU VERY MUCH.

12:18PM    5          THANK YOU, MS. KRATZMANN.

12:18PM    6          MS. MARTINEZ-RESLY, MS. NORTON, MS. TURNER, THE JANUARY

12:18PM    7     STATUS CONFERENCE, I'M INVITING YOU TO JOIN US AGAIN AT THIS

12:18PM    8     POINT TELEPHONICALLY, AND IF THAT CHANGES, WHICH IS TO SAY IF I

12:19PM    9     REQUEST YOUR PRESENCE HERE IN SAN JOSE, WE'LL LET YOU KNOW IN A

12:19PM   10     TIMELY MANNER AS WELL.

12:19PM   11                MS. MARTINEZ-RESLY:     THANK YOU, YOUR HONOR.

12:19PM   12                THE COURT:    ALL RIGHT.   THANK YOU.    MS. DAW,

12:19PM   13     ANYTHING FURTHER?

12:19PM   14                MS. DAW:    NO, YOUR HONOR.   THANK YOU.

12:19PM   15                THE COURT:    ALL RIGHT.   THANK YOU VERY MUCH.     GOOD

12:19PM   16     SEEING YOU ALL.

12:19PM   17          THE TIME EXCLUSION REMAINS IN PLACE TO THE TRIAL DATE AS

12:19PM   18     PREVIOUSLY INDICATED.

12:19PM   19                MR. DOWNEY:    THANK YOU, YOUR HONOR.

12:19PM   20                THE CLERK:    COURT IS CONCLUDED.

12:19PM   21          (COURT CONCLUDED AT 12:19 P.M.)

          22

          23

          24

          25



                                     UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 177 Filed 11/08/19 Page 93 of 93


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7           I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11           THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
17

18
                                DATED:   NOVEMBER 7, 2019
19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
